[amendmentno1tocreditagre001.jpg]
Exhibit 10.1 [Execution] AMENDMENT NO. 1 TO CREDIT AGREEMENT AMENDMENT NO. 1 TO
CREDIT AGREEMENT, dated as of October 30, 2020 (this “Amendment No. 1”), is by
and among Wells Fargo Bank, National Association, in its capacity as
administrative and collateral agent (in such capacity, “Agent”) for the parties
to the Credit Agreement (as defined below) as lenders, the parties to the Credit
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Chico’s FAS, Inc., a Florida corporation (referred to herein as
either “Parent” or the “Lead Borrower”), Soma Intimates, LLC, a Florida limited
liability company (“Soma”), Chico’s Distribution Services, LLC, a Georgia
limited liability company (“Chico’s Distribution”), Chico’s Retail Services,
Inc., a Florida corporation (“Chico’s Retail”), White House | Black Market,
Inc., a Florida corporation (“WHBM”, and together with Lead Borrower, Soma,
Chico’s Distribution, and Chico’s Retail, individually a “Borrower” and
collectively, the “Borrowers”), Chico’s Retail Operations, Inc., a Florida
corporation (“Chico’s Operations”) and Chico’s Brands Investments, Inc., a
Florida corporation (“Chico’s Brands”, and together with Chico’s Operations,
individually a “Guarantor” and collectively, “Guarantors”), and together with
Borrowers, individually, a “Loan Party” and collectively, “Loan Parties”). W I T
N E S S E T H : WHEREAS, Borrowers have entered into a senior secured
asset-based credit facility pursuant to which Lenders (or Agent on behalf of
Lenders) have made and may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Credit Agreement, dated as of
August 2, 2018, by and among Agent, Lenders, and Loan Parties (as from time to
time amended, modified, supplemented, extended, renewed, restated or replaced,
the “Credit Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Loan Documents”); WHEREAS,
the Loan Parties have requested that Agent and Lenders agree to certain
amendments to the Credit Agreement, and Agent and Lenders are willing to agree
to such amendments, subject to the terms and conditions set forth herein;
WHEREAS, by this Amendment No. 1, Agent, Lenders and Loan Parties intend to
evidence such amendments; and WHEREAS, the FILO Lenders have agreed to provide
the FILO Loans pursuant to the terms and conditions set forth herein; NOW,
THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: 1. Definitions. Interpretation. For purposes of this Amendment
No. 1, all terms used herein which are not otherwise defined herein, including
but not limited to, those terms used in the recitals hereto, shall have the
respective meanings assigned thereto in the Credit Agreement (including as
amended pursuant to Exhibit A hereto). 6268953.5



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre002.jpg]
2. Amendments. As of the Amendment No. 1 Effective Date: The Credit Agreement is
hereby amended by deleting the bold, stricken text (indicated textually in the
same manner as the following example: stricken text) and adding the bold,
underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in Exhibit A hereto. The amendments
provided for in Exhibit A shall not, in any manner, be construed to impair,
limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of any Loan Party evidenced
by or arising under the Credit Agreement or the other Loan Documents, and the
liens and security interests securing such Indebtedness and other obligations
and liabilities, which shall not in any manner be impaired, limited, terminated,
waived or released but shall continue in full force and effect in favor of Agent
and the other Credit Parties (as amended hereby). A portion of the Revolving
Loans outstanding as of the Amendment No. 1 Effective Date in an amount equal to
the FILO Loan Cap shall be deemed to be refinanced by (on a cashless basis), and
shall be restated as, FILO Loans for purposes of the Credit Agreement and the
other Loan Documents. All other Revolving Loans shall continue as ABL Loans as
such term is defined in the Credit Agreement as amended pursuant to Exhibit A as
provided above. By executing this Amendment No. 1, the Loan Parties, Agent and
Lenders (constituting all Lenders) hereby each consents and agrees to the other
amendments and modifications to the Credit Agreement contained in Exhibit A to
this Amendment No. 1. Each of the Schedules to the Credit Agreement are hereby
amended and restated in their entirety as set forth in Exhibit B hereto. All
references to each of such Schedules to the Credit Agreement in the Credit
Agreement or any other Loan Document are hereby amended to refer to the
corresponding Schedule included as part of Exhibit A hereto. All other schedules
to the Credit Agreement, as in effect immediately prior to the date of this
Amendment No. 1, shall continue to constitute schedules to the Credit Agreement.
Each of the Exhibits to the Credit Agreement are hereby amended and restated in
their entirety as set forth in Exhibit C hereto. All references to each of such
Exhibits to the Credit Agreement in the Credit Agreement or any other Loan
Document are hereby amended to refer to the corresponding Exhibit included as
part of Exhibit C hereto 3. Representations and Warranties. Each Loan Party
represents and warrants with and to the Credit Parties as follows, which
representations and warranties shall survive the execution and delivery hereof:
The execution, delivery and performance by each Loan Party of this Amendment No.
1 and the other Amendment No. 1 Documents (a) have been duly authorized by all
necessary corporate or other organizational action, and (b) does not and will
not (i) contravene the terms of any of such Person’s Organization Documents;
(ii) conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (A) any
Material Indebtedness to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, (iii) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents); or (iv) violate any Law, in the case
of this clause (iv), except that could not reasonably be expected to have a
Material Adverse Effect. The agreements and obligations of each Loan Party
contained in this Amendment No. 1 and the other Amendment No. 1 Documents
constitute legal, valid and binding obligations of such Loan Party, enforceable
against it in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. -2-



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre003.jpg]
All of the representations and warranties set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date hereof, as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct as of such date and
except in the case of any representation and warranty qualified by materiality
or Material Adverse Effect (or words of similar import), which shall be true and
correct in all respects in accordance with the terms thereof. As of the
Amendment No. 1 Effective Date, and after giving effect to this Amendment No. 1
and the other Amendment No. 1 Documents to be executed on or about the date
hereof, no Default or Event of Default exists or has occurred and is continuing.
4. Conditions Precedent. The amendments contained herein shall only be effective
upon satisfaction of each of the following conditions precedent: Agent shall
have received each of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party or the
Lenders, as applicable, each dated the Amendment No. 1 Effective Date (or, in
the case of certificates of governmental officials, a recent date before the
Amendment No. 1 Effective Date) and each in form and substance satisfactory to
Agent (collectively, the “Amendment No. 1 Documents”): (a) this Amendment No. 1,
duly authorized, executed and delivered by the Loan Parties, Agent and each
Lender; (b) the Amendment No. 1 Fee Letter, duly authorized, executed and
delivered by the Lead Borrower and Agent; (c) an ABL Note or FILO Note, as
applicable, duly authorized, executed and delivered by Borrowers in favor of
each Lender requesting such a Note; (d) the Joinder Agreement, duly authorized,
executed and delivered by Chico’s Retail Operations, Inc. and Agent, and each
other document expressly required to be delivered in accordance with the terms
thereof; (e) the Amended and Restated Security Agreement, duly authorized,
executed and delivered by the Loan Parties and Agent; (f) the Intellectual
Property Security Agreement, duly authorized, executed and delivered by the
applicable Loan Parties and Agent; (g) the Mortgages, duly authorized, executed
and delivered by the applicable Loan Party with respect to each parcel of
Eligible Real Estate; (h) an appraisal of each of the properties described in
the Mortgages complying with the requirements of FIRREA by a third party
appraiser acceptable to the Agent and otherwise in form and substance
satisfactory to the Agent; (i) flood certificates with respect to each of the
properties described in the Mortgages certifying that such properties are not in
a flood zone or if in a flood zone, the Agent shall be named as -3-



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre004.jpg]
loss payee and additional insured on flood insurance reasonably acceptable to
the Agent with respect to such properties; (j) fully paid Mortgage Policies,
with the endorsements reasonably required by the Agent (to the extent available
at commercially reasonable rates) and in amounts reasonably acceptable to the
Agent, issued, coinsured and reinsured (to the extent required by the Agent) by
title insurers reasonably acceptable to the Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property or leasehold interests
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances having priority over the Lien of the Agent under applicable Law or
otherwise reasonably acceptable to the Agent; (k) with respect to the Mortgaged
Properties, American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, certified to the Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Agent, showing all buildings and other
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Agent; (l) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party evidencing (i) the authority of each Loan Party to enter into this
Amendment No. 1 and the other Amendment No. 1 Documents to which such Loan Party
is a party or is to become a party and (ii) the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment No. 1 and the other Amendment No. 1 Documents
to which such Loan Party is a party or is to become a party; (m) copies of each
Loan Party’s Organization Documents and such other documents and certifications
as the Agent may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect; (n) a favorable opinion of each of Kirkland & Ellis LLP, counsel to the
Loan Parties, Lowndes, Drosdick, Doster, Kantor & Reed, P.A., Florida counsel to
the Loan Parties, and Parker, Hudson, Rainer & Dobbs LLP Georgia counsel to the
Loan Parties, in each case addressed to the Agent and each Lender, as to such
matters concerning the Loan Parties, this Amendment No. 1 and the other
Amendment No. 1 Documents as the Agent may reasonably request; and (o) a
certificate signed by a Responsible Officer of the Lead Borrower certifying (i)
that the conditions specified in this Section 4 have been satisfied, (ii) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (iii) to the
Solvency of the Loan Parties as of the Amendment No. 1 Effective Date after
giving effect to the transactions contemplated hereby, (iv) that the Immaterial
Subsidiaries as of the Amendment No. 1 Effective Date satisfy each of the
conditions required by the definition of such term and including any
calculations of amounts with respect thereto, and (v) either that (A) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by such Loan Party and the validity against such -4-



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre005.jpg]
Loan Party of Amendment No. 1 and the other Amendment No 1 Documents to which it
is a party, or (B) that all such consents, licenses and approvals have been
obtained and are in full force and effect; Agent shall have received
confirmation from each Lender that such Lender has completed its flood insurance
diligence, has received copies of all flood insurance documentation and has
confirmed that flood insurance compliance has been completed as required by the
Flood Laws or as otherwise satisfactory to such Lender; as of the date of
Amendment No. 1, and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing; all fees and expenses required
to be paid to the Agent or the Arranger on or before the Amendment No. 1
Effective Date shall have been paid in full, and all fees and expenses required
to be paid to the Lenders on or before the Amendment No. 1 Effective Date shall
have been paid in full, provided, that, for costs and expenses, invoices shall
have been delivered to Lead Borrower not less than the Business Day prior to the
Amendment No. 1 Effective Date; and the Amendment No. 1 Effective Date shall
have occurred on or before November 6, 2020. 5. Effect of Amendment No. 1 and
other Amendment No. 1 Documents; Reaffirmation. Except as expressly set forth
herein or in the other Amendment No. 1 Documents, no other amendments, changes
or modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof and the Loan
Parties shall not be entitled to any other or further amendment or consent by
virtue of the provisions of this Amendment No. 1 or any of the other Amendment
No. 1 Documents or with respect to the subject matter of this Amendment No. 1.
To the extent of conflict between the terms of this Amendment No. 1 and the
other Loan Documents, the terms of this Amendment No. 1 shall control. The
Credit Agreement (as amended by this Amendment No. 1) and this Amendment No. 1
shall be read and construed as one agreement. This Amendment No. 1 is a Loan
Document. The Credit Agreement remains in full force and effect (as amended
hereby), and nothing contained in this Amendment No. 1 will constitute a waiver
of any right, power or remedy under the Credit Agreement. 6. Amendment Fees.
Borrowers shall pay to Agent, for the account of the Agent, Arranger and
Lenders, as applicable, all fees required to be paid under the Amendment No. 1
Fee Letter in the amounts and at the times set forth therein. 7. Expenses. Loan
Parties agree to pay on the Amendment No. 1 Effective Date all Credit Party
Expenses of Agent and Lenders in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment No. 1 in accordance
with (and subject to the limitations of) the terms of the Credit Agreement. 8.
Effect of Bankruptcy. The agreements set forth herein shall be applicable both
before and after the filing of any petition by or against a Loan Party under the
U.S. Bankruptcy Code and all converted or succeeding cases in respect thereof,
and all references herein to a Loan Party shall be deemed to apply to a trustee
for such Loan Party and such Loan Party as a debtor-in-possession. The rights of
Agent and Lenders and the obligations of Loan Parties hereunder shall continue
after the filing thereof on the same basis as prior to the date of the petition
to the maximum extent permitted by law. 9. Governing Law. The validity,
interpretation and enforcement of this Amendment No. 1 and any dispute arising
out of the relationship between the parties hereto whether in contract, tort,
equity or -5-



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre006.jpg]
otherwise, shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York. 10. Jury Trial Waiver. LOAN PARTIES, AGENT AND LENDERS PARTY
HERETO EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT NO. 1 OR ANY OF THE OTHER
LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 1 OR ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. LOAN PARTIES, AGENT AND LENDERS PARTY HERETO EACH HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT LOAN PARTIES, AGENT, OR ANY
LENDER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT
NO. 1 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. 11. Binding Effect. This Amendment
No. 1 shall be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns. 12. Waiver, Modification,
Etc. No provision or term of this Amendment No. 1 may be modified, altered,
waived, discharged or terminated orally or by course of conduct, but only in
accordance with Section 10.01 of the Credit Agreement. 13. Further Assurances.
Loan Parties shall execute and deliver such additional documents and take such
additional action as may be reasonably requested by Agent to effectuate the
provisions and purposes of this Amendment No. 1 and the other Amendment No. 1
Documents. 14. Entire Agreement. This Amendment No. 1 and the Credit Agreement
represent the entire agreement and understanding concerning the subject matter
hereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written. 15. Headings. The headings listed herein are
for convenience only and do not constitute matters to be construed in
interpreting this Amendment No. 1. 16. Counterparts. This Amendment No. 1 may be
executed in any number of counterparts, and by the parties hereto on the same or
separate counterparts, and each such counterpart, when executed and delivered,
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment No. 1. Delivery of an executed
signature page of this Amendment No. 1 by facsimile transmission or electronic
photocopy (i.e. “pdf”) shall be effective as delivery of a manually executed
counterpart hereof. This Amendment No. 1 and any notices delivered under this
Amendment No. 1, may be executed by means of (i) an electronic signature that
complies with the federal Electronic Signatures in Global and National Commerce
Act, state enactments of the Uniform Electronic Transactions Act, or any other
relevant and applicable electronic signatures law; (ii) an original manual
signature; or (iii) a faxed, scanned, or photocopied manual signature. Each
electronic signature or faxed, scanned, or photocopied manual signature shall
for all purposes have the same validity, legal effect, and admissibility in
evidence as an original manual signature. Agent reserves the right, in its sole
discretion, -6-



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre007.jpg]
to accept, deny, or condition acceptance of any electronic signature on this
Amendment No. 1 or on any notice delivered to Agent under this Amendment No. 1.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] -7-



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre008.jpg]




--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre009.jpg]




--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre010.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:
______________________________ Name: ______________________________Michael
Watson Title: ______________________________Authorized Signatory [Amendment No.
1 to Credit Agreement (Chico’s)]



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre011.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:
______________________________ Name: ______________________________Michael
Watson Title: ______________________________Authorized Signatory [Amendment No.
1 to Credit Agreement (Chico’s)]



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre012.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: Name: Andrew Rossman Title: Vice
President [Amendment No. 1 to Credit Agreement (Chico’s)]



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre013.jpg]
BANK OF AMERICA, N.A., as a Lender By: Name: Christine Hutchinson Title: Senior
Vice President [Amendment No. 1 to Credit Agreement (Chico’s)]



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre014.jpg]
EXHIBIT A Attached.



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre015.jpg]
[Execution] EXHIBIT A to Amendment No. 1 to Credit Agreement dated as of October
30, 2020 CREDIT AGREEMENT Dated as of August 2, 2018 among CHICO’S FAS, INC., as
the Parent and Lead Borrower For The Borrowers Named Herein The Guarantors Named
Herein WELLS FARGO BANK, NATIONAL ASSOCIATION as Agent, L/C Issuer and Swing
Line Lender, and The Other Lenders Party Hereto WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Sole Lead Arranger and Sole Bookrunner 6245414.16245414.13



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre016.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01
Defined Terms 1 Section 1.02 Other Interpretive Provisions 5262 Section 1.03
Accounting Terms. 5363 Section 1.04 Rounding 5364 Section 1.05 Times of Day 5464
Section 1.06 Letter of Credit Amounts 5464 Section 1.07 Currency Equivalents
Generally 5464 Section 1.08 Interest Rates 64 ARTICLE II THE COMMITMENTS AND
CREDIT EXTENSIONS 5464 Section 2.01 Committed Loans; Reserves 54. 64 Section
2.02 Borrowings, Conversions and Continuations of Committed Loans. 5565 Section
2.03 Letters of Credit. 5767 Section 2.04 Swing Line Loans. 6576 Section 2.05
Prepayments. 6878 Section 2.06 Termination or Reduction of Commitments 6980
Section 2.07 Repayment of Loans. 7081 Section 2.08 Interest. 7081 Section 2.09
Fees 7082 Section 2.10 Computation of Interest and Fees 7183 Section 2.11
Evidence of Debt. 7183 Section 2.12 Payments Generally; Agent’s Clawback. 7184
Section 2.13 Sharing of Payments by Lenders 7385 Section 2.14 Settlement Amongst
Lenders. 7385 Section 2.15 Increase in ABL Commitments. 7486 ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER 7588 Section 3.01
Taxes. 7688 Section 3.02 Illegality 7890 Section 3.03 Inability to Determine
Rates 7891 Section 3.04 Increased Costs; Reserves on LIBO Rate Loans. 7991
Section 3.05 Compensation for Losses 8092 Section 3.06 Mitigation Obligations;
Replacement of Lenders. 8193 Section 3.07 Survival 8193 Section 3.08 Designation
of Lead Borrower as Borrowers’ Agent. 8193 ARTICLE IV CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS 8294 Section 4.01 Conditions of Initial Credit Extension 8294
( i) 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre017.jpg]
Section 4.02 Conditions to all Credit Extensions 8597 ARTICLE V REPRESENTATIONS
AND WARRANTIES 8598 Section 5.01 Existence, Qualification and Power 8698 Section
5.02 Authorization; No Contravention 8698 Section 5.03 Governmental
Authorization; Other Consents 8698 Section 5.04 Binding Effect 8699 Section 5.05
Financial Statements; No Material Adverse Effect. 8799 Section 5.06 Litigation
8799 Section 5.07 No Default 8799 Section 5.08 Ownership of Property; Liens.
87100 Section 5.09 Environmental Compliance 88100 Section 5.10 Insurance 89101
Section 5.11 Taxes 89101 Section 5.12 ERISA Compliance. 89101 Section 5.13
Subsidiaries; Equity Interests 90102 Section 5.14 Margin Regulations; Investment
Company Act. 90102 Section 5.15 Disclosure 90103 Section 5.16 Compliance with
Laws 91103 Section 5.17 Intellectual Property; Licenses, Etc. 91103 Section 5.18
Labor Matters 91103 Section 5.19 Security Documents 92104 Section 5.20 Solvency
92104 Section 5.21 Deposit Accounts; Credit Card Arrangements. 92104 Section
5.22 Brokers 92105 Section 5.23 Customer and Trade Relations 92105 Section 5.24
Material Contracts 92105 Section 5.25 Casualty 93105 Section 5.26 OFAC;
Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws 93105 ARTICLE VI
AFFIRMATIVE COVENANTS 93105 Section 6.01 Financial Statements 93106 Section 6.02
Certificates; Other Information 94107 Section 6.03 Notices 97109 Section 6.04
Payment of Obligations 98110 Section 6.05 Preservation of Existence, Etc. 98110
Section 6.06 Maintenance of Properties 98111 Section 6.07 Maintenance of
Insurance. 98111 Section 6.08 Compliance with Laws 100112 Section 6.09 Books and
Records; Accountants. 100112 Section 6.10 Inspection Rights. 100113 Section 6.11
Use of Proceeds 101114 Section 6.12 Additional Loan Parties 102114 Section 6.13
Cash Management. 102115 Section 6.14 Information Regarding the Collateral.
104117 Section 6.15 Physical Inventories. 105117 Section 6.16 Environmental
Laws. 105 118 ( ii) 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre018.jpg]
Section 6.17 Further Assurances. 105118 Section 6.18 Compliance with Terms of
Leaseholds 106119 Section 6.19 Reserved. 106119 Section 6.20 OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws 106119 ARTICLE VII NEGATIVE
COVENANTS 106119 Section 7.01 Liens 106119 Section 7.02 Investments 107120
Section 7.03 Indebtedness; Disqualified Stock. 107120 Section 7.04 Fundamental
Changes 107120 Section 7.05 Dispositions 108121 Section 7.06 Restricted Payments
108121 Section 7.07 Prepayments of Indebtedness 108121 Section 7.08 Change in
Nature of Business 109122 Section 7.09 Transactions with Affiliates 109 or
Related Parties 122 Section 7.10 Sale and Leaseback Transactions 110123 Section
7.11 Burdensome Agreements 110123 Section 7.12 Use of Proceeds 111124 Section
7.13 Amendment of Material Documents 111124 Section 7.14 Fiscal Year 111124
Section 7.15 Deposit Accounts; Credit Card Processors 111124 Section 7.16
Consolidated Fixed Charge Coverage Ratio 111Excess Availability 124 ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES 111124 Section 8.01 Events of Default 111124
Section 8.02 Remedies Upon Event of Default 114127 Section 8.03 Application of
Funds 115128 ARTICLE IX THE AGENT 116130 Section 9.01 Appointment and Authority
117130 Section 9.02 Rights as a Lender 117130 Section 9.03 Exculpatory
Provisions 117130 Section 9.04 Reliance by Agent 118131 Section 9.05 Delegation
of Duties 118131 Section 9.06 Resignation of Agent 118131 Section 9.07
Non-Reliance on Agent and Other Lenders 119132 Section 9.08 No Other Duties,
Etc. 119132 Section 9.09 Agent May File Proofs of Claim 120133 Section 9.10
Collateral and Guaranty Matters 120133 Section 9.11 Notice of Transfer. 121 134
Section 9.12 Reports and Financial Statements. 121 134 Section 9.13 Agency for
Perfection 122134 Section 9.14 Indemnification of Agent 122135 Section 9.15
Relation among Lenders 122135 Section 9.16 Defaulting Lenders. 122135 (iii)
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre019.jpg]
ARTICLE X MISCELLANEOUS 124137 Section 10.01 Amendments, Etc. 124137 Section
10.02 Notices; Effectiveness; Electronic Communications. 126139 Section 10.03 No
Waiver; Cumulative Remedies 128141 Section 10.04 Expenses; Indemnity; Damage
Waiver. 128141 Section 10.05 Payments Set Aside 130143 Section 10.06 Successors
and Assigns. 130143 Section 10.07 Treatment of Certain Information;
Confidentiality 134147 Section 10.08 Right of Setoff 134147 Section 10.09
Interest Rate Limitation 135148 Section 10.10 Counterparts; Integration;
Effectiveness 135148 Section 10.11 Survival 135148 Section 10.12 Severability
135149 Section 10.13 Replacement of Lenders 136149 Section 10.14 Governing Law;
Jurisdiction; Etc. 136149 Section 10.15 Waiver of Jury Trial 137150 Section
10.16 No Advisory or Fiduciary Responsibility 137151 Section 10.17 USA PATRIOT
Act Notice 138151 Section 10.18 Foreign Asset Control Regulations 138151 Section
10.19 Time of the Essence 139152 Section 10.20 [Reserved] 139152 Section 10.21
Press Releases 139152 Section 10.22 Additional Waivers. 139152 Section 10.23 No
Strict Construction 140154 Section 10.24 Attachments 141154 Section 10.25
Keepwell 141154 Section 10.26 Acknowledgement and Consent to Bail-In of
EEAAffected Financial Institutions 141155 Section 10.27 Acknowledgement
Regarding Any Supported QFCs 155 SIGNATURES………………………………………………………………………………S-1 (
iv) 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre020.jpg]
SCHEDULES 1.01 Immaterial Subsidiaries 2.01 Commitments and Applicable
Percentages 5.01 Loan Parties Organizational Information 5.05 Supplement to
Interim Financial StatementsMaterial Indebtedness 5.08(b)(1) Owned Real Estate
5.08(b)(2) Leased Real Estate 5.09 Environmental Matters 5.10 Insurance 5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Borrowers 5.17
Intellectual Property Matters 5.18 Collective Bargaining Agreements 5.21(a) DDAs
5.21(b) Credit Card Arrangements 5.24 Material Contracts 6.02 Financial and
Collateral Reporting 7.01 Existing Liens 7.02 Existing Investments 7.03 Existing
Indebtedness 7.09 Affiliate Transactions 10.02 Agent Payment Account; Certain
Addresses for Notices EXHIBITS Form of A LIBO Rate Loan Notice B Swing Line Loan
Notice C-1 ABL Note C-2 Swing Line Note C-3 FILO Note D Compliance Certificate E
Assignment and Assumption F Borrowing Base Certificate G Credit Card
Notification H Bank Product Provider Agreement ( v) 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre021.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of
August 2, 2018, among CHICO’S FAS, INC., a Florida corporation (referred to
herein as either “Parent” or the “Lead Borrower”), SOMA INTIMATES, LLC, a
Florida limited liability company (“Soma”), CHICO’S DISTRIBUTION SERVICES, LLC,
a Georgia limited liability company (“Chico’s Distribution”), CHICO’S RETAIL
SERVICES, INC., a Florida corporation (“Chico’s Retail”), WHITE HOUSE | BLACK
MARKET, INC., a Florida corporation (“WHBM”, and together with Lead Borrower,
Soma, Chico’s Distribution, Chico’s Retail and any other Person that becomes
party hereto as a borrower after the date hereof, individually a “Borrower” and
collectively, the “Borrowers”), CHICO’S PRODUCTION SERVICESRETAIL OPERATIONS,
INC., a Florida corporation (“Chico’s Production”),Operations”) and CHICO’S
BRANDS INVESTMENTS, INC., a Florida corporation (“Chico’s Brands”, and together
with Chico’s Production andOperations any other Person that becomes a party
hereto as a guarantor after the date hereof, individually, a “Guarantor” and
collectively, “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing Line Lender. The
Borrowers have requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case on the terms
and conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined Terms. As used
in this Agreement, the following terms shall have the meanings set forth below:
“ABL Borrowing” means a borrowing consisting of simultaneous ABL Loans of the
same Type and, in the case of LIBO Rate Loans, having the same Interest Period
made by each of the ABL Lenders pursuant to Section 2.01(a). “ABL Borrowing
Base” means, at any time of calculation, an amount equal to: (a) ninety percent
(90%) multiplied by the Eligible Credit Card Receivables; plus (b) ninety
percent (90%) multiplied by the Eligible Wholesale Receivables; plus (c) ninety
percent (90%) of the Net Recovery Percentage of Eligible Inventory multiplied by
the Cost of such Eligible Inventory (provided, that, in no event will the
aggregate amount of Eligible In-Transit Inventory included in the ABL Borrowing
Base at any time exceed twenty-five percent (25%) of the amount of Eligible
Inventory), plus (d) fifty percent (50%) of the Appraised Value of Eligible Real
Estate as such Appraised Value is identified in the most recent Acceptable
Appraisal of Real Estate at such time (provided, that, in no event will the
aggregate amount of Eligible Real Estate included in the ABL Borrowing Base at
any time exceed twenty-five percent (25%) of the amount of the ABL Borrowing
Base at such time), less - 1- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre022.jpg]
(e) the FILO Push Down Reserve, less (f) the amount of other Reserves. “ABL
Commitment” means, as to each ABL Lender, its obligation to (a) make ABL Loans
to the Borrowers pursuant to Section 2.01(a) through (d), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth under the column heading “ABL Commitment” opposite
such ABL Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such ABL Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. As
of the Amendment No. 1 Effective Date, the aggregate amount of the ABL
Commitments is $285,000,000. “ABL Lender” means each Lender having an ABL
Commitment from time to time. “ABL Loan” has the meaning specified in Section
2.01(a). “ABL Loan Cap” means, at any time of determination, the lesser of (a)
the Aggregate ABL Commitments or (b) the ABL Borrowing Base. “ABL Note” means a
promissory note made by the Borrowers in favor of an ABL Lender evidencing ABL
Loans made by such ABL Lender, substantially in the form of Exhibit C-1, as each
may be amended, supplemented or modified from time to time. “Acceptable Document
of Title” means, with respect to any Inventory, except as Agent may otherwise
agree (or to the extent otherwise provided in the definition of the term
Eligible In-Transit Inventory), a tangible, negotiable bill of lading or other
Document (as defined in the UCC) that (a) is issued by a common carrier which is
not an Affiliate of the Approved Foreign Vendor or any Loan Party which is in
actual possession of such Inventory, (b) is issued to the order of a Loan Party
or, if so requested by the Agent, to the order of the Agent, (c) names the Agent
as a notify party and bears a conspicuous notation on its face of the Agent’s
security interest therein, (d) is not subject to any Lien (other than in favor
of the Agent), and (e) is on terms otherwise reasonably acceptable to the Agent.
“ACH” means automated clearing house transfers. “Acceptable Appraisal” means,
with respect to an appraisal of Real Estate, the most recent appraisal of such
property received by Agent (a) from an appraisal company satisfactory to Agent,
(b) the scope and methodology (including, to the extent relevant, any sampling
procedure employed by such appraisal company) of which are satisfactory to Agent
and the Lenders and (c) complying with the requirements of FIRREA.
“Accommodation Payment” as defined in Section 10.22(d). “Account” means
“accounts” as defined in the UCC, and also means a right to payment of a
monetary obligation, whether or not earned by performance, (a) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(b) for services rendered or to be rendered, (c) for a policy of insurance
issued or to be issued, (d) for a secondary obligation incurred or to be
incurred, (e) for energy provided or to be provided, (f) for the use or hire of
a vessel under a charter or other contract, (g) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(h) as winnings in a lottery or other game of chance operated or sponsored by a
state, - 2- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre023.jpg]
governmental unit of a state, or person licensed or authorized to operate the
game by a state or governmental unit of a state. The term “Account” includes
health-care-insurance receivables. “Acquisition” means, with respect to any
Person (a) an investment in, or a purchase of, a Controlling interest in the
Equity Interests of any other Person, (b) a purchase or other acquisition of all
or substantially all of the assets or properties of, another Person or of any
business unit, division or line of business of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or of any business unit, division or line of business of another
Person, or a Controlling interest in the Equity Interests, of any Person, or (d)
any acquisition of Store locations of any Person, provided, that, for purposes
of this clause (d), entering into a Lease for a new Store location in the
ordinary course of business shall not be deemed to be an acquisition of such
Store location unless it is in connection with an acquisition of other related
assets. “Act” shall have the meaning provided in Section 10.18. “Additional
CommitmentABL Lender” shall have the meaning provided in Section 2.15. “Adjusted
LIBO Rate” means: (a) for any Interest Period with respect to any LIBO
Borrowing, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate; and (b) for any
interest rate calculation with respect to any Base Rate Loan, an interest rate
per annum equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate. The Adjusted LIBO Rate
will be adjusted automatically as of the effective date of any change in the
Statutory Reserve Rate. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Agent. “Affected Financial Institution”
means (a) any EEA Financial Institution or (b) any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Agent” means Wells Fargo in
its capacity as administrative agent and collateral agent under any of the Loan
Documents, or any successor thereto. “Agent Parties” shall have the meaning
specified in Section 10.02(c). “Agent Payment Account” means the Agent’s address
and account as set forth on Schedule 10.02, or such other address or account as
the Agent may from time to time notify the Lead Borrower and the Lenders. - 3-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre024.jpg]
“Aggregate ABL Commitments” means the aggregate of the ABL Commitments of all
theABL Lenders. As of the ClosingAmendment No. 1 Effective Date, the Aggregate
ABL Commitments are $200,000,000.285,000,000. “Aggregate Commitments” means the
sum of the Aggregate ABL Commitments and the Aggregate FILO Commitments.
“Aggregate FILO Commitments” means the aggregate of the FILO Commitments of all
FILO Lenders. As of the Amendment No. 1 Effective Date, the Aggregate FILO
Commitments are $15,000,000. “Agreement” means this Credit Agreement. “Allocable
Amount” has the meaning specified in Section 10.22(d). “Amendment No. 1” means
Amendment No. 1 to Credit Agreement, dated as of the Amendment No. 1 Effective
Date, by and among Agent, the Lenders party thereto, Borrowers and the other
parties thereto, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced. “Amendment No. 1
Documents” shall have the meaning set forth in Section 4.1 of Amendment No. 1.
“Amendment No. 1 Effective Date” means October 30, 2020. “Amendment No. 1 Fee
Letter” means the fee letter, dated as of the Amendment No. 1 Effective Date, by
and among Agent and Lead Borrower, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business. “Anti-Money Laundering Laws” means the applicable laws or regulations
in any jurisdiction in which any Loan Party or any of its Subsidiaries or
Affiliates is located or is doing business that relates to money laundering, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto. “Applicable Commitment Fee Percentage”
means two-hundredthsthree-eighths of one percent (0.200.375%). “Applicable
Lenders” means the Required Lenders, Required ABL Lenders, the Supermajority ABL
Lenders, the Required FILO Lenders, the Supermajority FILO Lenders, all affected
Lenders, or all Lenders, as the context may require. “Applicable Margin” means,
(a) with respect to Base Rate Loans, a rate per annum equal to one-quarter
percent (0.25%) and (b) with respect to LIBO Rate Loans, a rate per annum equal
to one and one-quarter percent (1.25%). (a) for FILO Loans, four and one-half
percent (4.5%) per annum and (b) for ABL Loans, (i) as to ABL Loans for which
interest is calculated based on the Base Rate, the Applicable Margin for Base
Rate Loans below, and (ii) as to ABL Loans for which interest is calculated - 4-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre025.jpg]
based on Adjusted LIBO Rate, the Applicable Margin or LIBO Rate Loans below, in
each case, determined for each Fiscal Quarter based upon the Quarterly Average
Excess Availability for the immediately preceding Fiscal Quarter: Tier Quarterly
Average Excess Applicable Applicable Availability Margin for Margin for LIBO
Rate Loans Base Rate Loans 1 Greater than or equal to 50.0% of the Aggregate
Commitments 2.25% 1.25% 2 Less than 50.0% of the Aggregate Commitments 2.50%
1.50% Provided, that, (i) the Applicable Margin for ABL Loans shall be
calculated and established once each Fiscal Quarter and shall remain in effect
until adjusted for the next Fiscal Quarter, (ii) each adjustment of the
Applicable Margin shall be effective as of the first day of each such Fiscal
Quarter based on the Quarterly Average Excess Availability for the immediately
preceding Fiscal Quarter, (iii) notwithstanding anything to the contrary
contained herein, for the period from the Closing Date until the last day of the
first full Fiscal Quarter immediately following the Closing Date, the Applicable
Margin for ABL Loans shall be based on the applicable percentage set forth in
Tier 2, and (iv) in the event that Lead Borrower fails to provide any Borrowing
Base Certificate or other information with respect thereto for any period on the
date required hereunder, effective as of the date on which such Borrowing Base
Certificate or other information was otherwise required, at Agent’s option, the
Applicable Margin for ABL Loans shall be based on the highest rate above until
the next Business Day after a Borrowing Base Certificate or other information is
provided for the applicable period at which time the Applicable Margin shall be
adjusted as otherwise provided herein. In the event that at any time after the
end of any Fiscal Quarter the Quarterly Average Excess Availability for such
Fiscal Quarter used for the determination of the Applicable Margin was greater
than the actual amount of the Quarterly Average Excess Availability for such
period as a result of the inaccuracy of information provided by or on behalf of
any Borrower to Agent for the calculation of Excess Availability, the Applicable
Margin for such period shall be adjusted to the applicable percentage based on
such actual Quarterly Average Excess Availability and any additional interest
for the applicable period as a result of such recalculation shall be promptly
paid to Agent after written request for such payment. The foregoing shall not be
construed to limit the rights of Agent or Lenders with respect to the amount of
interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise. “Applicable ABL Percentage” means with
respect to any ABL Lender at any time, the fraction, expressed as a percentage
(carried out to the ninth decimal place) (a) the numerator of which is such
Lender’s ABL Commitment and (b) the denominator of which is the Aggregate ABL
Commitments at such time, provided, that, if the ABL Commitments have been
terminated or expired, then the Applicable ABL Percentage shall be determined
based on the Applicable ABL Percentage of such Lender most recently in effect
prior to any such termination or expiration, giving effect to any subsequent
assignments. The initial Applicable ABL Percentage of each ABL Lender is set
forth under the column heading “Applicable ABL Percentage” opposite the name of
such ABL Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such ABL Lender becomes a party hereto, as applicable. “Applicable FILO
Percentage” means with respect to any FILO Lender at any time, the fraction,
expressed as a percentage (carried out to the ninth decimal place) (a) the
numerator of which is such - 5- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre026.jpg]
Lender’s FILO Commitment and (b) the denominator of which is the Aggregate FILO
Commitments at such time, provided, that, if the FILO Commitments have been
terminated or expired, then the Applicable FILO Percentage shall be determined
based on the Applicable FILO Percentage of such Lender most recently in effect
prior to any such termination or expiration, giving effect to any subsequent
assignments. The initial Applicable FILO Percentage of each FILO Lender is set
forth under the column heading “Applicable FILO Percentage” opposite the name of
such FILO Lender on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such FILO Lender becomes a party hereto, as applicable. “Applicable
Percentage” means with respect to any Lender at any time, the fraction,
expressed as a percentage (carried out to the ninth decimal place) of the
Aggregate Commitments represented by(a) the numerator of which is the sum of
such Lender’s ABL Commitment at such time. If the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or if the Aggregate Commitments
have plus such Lender’s FILO Commitment at such time and (b) the denominator of
which is the Aggregate Commitments at such time, provided, that, if the ABL
Commitments or FILO Commitments, as the case may be, have been terminated or
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect prior to any
such termination or expiration, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth under the column
heading “Applicable Percentage” opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable. “Appraised Value” means (a) with respect to
Eligible Inventory, the appraised orderly liquidation value, net of costs and
expenses to be incurred in connection with any such liquidation, which value is
expressed as a percentage of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the Lead BorrowerBorrowers, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser engaged by the Agent, or (b) with respect to Eligible Real
Estate, the fair market value of the applicable Eligible Real Estate as set
forth in the most recent Acceptable Appraisal of Eligible Real Estate; provided
that the Appraised Value of Eligible Real Estate shall in no event exceed the
maximum amount of the Obligations at any time specified to be secured by a
Mortgage thereon (including after giving effect to any amendment to such
Mortgage to increase the amount of the Obligations secured thereby). “Approved
Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable. “Approved Foreign Vendor”
means a Foreign Vendor which (a) is located in any country so long as such
Foreign Vendor is not a Sanctioned Person or a Sanctioned Entity, (b) has
received timely payment or performance of all obligations owed to it by the Loan
Parties, (c) has not asserted and has no right to assert any reclamation,
repossession, diversion, stoppage in transit, Lien or title retention rights in
respect of such Inventory, and (d), if so requested by the Agent, has entered
into and is in full compliance with the terms of a Foreign Vendor Agreement.
“Arranger” means Wells Fargo Bank, National Association, in its capacity as sole
lead arranger and sole book manager. - 6- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre027.jpg]
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent. “Audited Financial
Statements” means the audited consolidated balance sheet of the Parent and its
Subsidiaries for the Fiscal Year ended February 3, 2018,1, 2020, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year of the Parent and its Subsidiaries, including the
notes thereto. “Availability Period” means the period from and including the
Closing Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate ABL Commitments pursuant to Section 2.06, and (c)
the date of termination of the commitment of each ABL Lender to make ABL Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02. “Bail-inIn Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEAAffected Financial Institution. “Bail-In Legislation” means,
(a) with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, regulation, rule or requirement for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part 1 of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings). “Bank Product Obligations” means any obligation on
account of any transaction with a Bank Product Provider, which arises out of any
Bank Product entered into with any Loan Party and any such Person, as each may
be amended from time to time; provided, , that, , in order for any item
described in the definition of Bank Products to be the basis for “Bank Product
Obligations”, (a) if the applicable Bank Product Provider is Wells Fargo or its
Affiliates, then, if reasonably requested by the Agent, the Agent shall have
received a Bank Product Provider Letter Agreement within ten (10) Business Days
(or such longer period as the Agent may agree) after the date of such request,
or (b) if the applicable Bank Product Provider is any other Person, the Agent
shall have received a Bank Product Provider Letter Agreement on the Closing Date
in the case of any Bank Product in effect on the Closing Date or within ten (10)
Business Days (or such longer period as the Agent may agree) after the date of
the provision of the applicable Bank Product to any Loan Parties or their
Subsidiaries, as applicable. “Bank Product Provider” means any Lender or any
Affiliate of any Lender (determined at the time the relevant Bank Product Letter
Agreement is entered into) that provides any Bank Products or Cash Management
Services to a Loan Party. “Bank Product Provider Letter Agreement” means a
letter agreement, which shall be substantially in the form of Exhibit H, duly
executed by the applicable Bank Product Provider, the applicable Borrower, and
the Agent. - 7- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre028.jpg]
“Bank Products” means any services of facilities provided to any Loan Party by
any Lender or any Affiliate of any Lender (but excluding Cash Management
Services), including, without limitation, on account of (a) Swap Contracts, (b)
merchant services constituting a line of credit, (c) leasing, (d) Factored
Receivables, and (e) supply chain finance services including, without
limitation, trade payable services and supplier accounts receivable purchases.
“Bank Product Reserves” means, as of any date of determination, those Reserves
that Agent deems necessary or appropriate to establish in respect of Bank
Products then provided or outstanding (based upon the applicable Bank Product
Provider’s determination of the liabilities and obligations of each Loan Party
and its Subsidiaries in respect of Bank Product Obligations owing to it and
subject to the terms of the Bank Product Provider Letter Agreement). “Base Rate”
means, for any date, a rate per annum equal to the greatest of (a) the Federal
Funds Rate plus one-half percent (.50%), (b) the Adjusted LIBO Rate (which rate
shall be calculated based upon an Interest Period of three (3) months and shall
be determined on a daily basis), plus one (1) percentage point, and (c) the rate
of interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate determined pursuant to this clause (c) shall be deemed to be zero). “Base
Rate Loan” means a Loan that bears interest based on the Base Rate. “Benchmark
Replacement” means the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by Agent and Lead Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBO Rate for United States dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
0.75%, the Benchmark Replacement shall be deemed to be 0.75% for the purposes of
this Agreement. “Benchmark Replacement Adjustment” means, with respect to any
replacement of the LIBO Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by Agent and Lead Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time. “Benchmark
Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent (in consultation with Lead Borrower)
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement - 8- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre029.jpg]
and to permit the administration thereof by Agent in a manner substantially
consistent with market practice (or, if Agent decides that adoption of any
portion of such market practice is not administratively feasible or if Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as Agent in
consultation with Lead Borrower decides is reasonably necessary in connection
with the administration of this Agreement). “Benchmark Replacement Date” means
the earlier to occur of the following events with respect to the LIBO Rate: (a)
in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein. “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (a) a public statement or
publication of information by or on behalf of the administrator of the LIBO Rate
announcing that such administrator has ceased or will cease to provide the LIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate; (b) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBO Rate, the Federal
Reserve System of the United States (or any successor), an insolvency official
with jurisdiction over the administrator for the LIBO Rate, a resolution
authority with jurisdiction over the administrator for the LIBO Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Rate, which states that the administrator of the LIBO
Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative. “Benchmark Transition Start Date” means (a) in the
case of a Benchmark Transition Event, the earlier of (i) the applicable
Benchmark Replacement Date and (ii) if such Benchmark Transition Event is a
public statement or publication of information of a prospective event, the 90th
day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than ninety (90) days after such statement or publication, the date of
such statement or publication) and (b) in the case of an Early Opt-in Election,
the date specified by Agent or the Required Lenders, as applicable, by notice to
Lead Borrower, Agent (in the case of such notice by the Required Lenders) and
the Lenders. “Benchmark Unavailability Period” means, if a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
the LIBO Rate and solely to the extent that the LIBO Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement - 9- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre030.jpg]
has replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.08(d) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.08(d). “Beneficial
Ownership Certification” means a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation” means 31 C.F.R. §1010.230. “BHC Act Affiliate” of a Person means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such Person. “Blocked Account” has the meaning provided in
Section 6.13(a)(ii). “Blocked Account Agreement” means with respect to an
account established by a Loan Party, an agreement, in form and substance
satisfactory to the Agent, establishing control, pursuant to Section 9-104 of
the UCC or other applicable section of the UCC, of such account by the Agent and
whereby the bank maintaining such account agrees, upon the occurrence and during
the continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Agent without the further consent of any Loan Party. “Blocked
Account Bank” means each bank with whom deposit accounts are maintained in which
any funds of any of the Loan Parties from one or more DDAs are concentrated and
with whom a Blocked Account Agreement has been, or is required to be, executed
in accordance with the terms hereof. “Borrower Materials” has the meaning
specified in Section 6.02. “Borrowers” has the meaning assigned to such term in
the preamble of this Agreement. “Borrowing” means a Committedan ABL Borrowing, a
Swing Line Borrowing or a Swing LineFILO Borrowing, as the context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to: (a)
ninety percent (90%) multiplied by the Eligible Credit Card Receivables; plus
(b) ninety percent (90%) multiplied by the Eligible Wholesale Receivables; plus
(c) ninety percent (90%) of the Net Recovery Percentage of Eligible Inventory
multiplied by the Cost of such Eligible Inventory for the period from January 1
of each year through September 30 of such year, which percentage shall increase
to ninety two and one-half percent (92.5%) of the Net Recovery Percentage for
the period from October 1 of each year through December 31 of such year
(provided, that, in no event will the aggregate amount of Eligible Inventory
consisting of Eligible In-Transit Inventory included in the Borrowing Base at
any time exceed twenty-five percent (25%) of the amount of Eligible Inventory),
plus (d) one hundred percent (100%) of Qualified Cash, provided, that, (i) in no
event will the aggregate amount of Qualified Cash included in the Borrowing Base
at any time exceed twenty-five percent (25%) of the Loan Cap (with the Borrowing
Base calculated for this purpose without regard to such limitation) and (ii)
Qualified Cash may not be withdrawn from the deposit account or investment
account at Agent, thereby reducing the Borrowing Base, unless and until (A) no
Cash Dominion Event - 10- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre031.jpg]
exists and is continuing or would result from such withdrawal, and (B) the Lead
Borrower furnishes the Agent with (1) notice of such intended withdrawal and (2)
a Borrowing Base Certificate as of the date of such proposed withdrawal
reflecting that, after giving effect to such withdrawal, no Overadvance exists
or would result from such withdrawal, minus (e) the amount of Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the ABL Borrowing Base and FILO
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead
Borrower, which shall include appropriate exhibits, schedules, supporting
documentation, and additional reports as reasonably requested by the Agent.
“Business” means an omni-channel specialty retailer of women’s private branded,
sophisticated, casual-to-dressy apparel, intimates and complementary
accessories. “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Agent Payment Account is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market. “Capital Expenditures” means, with respect to any Person for any period,
without duplication, (a) all expenditures made (whether made in the form of cash
or other property) or costs incurred for the acquisition or improvement of fixed
or capital assets of such Person (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of such Person for such period, in each case prepared in accordance with
GAAP, and (b) Capital Lease Obligations incurred by a Person during such period.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Cash Collateral Account” means a
non-interest bearing account established by one or more of the Loan Parties with
Wells Fargo, and in the name of, the Agent (or as the Agent shall otherwise
direct) and under the sole and exclusive dominion and control of the Agent, in
which deposits are required to be made in accordance with Section 2.03(k) or
8.02(c). “Cash Collateralize” has the meaning specified in Section 2.03(k).
Derivatives of such term have corresponding meanings. “Cash Dominion Event”
means at any time that (a) Excess Availability is less than the greater of
$18,000,00040,500,000 or tenfifteen percent (1015%) of the Loan Cap, or (b) an
Event of Default exists or has occurred and is continuing; provided, that, (i)
to the extent that the Cash Dominion Event has occurred due to clause (a) of
this definition, if Excess Availability shall be equal to or greater than the
applicable amount for at least thirty (30) consecutive days thereafter, the Cash
Dominion Event shall no longer be deemed to exist or be continuing until such
time as Excess Availability may again be less than the applicable amount
provided for in clause (a) of this definition, (ii) to the extent that the Cash
- 11- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre032.jpg]
Dominion Event has occurred due to clause (b) of this definition, if such Event
of Default is cured or waived or otherwise no longer exists for a period of at
least thirty (30) consecutive days, the Cash Dominion Event shall no longer be
deemed to exist or be continuing and (iii) a Cash Dominion Event may not be
cured as contemplated by clause (i) or (ii) above more than two (2) times in any
twelve (12) month period or more than four (4) times during the term of this
Agreement. “Cash Equivalents” means (a) readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than three
hundred sixty (360) days from the date of acquisition thereof; provided, that,
the full faith and credit of the United States of America is pledged in support
thereof; (b) commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than two hundred seventy
(270) days from the date of acquisition thereof; (c) time deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than one (1) year from the date of acquisition
thereof; (d) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent (100%)
of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into; (e) Investments, classified in
accordance with GAAP as current assets of the Loan Parties, in any money market
fund, mutual fund, or other investment companies that (i) are registered under
the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and
Aaa by Moody’s, and (iii) have portfolio assets of at least $5,000,000,000 and
(f) any other investments permitted by the Lead Borrower’s investment policy as
approved by its board of directors and as such policy is in effect, and as
disclosed to Agent, prior to the Effective Date and as such policy may be
amended, restated, supplemented or otherwise modified from time to time with the
consent of Agent, such consent shall not be unreasonably withheld and shall be
deemed to be provided unless Agent objects thereto within ten (10) Business Days
of receiving notice of any such amendment, restatement, supplement or other
modification.. “Cash Management Reserves ” means such reserves as the Agent,
from time to time, determines in its Permitted Discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by any Lender or any Affiliate of any Lender,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit or debit cards, (d) credit card processing services, and
(e) purchase cards. “CERCLA” means the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq. - 12- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre033.jpg]
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency. “CFC” means a Person that is a controlled foreign corporation
under Section 957 of the Code. “Change in Law” means the occurrence, after the
date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Parent; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of Parent by Persons who were not either (i) nominated by
the board of directors of Parent (or, in the event of any merger, consolidation
or reorganization the principal purpose of which is to form a holding company or
effect a similar reorganization as to form, the board of directors of Parent) or
(ii) appointed by directors so nominated or (iii) approved by the board of
directors of Parent as candidates for directors prior to their election; (c)
Parent fails at any time to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each other Loan Party free and clear of all
Liens (other than the Liens in favor of the Agent and other than Permitted
Encumbrances described in clause (a) or clause (e) of the definition of such
term), except where such failure is as a result of a transaction permitted by
the Loan Documents; or (d) the occurrence of a change in control, or other
similar provision, as defined in any agreement or instrument evidencing any
Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing). “Closing Date”
means the first date all the conditions precedent in Section 4.01 are satisfied
or waived in accordance with Section 10.01. “Code” means the Internal Revenue
Code of 1986, and the regulations promulgated thereunder, as amended and in
effect. “Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by - 13- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre034.jpg]
such bailee or other Person or located in or on such Real Estate, (iv) as to any
landlord, provides the Agent with a reasonable time to sell and dispose of the
Collateral from such Real Estate, and (v) makes such other agreements with the
Agent as the Agent may reasonably require. “Combined Borrowing Base” means the
sum of the ABL Borrowing Base and the FILO Borrowing Base. “Commercial Letter of
Credit” means any Letter of Credit issued for the purpose of providing the
primary payment mechanism in connection with the purchase of any materials,
goods or services by a Loan Party in the ordinary course of business of such
Loan Party. “Commercial Letter of Credit Agreement” means the Commercial Letter
of Credit Agreement relating to the issuance of a Commercial Letter of Credit in
the form from time to time in use by the L/C Issuer. “Commitment” means, as to
each Lender, its obligation to (a) make Committed Loans to the Borrowers
pursuant to Section 2.01, (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.ABL Lender, its
ABL Commitment, and as to each FILO Lender, its FILO Commitment. “Commitment
Increases” has the meaning specified in Section 2.15(b)(i). “Committed
Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of LIBO Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01. “Committed Loan” has the
meaning specified in Section 2.01. “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute. “Compliance Certificate” means a certificate substantially in
the form of Exhibit D. “Concentration Account” has the meaning provided in
Section 6.13(b). “Consent” means actual consent given by a Lender from whom such
consent is sought; or the passage of seven (7) Business Days from receipt of
written notice to a Lender from the Agent of a proposed course of action to be
followed by the Agent without such Lender’s giving the Agent written notice of
that Lender’s objection to such course of action. “Consolidated” means, when
used to modify a financial term, test, statement, or report of a Person, the
application or preparation of such term, test, statement or report (as
applicable) based upon the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net - 14- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre035.jpg]
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense, (iv) other non-recurring expenses reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period (in each
case of or by the Parent and its Subsidiaries for such Measurement Period), (v)
cost, fees and expenses in connection with the transactions contemplated hereby
and the other Loan Documents, any Permitted Acquisition or any other Permitted
Investment or Disposition, in each case, whether or not consummated, (vi)
non-cash impairment charges and asset write-offs pursuant to GAAP and any
no-cost stock compensation expense and (vii) any unusual or non-recurring
non-cash charges, items of loss or expenses, minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Parent and its Subsidiaries
for such Measurement Period), all as determined on a Consolidated basis in
accordance with GAAP. “Consolidated Fixed Charge Coverage Ratio” means, at any
date of determination, the ratio of (a) (i) Consolidated EBITDA for such period
minus (ii) Capital Expenditures made during such period minus (iii) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash
during such period (net of the aggregate amount of federal, state, local and
foreign income tax refunds received in cash during such period) to (b) the sum
of (i) Debt Service Charges plus (ii) the aggregate amount of all Restricted
Payments paid in cash during such Measurement Period, in each case, of or by the
Parent and its Subsidiaries for the most recently completed Measurement Period,
all as determined on a Consolidated basis in accordance with GAAP. “Consolidated
Interest Charges” means, for any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Contracts,
but excluding any non-cash or deferred interest financing costs, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense with respect to such period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, in each case of
or by the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP. “Consolidated Net Income” means, as of any date of determination, the net
income of the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, that, there shall be excluded therefrom (a) extraordinary gains
and extraordinary losses for such Measurement Period, (b) the income (or loss)
of such Person during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Person during such period, (c) the
income (or loss) of such Person during such Measurement Period and accrued prior
to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Parent’s equity in any net loss
of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income. - 15- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre036.jpg]
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Cost” means the lower of cost or market value of
Inventory, based upon the Borrowers’ accounting practices, known to the Agent,
which practices are in effect on the Closing Date as such calculated cost is
determined under the first-in, first-out method (without regard to intercompany
profit or increases for currency exchange rates) from invoices received by the
Borrowers, the Borrowers’ purchase journals or the Borrowers’ stock ledger.
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold. “Covenant Compliance Event” means at any time that (a) Excess
Availability is less than the greater of $18,000,000 or ten percent (10%) of the
Loan Cap at any time, or (b) an Event of Default exists or has occurred and is
continuing; provided, that, (i) to the extent that the Covenant Compliance Event
has occurred due to clause (a) of this definition, if Excess Availability shall
be equal to or greater than the applicable amount for at least thirty (30)
consecutive days thereafter, the Covenant Compliance Event shall no longer be
deemed to exist or be continuing until such time as Excess Availability may
again be less than the applicable amount provided for in clause (a) of this
definition, (ii) to the extent that the Covenant Compliance Event has occurred
due to clause (b) of this definition, if such Event of Default is cured or
waived or otherwise no longer exists for a period of at least thirty (30)
consecutive days, the Covenant Compliance Event shall no longer be deemed to
exist or be continuing and (iii) a Covenant Compliance Event may not be cured as
contemplated by clause (i) or (ii) above more than two (2) times in any twelve
(12) month period or more than four (4) times during the term of this Agreement.
Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the
meaning specified in Section 10.27. “Credit Card Agreements” means all
agreements now or hereafter entered into by any Borrower or any Guarantor for
the benefit of any Borrower, in each case with any Credit Card Issuer or any
Credit Card Processor, including, but not limited to, the agreements set forth
on Schedule 5.21(b) hereto. “Credit Card Issuer” shall meanmeans any person
(other than a Borrower or other Loan Party) who issues or whose members issue
credit cards, including, without limitation, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche and other non-bank credit or debit
cards, including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., Novus Services, Inc.,
PayPal, Inc. and other issuers approved by the Agent. “Credit Card Processor”
shall meanmeans any servicing or processing agent or any factor or financial
intermediary (including, without limitation, PayPal, Inc.) who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any Borrower’s sales transactions involving
credit card or debit card purchases by customers using credit cards or debit
cards issued by any Credit Card Issuer. - 16- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre037.jpg]
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).
“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension. “Credit Party” or “Credit Parties” means (a) individually, (i)
each Lender and its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the
Arranger, (v) each beneficiary of each indemnification obligation undertaken by
any Loan Party under any Loan Document, (vi) any other Person to whom
Obligations under this Agreement and other Loan Documents are owing, and (vii)
the successors and assigns of each of the foregoing, and (b) collectively, all
of the foregoing. “Credit Party Expenses” means, without limitation, (a) all
reasonable and documented out-of-pocket expenses incurred by the Agent and its
Affiliates in connection with this Agreement and the other Loan Documents,
including without limitation (i) the reasonable fees, charges and disbursements
of (A) counsel for the Agent, (B) outside consultants for the Agent, (C)
appraisers, (D) commercial finance examinations, and (E) all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, and (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (C) the enforcement or protection
of their rights in connection with this Agreement or the Loan Documents or
efforts to preserve, protect, collect, or enforce the Collateral, and (iii) all
customary fees and charges (as adjusted from time to time) of the Agent with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrowers (whether by wire transfer or otherwise), together with any
reasonable and documented out-of-pocket costs and expenses incurred in
connection therewith, and (b) with respect to the L/C Issuer, and its Affiliates
(without duplication of the expenses referred to in Section 2.03), all
reasonable and documented out-of-pocket expenses incurred in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (c) all reasonable out-of-pocket expenses incurred
by the Credit Parties who are not the Agent, the L/C Issuer or any Affiliate of
any of them, after the occurrence and during the continuance of an Event of
Default, provided that such Credit Parties shall be entitled to reimbursement
for no more than one counsel representing all such Credit Parties and, in
addition, one local or special counsel in each applicable jurisdiction (absent a
conflict of interest in which case the Credit Parties may engage and be
reimbursed for additional counsel). “DDA” means each checking, savings or other
demand deposit account maintained by any of the Loan Parties. All funds in each
DDA shall be conclusively presumed to be Collateral and proceeds of Collateral
and the Agent and the Lenders shall have no duty to inquire as to the source of
the amounts on deposit in any DDA. “Debt Service Charges” means for any
Measurement Period, the sum of (a) Consolidated Interest Charges paid or
required to be paid for such Measurement Period, plus (b) principal payments
made or required to be made on account of Indebtedness (excluding the
Obligations and any Synthetic Lease - 17- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre038.jpg]
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case determined on a Consolidated basis in
accordance with GAAP. “Debtor Relief Laws” means the Bankruptcy Code of the
United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event or
condition that constitutes an Event of Default or that, with the giving of any
notice, the passage of time, or both, would be an Event of Default. “Default
Rate” means (a) when used with respect to Obligations other than Letter of
Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2%) per annum. “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “Defaulting Lender” means any
Lender that (a) has failed to fund any amounts required to be funded by it under
this Agreement within one (1) Business Day of the date that it is required to do
so under this Agreement (including the failure to make available to the Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified the Borrowers,
the Agent, or any Lender in writing that it does not intend to comply with all
or any portion of its funding obligations under this Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by the Agent) under which it has committed to extend
credit, (d) failed, within one (1) Business Day after written request by the
Agent, to confirm that it will comply with the terms of the Agreement relating
to its obligations to fund any amounts required to be funded by it under the
Agreement, (e) otherwise failed to pay over to the Agent or any other Lender any
other amount required to be paid by it under the Agreement within one (1)
Business Day of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent, (ii) becomes the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, or custodian or appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) becomes the subject
of a Bail-in Action. “Defaulting Lender Rate” means (a) for the first three (3)
days from and after the date the relevant payment is due, the Base Rate, and (b)
thereafter, the interest rate then applicable to CommittedABL Loans or FILO
Loans, as applicable, that are Base Rate Loans (inclusive of the Applicable
Margin applicable thereto). “Disposition” or “Dispose” means the sale, transfer,
license, lease or other disposition (including any Sale and Leaseback
Transaction and any sale, transfer, license or other disposition of (whether in
one - 18- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre039.jpg]
transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests other than Equity Interests of the Lead
Borrower) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. “Disqualified Stock” means any Equity Interest
that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case at the option of the
holder thereof), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the date on which the Loans mature; provided,
however, that (i) only the portion of such Equity Interests which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock and (ii) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Lead Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Lead Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends. “Dollars” and “$” mean lawful money of the
United States. “Domestic Subsidiary” means any Subsidiary that is organized
under the laws of the United States of America, any State thereof or the
District of Columbia (excluding, for the avoidance of doubt, any Subsidiary
organized under the laws of Puerto Rico or any other territory). “Drawing
Document” means any Letter of Credit or other document presented for purposes of
drawing under any Letter of Credit. “Early Opt-in Election” means the occurrence
of: (a) (i) a determination by Agent or (ii) a notification by the Required
Lenders to Agent (with a copy to Lead Borrower) that the Required Lenders have
determined, that United States dollar-denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.08(d) are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBO Rate, and (b) (i) the
election by Agent or (ii) the election by the Required Lenders, to declare that
an Early Opt-in Election has occurred and the provision, as applicable, by Agent
of written notice of such election to Lead Borrower and the Lenders or by the
Required Lenders of written notice of such election to Agent. - 19- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre040.jpg]
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means (a) a Credit Party or any
of its Affiliates; (b) a bank, insurance company, or company engaged in the
business of making commercial loans, which Person, together with its Affiliates,
has a combined capital and surplus in excess of $250,000,000; (c) an Approved
Fund; (d) any Person to whom a Credit Party assigns its rights and obligations
under this Agreement as part of an assignment and transfer of such Credit
Party’s rights in and to a material portion of such Credit Party’s portfolio of
asset based credit facilities, and (e) any other Person (other than a natural
person) approved by (i) the Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless a Default or an Event of Default has occurred and is continuing, the
Lead Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the criteria set forth below
at the time of creation and continues to meet the same at the time of such
determination, as determined by the Agent in its Permitted Discretion: such
Credit Card Receivable (i) has been earned by performance and represents the
bona fide amounts due to a Borrower from a Credit Card Issuer or Credit Card
Processor, and in each case originated in the ordinary course of business of
such Borrower, and (ii) in each case is not ineligible for inclusion in the
calculation of the ABL Borrowing Base pursuant to any of clauses (a) through (j)
below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of a Credit Card Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Credit Card Receivable but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Agent in its Permitted Discretion, any Credit
Card Receivable included within any of the following categories shall not
constitute an Eligible Credit Card Receivable: (a) Credit Card Receivables which
do not constitute a “payment intangible” (as defined in the UCC); (b) Credit
Card Receivables that have been outstanding for more than five (5) Business Days
from the date of sale; - 20- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre041.jpg]
(c) Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Agent, or (ii) with respect to
which a Borrower does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents and Permitted Encumbrances of the type referred to in clause
(a) of the definition thereof); (d) Credit Card Receivables which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (but only to the extent of such claim,
counterclaim, offset or chargeback); (e) Credit Card Receivables as to which the
Credit Card Issuer or Credit Card Processor has the right under certain
circumstances to require a Loan Party to repurchase the Credit Card Receivables
from such Credit Card Issuer or Credit Card Processor; (f) Credit Card
Receivables due from a Credit Card Issuer or Credit Card Processor which is the
subject of any bankruptcy or insolvency proceedings; (g) Credit Card Receivables
which are not a valid, legally enforceable obligation of the applicable Credit
Card Issuer or Credit Card Processor with respect thereto; (h) Credit Card
Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables (or to the extent such representations, warranties or
other provisions are qualified by materiality or Material Adverse Effect, then
in all respects); (i) Credit Card Receivables which the Agent determines in its
Permitted Discretion to be uncertain of collection due a material adverse change
in the financial condition or prospects of the Credit Card Issuer or Credit Card
Processor obligated in respect of such Credit Card Receivables; or (j) Credit
Card Receivables acquired in a Permitted Acquisition, unless and until the Agent
has completed or received (i) a field examination with respect to such Credit
Card Receivables, and otherwise agrees that such Credit Card Receivables shall
be deemed Eligible Credit Card Receivables, and (ii) such other due diligence as
the Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Agent. “Eligible In-Transit Inventory” means, as of any date
of determination thereof, without duplication of other Eligible Inventory,
In-Transit Inventory of a Borrower: (a) which has been shipped from a foreign
location for receipt by a Borrower, but which has not yet been delivered to such
Borrower; (b) which has not been in transit for more than sixty (60) days (c)
for which the purchase order (or other applicable document) is in the name of a
Borrower and title and risk of loss has passed to such Borrower; (d) for which
an Acceptable Document of Title has been issued, and in each case as to which
the Agent has control (as defined in the UCC) over the documents of title which
evidence ownership of the subject Inventory (such as, if requested by the Agent,
by the delivery of an executed Freight Forwarder Agreement), provided, that,
Acceptable Documents of Title may include non-negotiable bills of lading, until
such time as Agent shall notify Lead Borrower that Acceptable Documents of Title
issued - 21- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre042.jpg]
on and after the date that is ten (10) Business Days after the date of such
notice shall only include negotiable bills of lading or other negotiable
documents of title; (e) for which Agent shall have received a Freight Forwarder
Agreement from the Freight Forwarder handling the importing, shipping and
delivery of such Inventory, duly authorized, executed and delivered by such
Freight Forwarder, provided, that, In-Transit Inventory that is otherwise
Eligible In-Transit Inventory may be deemed to be eligible if Agent has not
received such agreement for a period of ninety (90) days after the date hereof
(or such longer period as Agent may hereafter agree in writing); (f) which is
insured against types of loss, damage, hazards, and risks, and in amounts,
satisfactory to Agent in its Permitted Discretion, and for which Agent shall
have received a copy of the certificate of marine cargo insurance in connection
therewith in which it has been named as an additional insured and loss payee in
a manner acceptable to Agent, (g) the Foreign Vendor with respect to such
In-Transit Inventory is an Approved Foreign Vendor; and (h) which otherwise
would constitute Eligible Inventory; Provided, that, the Agent may, in its
Permitted Discretion, exclude any particular Inventory from the definition of
“Eligible In-Transit Inventory” in the event the Agent determines that such
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or any event has occurred or is reasonably anticipated by the Agent
to arise which may otherwise adversely impact the ability of the Agent to
realize upon such Inventory (as determined by Agent in its Permitted
Discretion). “Eligible Inventory” means, as of the date of determination
thereof, without duplication, (i) Eligible In-Transit Inventory, and (ii) items
of Inventory of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of such Borrower’s business and
deemed by the Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the ABL Borrowing Base and the FILO Borrowing Base, in each
case that, except as otherwise agreed by the Agent, (A) complies in all material
respects with each of the representations and warranties respecting Inventory
made by the Borrowers in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Agent, in its Permitted Discretion, the following items
of Inventory shall not be included in Eligible Inventory: (a) Inventory that is
not solely owned by a Borrower or a Borrower does not have good and valid title
thereto; (b) Inventory that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person which is not a Loan Party; (c)
Inventory (other than Eligible In-Transit Inventory) that is not located in the
United States of America (excluding territories or possessions of the United
States); (d) Inventory that is not located at a location that is owned or leased
by a Borrower, except (i) Inventory in transit between such owned or leased
locations or locations which meet the criteria set forth in clause (ii) below,
or (ii) to the extent that the Borrowers have furnished the Agent with (A) any
UCC financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent or (iii) such Inventory -
22- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre043.jpg]
is located at a distribution center or warehouse center operated by a third
party where the aggregate book value of Inventory at all such locations is less
than $5,000,000; (e) Inventory that is located in a distribution center or
warehouse leased by a Borrower unless (i) the applicable lessor has delivered to
the Agent a Collateral Access Agreement or (ii) a Reserve based on amounts
payable with respect to such location has been established by the Agent; (f)
Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) not in compliance with
all standards imposed by any Governmental Authority having regulatory authority
over such Inventory, its use or sale, or (vi) are bill and hold goods; (g)
Inventory that is not subject to a perfected first-priority security interest in
favor of the Agent other than those permitted by clauses (a), (b), (j) or (o) of
the definition of the term Permitted Encumbrances or other Liens permitted under
this Agreement, provided, that, such Liens are subject to an intercreditor
agreement in form and substance satisfactory to the Agent between the holder of
such Lien and the Agent; (h) Inventory that is not insured in compliance with
the provisions of Section 5.10 hereof; (i) Inventory that has been sold but not
yet delivered or as to which a Borrower has accepted a deposit; (j) Inventory
that contains or bears any intellectual property rights licensed to the
applicable Borrower unless Agent determines that it maycan sell or otherwise
dispose of such Inventory on and after the occurrence of an Event of a Default
without (i) infringing the rights of such licensor, (ii) violating any contract
with such licensor, or (iii) incurring any liability with respect to payment of
royalties or other amounts other than royalties incurred pursuant to sale of
such Inventory under the current licensing agreement, provided, that, in the
case of the liability with respect to payment of royalties or other amounts
unless a Reserve is established for such royalties or other amounts; or (k)
Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Agent has completed or received (A) an appraisal of such Inventory from
appraisers satisfactory to the Agent and establishes an Inventory advance rate
and Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Agent, provided, that, in the case of Inventory
substantially similar to the Inventory of Borrowers prior to the acquisition,
such Inventory that otherwise satisfies the applicable eligibility criteria will
be deemed Eligible Inventory and be included in the ABL Borrowing Base and FILO
Borrowing Base prior to the field examination or appraisal, but in no event
shall the aggregate amount of (i) all of the Inventory acquired in Permitted
Acquisitions prior to the completion of a field examination and receipt by Agent
of a satisfactory appraisal with respect thereto that may be included in the ABL
Borrowing Base and FILO Borrowing Base pursuant to this clause (k) and (ii) all
of the Eligible Wholesale Receivables acquired in Permitted Acquisitions that
may be included in the ABL Borrowing Base pursuant to clause (w) of the
definition of Eligible Wholesale Receivables, at any one time exceed $5,000,000.
- 23- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre044.jpg]
“Eligible Real Estate” means at the time of any determination thereof, Real
Estate that satisfies the criteria set forth below and continues to meet the
same at the time of such determination, as determined by the Agent in its
Permitted Discretion: (a) a Borrower owns such Real Estate in fee simple
absolute; (b) Agent shall have received evidence that all actions that Agent
deems necessary or appropriate in its Permitted Discretion in order to create
valid first and subsisting Liens (subject only to Permitted Encumbrances, other
than Encumbrances securing Indebtedness) which have priority over the Lien of
the Agent by operation of Law or otherwise reasonably acceptable to the Agent)
on the property described in the Mortgages has been taken; (c) Agent shall have
received an Acceptable Appraisal.(based upon Appraised Value) of such Real
Estate; and (d) the Real Estate Eligibility Requirements have been satisfied.
“Eligible Wholesale Receivables” means Accounts deemed by the Agent in its
discretionPermitted Discretion to be eligible for inclusion in the calculation
of the ABL Borrowing Base arising from the sale of finished goods Inventory of a
Borrower (other than Credit Card Receivables) that satisfies the criteria set
forth herein at the time of creation and continues to meet the same at the time
of such determination: such Account (i) has been earned by performance and
represents the bona fide amounts due to a Borrower from an account debtor, and
in each case originated in the ordinary course of business of such Borrower, and
(ii) in each case is acceptable to the Agent in its discretionPermitted
Discretion, and is not ineligible for inclusion in the calculation of the ABL
Borrowing Base pursuant to any of clauses (a) through (s) below as determined by
the Agent in its discretionPermitted Discretion. Without limiting the foregoing,
to qualify as an Eligible Wholesale Receivable, an Account shall indicate no
Person other than a Borrower as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Wholesale Receivable. Except as otherwise agreed by the Agent, any
Account included within any of the following categories shall not constitute an
Eligible Wholesale Receivable: (a) Accounts that are not evidenced by an
invoice; (b) Accounts that have been outstanding for more than sixty (60) days
from the date of sale or more than thirty (30) days past the due date; (c)
Accounts due from any account debtor which is obligated on any accounts
described in clause (b), above. (d) All Accounts owed by an account debtor
and/or its Affiliates together exceed ten percent (10%) (such percentage or any
higher percentage now or hereafter established by the Agent for any particular
account debtor) of the amount of all Accounts at any one time but the portion of
the Accounts not in excess of the applicable percentages may be deemed Eligible
Wholesale Receivables, in the Agent’s discretionPermitted Discretion; - 24-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre045.jpg]
(e) Accounts (i) that are not subject to a perfected first-priority security
interest in favor of the Agent, or (ii) with respect to which a Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien
(other than Liens granted to the Agent pursuant to the Security Documents); (f)
Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback; (g) Accounts which arise out of any sale
made not in the ordinary course of business, made on a basis other than upon
credit terms usual to the business of the Borrowers or are not payable in
Dollars; (h) Accounts which are owed by any account debtor whose principal place
of business is not within the continental United States; (i) Accounts which are
owed by any Affiliate or any Related Party of a Loan Party; (j) Accounts for
which all consents, approvals or authorizations of, or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given in connection with the performance of such Account by the account
debtor or in connection with the enforcement of such Account by the Agent have
been duly obtained, effected or given and are in full force and effect; (k)
Accounts due from an account debtor which is the subject of any bankruptcy or
insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business; (l) Accounts due from any Governmental
Authority except to the extent that the subject account debtor is the federal
government of the United States of America and has complied with the Federal
Assignment of Claims Act of 1940 and any similar state legislation; (m) Accounts
(i) owing from any Person that is also a supplier to or creditor of a Loan Party
or any of its Subsidiaries unless such Person has waived any right of setoff in
a manner acceptable to the Agent or (ii) representing any manufacturer’s or
supplier’s credits, discounts, incentive plans or similar arrangements entitling
a Loan Party or any of its Subsidiaries to discounts on future purchase
therefrom; (n) Accounts arising out of sales on a bill-and-hold, guaranteed
sale, sale-or-return, sale on approval or consignment basis or subject to any
right of return, set off or charge back; (o) Accounts arising out of sales to
account debtors outside the United States unless such Accounts are fully backed
by an irrevocable letter of credit on terms, and issued by a financial
institution, acceptable to the Agent and such irrevocable letter of credit is in
the possession of, and drawable by, the Agent; (p) Accounts payable other than
in Dollars or that are otherwise on terms other than those normal and customary
in the Loan Parties’ business; (q) Accounts evidenced by a promissory note or
other instrument; (r) Accounts consisting of amounts due from vendors as rebates
or allowances; (s) Accounts which are in excess of the credit limit for such
account debtor established by the Loan Parties in the ordinary course of
business and consistent with past practices; - 25- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre046.jpg]
(t) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;
(u) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity; (v) Accounts which the Agent determines in its
discretionPermitted Discretion to be unacceptable for borrowing; or (w) Accounts
acquired in a Permitted Acquisition, unless and until the Agent has completed or
received (i) a field examination with respect to such Accounts, and otherwise
agrees that such Accounts shall be deemed Eligible Wholesale Receivables, and
(ii) such other due diligence as the Agent may require, all of the results of
the foregoing to be reasonably satisfactory to the Agent, provided, that, in the
case of Accounts substantially similar to those of Borrowers prior to the
Acquisition, such Accounts that otherwise satisfy the applicable eligibility
criteria will be deemed Eligible Wholesale Receivables and be included in the
ABL Borrowing Base prior to the field examination, but in no event shall the
aggregate amount of (i) all of such Accounts acquired in Permitted Acquisitions
prior to the completion of a field examination with respect thereto that may be
included in the ABL Borrowing Base pursuant to this clause (w) at any one time
exceed $2,500,000 and (ii) all of such Accounts plus the Inventory acquired in
Permitted Acquisitions prior to the completion of a field examination and
receipt by Agent of a satisfactory appraisal with respect thereto that may be
included in the ABL Borrowing Base pursuant to clause (k) of the definition of
Eligible Inventory, at any one time exceed $5,000,000. “Environmental Laws”
means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, obligation, damage,
loss, claim, action, suit, judgment, order, fine, penalty, fee, expense, or
cost, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of any Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equipment” has the meaning set forth in the UCC. “Equity Interests”
means, with respect to any Person, all of the shares of capital stock of (or
other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
- 26- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre047.jpg]
“ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA
Affiliate” means any trade or business (whether or not incorporated) under
common control with any Loan Party within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 and 4971 of the Code). “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan; (b) a withdrawal by any Loan
Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer Plan or
notification to the Lead Borrower or any ERISA Affiliate that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a plan amendment as a termination of a Pension Plan or a
Multiemployer Plan under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Lead Borrower or any ERISA Affiliate; or (g) the
determination that any Pension Plan is considered to be an “at-risk” plan, or
that any Multiemployer Plan is considered to be in “endangered” or “critical”
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 or 305 of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Event of Default” has the meaning
specified in Section 8.01. An Event of Default shall be deemed to be continuing
unless and until that Event of Default has been duly waived as provided in
Section 10.03 hereof. “Excess Availability” means at any time, the amount equal
to (a) the Loan Cap minus (b) the Total Outstandings. “Excluded Swap Obligation”
means, with respect to any Guarantor, any Swap Obligation if, and to the extent
that, all or a portion of the Guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. “Excluded Taxes” means, with respect to any payment made by any
Loan Party under any Loan Document, any of the following Taxes imposed on or
with respect to with respect to the Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Loan Parties hereunder: - 27- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre048.jpg]
(a) Taxes imposed on or measured by its overall net income (however denominated)
and franchise Taxes, in each case, (i) imposed on it by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) that are Other
Connection Taxes; (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction in which any Loan
Party is located; (c) in the case of a Lender (other than an assignee pursuant
to a request by the Lead Borrower under Section 10.13), any U.S. Federal
withholding Taxes imposed with respect to an interest in the Loan or Commitment
resulting from any law in effect on the date such Lender becomes a party to this
Agreementacquired its applicable interest (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding
Taxes pursuant to Section 3.01(a); (d) Taxes attributable to such Agent'’s,
Lender'’s, L/C Issuer'’s or other recipient'’s failure to comply with Section
3.01(e); and (e) any U.S. federal withholding Taxes imposed under FATCA.
“Executive Order” has the meaning set forth in Section 10.18. “Existing Credit
Agreement” means the Credit Agreement, dated as of May 4, 2015, by and among the
Lead Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. “Existing Letter of Credit” means the letter of credit no.
CPCS-931492 dated October 8, 2015 payable to Unizo Real Estate NY One, LLC as
beneficiary, issued for the account of Chico’s Retail Services, Inc. by JPMorgan
Chase Bank, N.A. “Extraordinary Receipt” means any cash received by or paid to
or for the account of any Person not in the ordinary course of business,
including tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustments. “Facility
Guaranty” means the Guaranty made by the Guarantors in favor of the Agent and
the other Credit Parties, in form reasonably satisfactory to the Agent, as the
same now exists or may hereafter be amended, modified, supplemented, renewed,
restated or replaced. “Factored Receivables” means any Accounts originally owed
or owing by a Loan Party to another Person which have been purchased by or
factored with Wells Fargo or any of its Affiliates pursuant to a factoring
arrangement or otherwise with the Person that sold the goods or rendered the
services to the Loan Party which gave rise to such Account. “FATCA” means
Sections 1471 through 1474 of the IRC, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices - 28- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre049.jpg]
adopted pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Code. “Factored
Receivables” means any Accounts originally owed or owing by a Loan Party to
another Person which have been purchased by or factored with Wells Fargo or any
of its Affiliates pursuant to a factoring arrangement or otherwise with the
Person that sold the goods or rendered the services to the Loan Party which gave
rise to such Account. “FCPA” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder. “Federal Funds Rate” means,
for any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo on such day on such transactions as
determined by the Agent. “Federal Reserve Bank of New York’s Website” means the
website of the Federal Reserve Bank of New York at http://www.newyorkfed.org, or
any successor source. “FILO Borrowing” means a borrowing consisting of
simultaneous FILO Loans of the same Type and, in the case of LIBO Rate Loans,
having the same Interest Period made by each of the FILO Lenders pursuant to
Section 2.01(d). “FILO Borrowing Base” means, at any time of calculation, an
amount equal to: (a) two and one-half percent (2.50%) of the Net Recovery
Percentage of Eligible Inventory multiplied by the Cost of such Eligible
Inventory, plus (b) ten percent (10%) of the Appraised Value of Eligible Real
Estate as such Appraised Value is identified in the most recent Acceptable
Appraisal of Real Estate at such time, provided, that, such percentage shall
decrease to nine and one-half percent (9.5%) on the first day of the first
Fiscal Quarter of the 2021 Fiscal Year of Lead Borrower and by an additional
one-half percent (0.50%) on the first day of each Fiscal Quarter thereafter and
ending on April 30, 2023. “FILO Commitment” means, as to each FILO Lender, its
obligation to make its Applicable FILO Percentage of the FILO Loans to the
Borrowers pursuant to Section 2.01(d) on the Amendment No. 1 Effective Date in
an aggregate principal amount equal to the amount set forth under the column
heading “FILO Commitment” opposite such FILO Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such FILO Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Amendment No. 1 Effective Date, the
aggregate amount of the FILO Commitments is $15,000,000. “FILO Lender” means
each Lender having a FILO Commitment or, upon termination of the FILO
Commitments, each Lender holding any FILO Loan from time to time. “FILO Loan”
has the meaning specified in Section 2.01(d). - 29- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre050.jpg]
“FILO Loan Cap” means, at any time, the lesser of: (a) the FILO Borrowing Base
or (b) the Aggregate FILO Commitments. “FILO Note” means a promissory note made
by Borrowers in favor of a FILO Lender evidencing the FILO Loans made by such
FILO Lender, substantially in the form of Exhibit C-3, as each may be amended,
supplemented or modified from time to time. “FILO Prepayment Fee” means, with
respect to any prepayment of the FILO Loans (or deemed prepayment in the case of
an acceleration of the FILO Loans), a premium equal to (a) one percent (1.00%)
of the principal amount of such prepayment (or deemed prepayment in the case of
an acceleration of the FILO Loans) if such prepayment is made after the
Amendment No. 1 Effective Date but on or prior to the first anniversary of the
Amendment No. 1 Effective Date, (b) one-half of one percent (0.50%) of the
principal amount of such prepayment (or deemed prepayment in the case of an
acceleration of the FILO Loans) if such prepayment is made after the first
anniversary of the Amendment No. 1 Effective Date but on or prior to the second
anniversary of the Amendment No. 1 Effective Date, and (c) zero at all times
after the second anniversary of the Amendment No. 1 Effective Date. “FILO Push
Down Reserve” means an amount, at any time of calculation, equal to the
difference (if positive) between (a) the then outstanding principal amount of
the FILO Loans and (b) the FILO Borrowing Base as reflected in the most recent
Borrowing Base Certificate furnished by the Borrowers pursuant to this
Agreement. “FIRREA” means the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended from time to time. “Fiscal Month” means any
fiscal month of any Fiscal Year, which month shall generally end on the last
Saturday of each calendar month in accordance with the fiscal accounting
calendar of the Loan Parties. “Fiscal Quarter” means any fiscal quarter of any
Fiscal Year, which quarters shall generally end on the last Saturday of each
April, July, October and January of such Fiscal Year in accordance with the
fiscal accounting calendar of the Loan Parties. “Fiscal Year” means any period
of fifty-two (52) weeks ending on the Saturday closest to January 31 of any
calendar year. “Flood Laws” means the National Flood Insurance Act of 1968,
Flood Disaster Protection Act of 1973, and related laws, rules and regulations,
including any amendments or successor provisions. “Foreign Asset Control
Regulations” has the meaning set forth in Section 10.18. “Foreign Lender” means
any Lender that is organized under the laws of a jurisdiction other than that in
which the Lead Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction. “Foreign Vendor” means a
Person that sells In-Transit Inventory to a Borrower. “Foreign Vendor Agreement”
means an agreement between a Foreign Vendor and the Agent in form and substance
satisfactory to the Agent and pursuant to which, among other things, the parties
shall agree upon their relative rights with respect to In-Transit Inventory of a
Borrower purchased from such Foreign Vendor. - 30- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre051.jpg]
“FRB” means the Board of Governors of the Federal Reserve System of the United
States. “Freight Forwarder Agreement” means an agreement in form and substance
satisfactory to the Agent among a Borrower, a customs broker, freight forwarder,
consolidator or carrier, and the Agent, in which the customs broker, freight
forwarder, consolidator or carrier acknowledges that it has control over and
holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent. “GAAP” means generally
accepted accounting principles in the United States set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied. “Governmental Authority” means the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). “Guarantee” means, as to any
Person, (a) any obligation, contingent or otherwise, of such Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation payable or performable by another Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantors” has the meaning assigned to such term in the
preamble of this Agreement. “Hazardous Materials” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. - 31- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre052.jpg]
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code. “Holding Company” means a corporation or
other legal entity organized under the laws of a State of the United States
which becomes the direct or indirect owner of Equity Interests of a Borrower and
its Subsidiaries pursuant to a Holding Company Reorganization. “Holding Company
Reorganization” means a transaction or series of transactions pursuant to which
a Borrower becomes a direct or indirect wholly-owned subsidiary of the Holding
Company. “Idlewood Street Parcels” means, collectively, the properties located
at 6100, 6110, 6120, 6130, 6132 and 6150 Idlewild Street, Fort Myers, FL 33966.
“Immaterial Subsidiary” means those Persons specified on Schedule 1.01 hereto
and each other Subsidiary of any Borrower that has been designated by the Lead
Borrower in writing to the Agent as an “Immaterial Subsidiary” for purposes of
this Agreement and the other Loan Documents, provided, , that, , for purposes of
this Agreement, at no time shall (a) the assets of any Immaterial Subsidiary as
of the end of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or
exceed two and one-half percent (2.5%) of the Consolidated total assets of the
Borrowers and their Subsidiaries or the total assets of all Immaterial
Subsidiaries, as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or Section
6.01(b) hereof, equal or exceed five percent (5.0%) of the Consolidated total
assets of the Borrowers and their Subsidiaries (and in the event that the assets
of any Immaterial Subsidiary or the total assets of all Immaterial Subsidiaries
as tested at the end of any Fiscal Quarter exceed such amounts, such
Subsidiaries shall no longer be deemed to be Immaterial Subsidiaries and the
Lead Borrower shall cause such Subsidiaries to become Loan Parties as set forth
in Section 6.12 hereof), or (iib) the Consolidated EBITDA of any Immaterial
Subsidiary for any Measurement Period equal or exceed two and one-half percent
(2.5%) of the Consolidated EBITDA of Borrowers and their Subsidiaries for such
Measurement Period or the Consolidated EBITDA of all Immaterial Subsidiaries for
any Measurement Period equal or exceed five percent (5.0%) of the Consolidated
EBITDA of the Borrowers and their Subsidiaries for such Measurement Period, in
each case as determined in accordance with GAAP (and in the event that the
Consolidated EBITDA of any Immaterial Subsidiary or the Consolidated EBITDA of
all Immaterial Subsidiaries for any Measurement Period exceed such amounts, such
Subsidiaries shall no longer be deemed to be Immaterial Subsidiaries and the
Lead Borrower shall cause such Subsidiaries to become Loan Parties as set forth
in Section 6.12 hereof); provided, that, that, no Loan Party shall at any time
be deemed to be an Immaterial Subsidiary. “Increase Effective Date” shall have
the meaning provided therefor in Section 2.15(b)(iv). “Indebtedness” means, as
to any Person at a particular time, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; - 32- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre053.jpg]
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than ninety (90) days after
the date on which such trade account payable was created); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) all
Indebtedness of such Person (i) in respect of any Capital Lease Obligations of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (ii) in
respect of any Synthetic Lease Obligations, the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease, agreement or
instrument were accounted for as a capital lease, but excluding in each case any
operating lease under the applicable provisions of GAAP as in effect on the
Closing Date; (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock,
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and (h)
all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venture (but only to the extent of such Indebtedness of such
partnership or joint venture for which such Person is liable), unless such
Indebtedness is expressly made non-recourse to such Person. “Indebtedness” shall
not include (i) accounts payable incurred in the ordinary course of business and
accrued liabilities in the ordinary course of business, all determined in
accordance with GAAP, (ii) unsecured trade payables that are paid to banks,
factors or other third parties that purchase the receivables of sellers of goods
and services to a Loan Party in the ordinary course of business of Borrowers to
the extent any such trade payables are deemed to be indebtedness solely as a
result of requirements under GAAP, and (iv) operating leases as defined under
GAAP as of the Effective Date to the extent that such leases are deemed to be
Indebtedness solely as a result of any change in the requirements under GAAP
after the Effective Date. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. “Indemnified Taxes” means Taxes, other than Excluded Taxes,
imposed on or with respect to any payment by or on account of any obligation of
any Loan Party under any Loan Document. “Indemnitees” has the meaning specified
in Section 10.04(b). “Information” has the meaning specified in Section 10.07.
“Intellectual Property” means all present and future: (i) trade secrets,
know-how and other proprietary information; (ii) trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations, -
33- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre054.jpg]
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; (“Marks”); (iii) copyrights and copyright applications; (including
copyrights for computer programs) and all tangible and intangible property
embodying the copyrights,; (iv) unpatented inventions (whether or not
patentable);, patents and patent applications; (v) industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom;(vi) books, customer lists, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, and databases and
other physical manifestations, embodiments or incorporations of any of the
foregoing; (vii) all other intellectual property; and (viii) all common law and
other rights throughout the world in and to all of the foregoing. “Intellectual
Property Security Agreement” means the Intellectual Property Security Agreement
dated as of the Amendment No. 1 Effective Date among the Loan Parties party
thereto and the Agent, as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or replaced. “Interest Payment Date”
means, (a) as to any LIBO Rate Loan, the last calendar day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a LIBO Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first calendar day after the end of
each quarter and the Maturity Date. “Interest Period” means, as to each LIBO
Rate Loan, the period commencing on the date such LIBO Rate Loan is disbursed or
converted to or continued as a LIBO Rate Loan and ending on the date one, two or
three months thereafter, as selected by the Lead Borrower in its LIBO Rate Loan
Notice; provided that: (a) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; (c) no Interest Period shall extend
beyond the Maturity Date; and (d) notwithstanding the provisions of clause (c),
no Interest Period shall have a duration of less than one (1) month, and if any
Interest Period applicable to a LIBO Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Internal Control Event” means a material
weakness in, or fraud that involves management or other employees who have a
significant role in, the Parent’s and/or its Subsidiaries’ internal controls
over financial reporting, in each case as described in the Securities Laws. -
34- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre055.jpg]
“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States. “Inventory” has the meaning given
that term in the UCC, and shall also include, without limitation, all: (a) goods
which (i) are leased by a Person as lessor, (ii) are held by a Person for sale
or lease or to be furnished under a contract of service, (iii) are furnished by
a Person under a contract of service, or (iv) consist of raw materials, work in
process, or materials used or consumed in a business; (b) goods of said
description in transit; (c) goods of said description which are returned,
repossessed or rejected; and (d) packaging, advertising, and shipping materials
related to any of the foregoing. “Inventory Reserves” means such reserves as may
be established from time to time by the Agent in its discretionPermitted
Discretion with respect to the determination of the salability, at retail, of
the Eligible Inventory, which reflect such other factors as affect the market
value of the Eligible Inventory or which reflect claims and liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon the Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Agent’s Permitted Discretion, include (but are not limited
to) reserves based on: (a) obsolescence; (b) seasonality; (c) shrink; (d)
imbalance; (e) change in Inventory character; (f) change in Inventory
composition; (g) change in Inventory mix; (h) markdowns (both permanent and
point of sale); and (i) retail markons and markups inconsistent with prior
period practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events. “Investment” means, as to
any Person, any direct or indirect acquisition or investment by such Person,
whether by means of (a) the purchase or other acquisition of Equity Interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
interest in, another Person, or (c) any Acquisition, or (d) any other investment
of money or capital in order to obtain a profitable return. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment. “IPCo” means Chico Brand’s InvestmentBrands Investments,
Inc., a Florida corporation. “IRS” means the United States Internal Revenue
Service. - 35- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre056.jpg]
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued. “Issuer Documents” means with respect
to any Letter of Credit, the Letter Credit Application, the Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, as applicable, and
any other document, agreement and instrument entered into by the L/C Issuer and
the Borrower (or any Subsidiary) or in favor of the L/C Issuer and relating to
any such Letter of Credit. “Joinder” means an agreement, in form satisfactory to
the Agent pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine. “Landlord Lien State” means such state(s) in which a
landlord’s claim for rent may have priority over the Lien of the Agent in any of
the Collateral. “Laws” means each international, foreign, Federal, state and
local statute, treaty, rule, guideline, regulation, ordinance, code and
administrative or judicial precedent or authority, including the interpretation
or administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law. “L/C Credit Extension” means, with respect to any
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the increase of the amount thereof, or the renewal thereof. “L/C Issuer”
means (a) Wells Fargo in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder (which successor may only
be a Lender selected by the Agent in its discretion), (b) with respect to the
Existing Letter of Credit and until such Existing Letter of Credit expires or is
returned undrawn, JPMorgan Chase Bank, N.A. and (c) any other Lender selected by
Lead Borrower, with the consent of Agent (not to be unreasonably withheld or
delayed) and the consent of such Lender. The L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the L/C
Issuer and/or for such Affiliate to act as an advising, transferring, confirming
and/or nominated bank in connection with the issuance or administration of any
such Letter of Credit, in which case the term “L/C Issuer” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. “L/C
Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. “Lead Borrower”
has the meaning assigned to such term in the preamble of this Agreement. “Lease”
means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time. - 36- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre057.jpg]
“Lender” has the meaning specified in the introductory paragraph heretomeans
each ABL Lender and each FILO Lender and, as the context requires, includes the
Swing Line Lender. Any Lender may, in its reasonable discretion, arrange for one
or more Loans to be made by Affiliates or branches of such Lender, in which case
the term “Lender” shall include any such Affiliate or branch with respect to
Loans made by such Affiliate or branch. “Lending Office” means, as to any
Lender, the office or offices of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as a Lender may
from time to time notify the Borrower and the Agent. “Letter of Credit” means
each Standby Letter of Credit and each Commercial Letter of Credit issued
hereunder and shall include the Existing Letter of Credit. “Letter of Credit
Application” means an application for the issuance or amendment of a Letter of
Credit in the form from time to time in use by the L/C Issuer. “Letter of Credit
Disbursement” means a payment made by the L/C Issuer pursuant to a Letter of
Credit. “Letter of Credit Expiration Date” means the day that is seven (7) days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day). “Letter of Credit Fee” has the meaning
specified in Section 2.03(l). “Letter of Credit Indemnified Costs” has the
meaning specified in Section 2.03(f). “Letter of Credit Related Person” has the
meaning specified in Section 2.03(f). “Letter of Credit Sublimit” means an
amount equal to $10,000,000.20,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate ABL Commitments. A permanent reduction
of the Aggregate ABL Commitments shall not require a corresponding pro rata
reduction in the Letter of Credit Sublimit; provided, however, that if the
Aggregate ABL Commitments are reduced to an amount less than the Letter of
Credit Sublimit, then the Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Lead Borrower’s option, less than) the Aggregate ABL
Commitments. “LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
“LIBO Rate” means the greater of (a) three-quarters percent (0.75%) per annum or
(b) the rate per annum as published by ICE Benchmark Administration Limited (or
any successor page or other commercially available source as the Agent may
designate from time to time) as of 11:00 a.m., London time, two (2) Business
Days prior to the commencement of the requested Interest Period, for a term, and
in an amount, comparable to the Interest Period and the amount of the LIBO Rate
Loan requested (whether as an initial LIBO Rate Loan or as a continuation of a
LIBO Rate Loan or as a conversion of a Base Rate Loan to a LIBO Rate Loan) by
Borrowers in accordance with this Agreement (and, if any such published rate is
below zerothree-quarters percent (0.75%), then the rate determined pursuant to
this definition shall be deemed to be zerothree-quarters percent (0.75%)). Each
determination of the LIBO Rate shall be made by the Agent and shall be
conclusive in the absence of manifest error. “LIBO Rate Loan” means a Committed
Loan that bears interest at a rate based on the Adjusted LIBO Rate. - 37-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre058.jpg]
“LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A. “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities. “Liquidation” means the exercise by the Agent of those rights and
remedies accorded to the Agent under the Loan Documents and applicable Law as a
creditor of the Loan Parties with respect to the realization on the Collateral,
including (after the occurrence and during the continuation of an Event of
Default) the conduct by the Loan Parties acting with the consent of the Agent,
of any public, private or “going out of business”, “store closing”, or other
similarly themed sale or other disposition of the Collateral for the purpose of
liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement. “Loan” means an
extension of credit by a Lender to the Borrowers under Article II in the form of
a Committedan ABL Loan, a FILO Loan or a Swing Line Loan (and including any
Overadvance). “Loan Account” has the meaning assigned to such term in Section
2.11(a). “Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate ABL Commitments plus the Outstanding Amount of the FILO Loan or (b)
the Combined Borrowing Base. “Loan Documents” means this Agreement, each Note,
each Issuer Document, all Borrowing Base Certificates, the Blocked Account
Agreements, the Credit Card Notifications, the Security Documents, the Facility
Guaranty, the Amendment No. 1 Fee Letter, each Request for Credit Extension, and
any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by the Agent or any of its
Affiliatesin respect of which the Agent shall have received a Bank Product
Provider Letter Agreement, each as amended and in effect from time to time;
provided that for purposes of the definition of “Material Adverse Effect” and
Article VII, “Loan Documents” shall not include agreements relating to Cash
Management Services and Bank Products. “Loan Parties” means, collectively, the
Borrowers and each Guarantor. “London Business Day” means a day on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London, England. “Material Adverse
Effect” means (a) a material adverse change in, or a material adverse effect
upon, the operations, business, properties, liabilities, or financial condition
of any Loan Party and its Subsidiaries taken as a whole (provided, that, the
temporary closure of certain Store locations of Borrowers and other operational
disruptions affecting the Loan Parties or other events or circumstances solely
arising in each case as a direct result of the COVID-19 pandemic and disclosed
in writing to Agent and Lenders prior to the Amendment No. 1 Effective Date or
otherwise publicly disclosed in the filings of Lead Borrower with the SEC prior
to the Amendment No. 1 Effective Date shall not be considered a Material Adverse
Effect through the period ending December 31, 2020); (b) a material impairment
of the ability of the Loan Parties to perform their obligations under the Loan
Documents; or (c) a material - 38- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre059.jpg]
impairment of the rights and remedies of the Agent or any Lender under any Loan
Document or a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. “Material Contract” means, with respect to any Loan Party, each
contract or agreement to which such Loan Party is a party that is deemed to be a
material contract or material definitive agreement under any Securities Laws
applicable to such Loan Party, including, without limitation, the types of
contracts specified in item 601(b)(10)(ii) of Regulation S-K, and in the event
that at any time hereafter the Lead Borrower shall cease to be required to
comply with the Securities Laws, then the same definitions shall continue to
apply for purposes of this Agreement and the other Loan Documents. “Material
Indebtedness” means Indebtedness (other than the Obligations) of the Loan
Parties in an aggregate principal amount exceeding $25,000,000. For purposes of
determining the amount of Material Indebtedness at any time, (a) the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof, (b) undrawn committed or available
amounts shall be included, and (c) all amounts owing to all creditors under any
combined or syndicated credit arrangement shall be included. “Maturity Date”
means August 2, 2023.October 30, 2025. “Maximum Rate” has the meaning provided
therefor in Section 10.09. “Measurement Period” means, at any date of
determination, the most recently completed four (4) Fiscal Quarters of the
Parent for which Agent has received financial statements pursuant to Section
6.01 hereof or, if fewer than four (4) consecutive Fiscal Quarters of the Parent
have been completed since the Closing Date, the Fiscal Quarters of the Parent
that have been completed since the Closing Date for which Agent has received
financial statements pursuant to Section 6.01 hereof. “Moody’s” means Moody’s
Investors Service, Inc. and any successor thereto. “Mortgages” means each and
every fee and leasehold mortgage or deed of trust, security agreement and
assignment by and between the Loan Party owning or holding the leasehold
interest in the Real Estate encumbered thereby in favor of the Agent. “Mortgage
Policy” has the meaning specified in the definition of Real Estate Eligibility
Requirements. “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Lead Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five (5) plan years, has made or been obligated to make contributions.
“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to - 39- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre060.jpg]
establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents) plus (B) the
reasonable out-of-pocket expenses incurred by such Loan Party or such Subsidiary
in connection with such transaction (including, without limitation, appraisals,
and brokerage, legal, title and recording expenses and commissions and all Taxes
paid or payable as reasonably determined by the Lead Borrower) paid by any Loan
Party to third parties (other than Affiliates)); and (b) with respect to the
sale or issuance of any Equity Interest by any Loan Party or any of its
Subsidiaries, or the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and cash
equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable out-of-pocket
expenses, incurred by such Loan Party or such Subsidiary in connection
therewith. “Net Recovery Percentage” means the fraction, expressed as a
percentage (a) the numerator of which is the amount equal to the recovery on the
aggregate amount of the applicable category of Eligible Inventory at such time
on a “net orderly liquidation value” basis as set forth in the most recent
acceptable inventory appraisal received by Agent in accordance with the
requirements of this Agreement, net of operating expenses, liquidation expenses
and commissions reasonably anticipated in the disposition of such assets and (b)
the denominator of which is the original cost of the aggregate amount of the
Eligible Inventory subject to such appraisal. “Non-Consenting Lender” has the
meaning provided therefor in Section 10.01. “Non-Defaulting Lender” means each
Lender other than a Defaulting Lender. “Note” means (a) a promissory note made
by the Borrowers in favor of a Lender evidencing Committed Loans made by such
Lender, substantially in the form of Exhibit C-1, and (b) the Swing Line Note,
as each may be amended, supplemented or modified from time to time.Non-US
Intellectual Property” means Intellectual Property other than US Intellectual
Property. “Note” means an ABL Note, a Swing Line Note or FILO Note, as
applicable. “NPL” means the National Priorities List under CERCLA. “Obligations”
means (a) all advances to, and debts (including principal, interest, fees,
costs, and expenses), liabilities, obligations, covenants, indemnities, and
duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs, expenses and indemnities
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding, and (b) any Other
Liabilities; provided that the Obligations shall not include any Excluded Swap
Obligations. “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury. “Organization Documents” means, (a) with respect to
any corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
(c) with respect to any partnership, joint venture, - 40- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre061.jpg]
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, and (d) in each case, all shareholder
or other equity holder agreements, voting trusts and similar arrangements to
which such Person is a party or which is applicable to its Equity Interests and
all other arrangements relating to the Control or management of such Person.
“Other Connection Taxes” means, with respect to any payment made by any Loan
Party under any Loan Document, any of the following Taxes imposed on or with
respect to with respect to the Agent, any Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document). “Other Liabilities” means (a) any obligation on
account of any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries, provided, that, in order for any item described in
the definition of Cash Management Services to be the basis for “Other
Liabilities”, (i) if the applicable Bank Product Provider is Wells Fargo or its
Affiliates, then, if reasonably requested by the Agent, the Agent shall have
received a Bank Product Provider Letter Agreement within ten (10) Business Days
(or such longer period as the Agent may agree) after the date of such request,
or (ii) if the applicable Bank Product Provider is any other Person, the Agent
shall have received a Bank Product Provider Letter Agreement on the Closing Date
in the case of any Cash Management Services in effect on the Closing Date or
within ten (10) Business Days (or such longer period as the Agent may agree)
after the date of the commencement of the provision of the applicable Cash
Management Services to any Loan Parties or their Subsidiaries, as applicable.,
and/or (b) any Bank Product Obligations. “Other Taxes” means all present or
future stamp or documentary taxes or any other property taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document. “Outstanding Amount”
means (ia) with respect to CommittedABL Loans and Swing Line Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans and Swing Line
Loansthereof, as the case may be, occurring on such date; and (iib) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date; and (c) with respect to FILO Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments
thereof, as the case may be, occurring on such date. “Overadvance” means a
Credit Extension to the extent that, immediately after its having been made,
Excess Availability is less than zero. “Parent” has the meaning assigned to such
term in the preamble of this Agreement. “Participant” has the meaning specified
in Section 10.06(d). - 41- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre062.jpg]
“Participant Register” has the meaning specified in Section 10.06(d). “Payment
Conditions” means with respect to any transaction or payment the following: (a)
as of the date of any such transaction or payment, and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, (b) as of the date of any such transaction or payment, and after
giving effect thereto, either: (i) (A) the Excess Availability for the
immediately preceding sixty (60) consecutive day period shall have been not less
than seventeen and one-half percent (17.5%) of the Loan Cap, (B) after giving
effect to any such transaction or payment, on a pro forma basis using the Excess
Availability as of the date of the most recent calculation of the Borrowing Base
immediately prior to any such transaction or payment, the Excess Availability
shall be not less than seventeen and one-half percent (17.5%) of the Loan Cap,
and (C) the Fixed Charge Coverage Ratio, on a pro forma basis, after giving
effect to the transaction or payment based on the most recent financial
statement received by Agent prior to the date thereof for the twelve (12) month
period prior thereto, shall be not less than 1.00 to 1.00; or (ii) (A) the
Excess Availability for the immediately preceding sixty (60) consecutive day
period shall have been not less than twenty-five percent (25.0%) of the Loan Cap
and (B) after giving effect to the transaction or payment, on a pro forma basis
using the Excess Availability as of the date of the most recent calculation of
the Borrowing Base immediately prior to any such payment, the Excess
Availability shall be not less than twenty-five percent (25.0%) of the Loan Cap,
and (c) Agent shall have received a certificate of a Responsible Officer of Lead
Borrower certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby. “PBGC”
means the Pension Benefit Guaranty Corporation. “PCAOB” means the Public Company
Accounting Oversight Board. “Pension Plan” means any “employee pension benefit
plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Lead Borrower or any ERISA Affiliate or to which the Lead
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five (5) plan years. “Permitted Acquisition” means an Acquisition in which all
of the following conditions are satisfied: (a) such Acquisition shall have been
approved by the Board of Directors of the Person (or similar governing body if
such Person is not a corporation) which is the subject of such Acquisition and
such Person shall not have announced that it will oppose such Acquisition or
shall not have commenced any action which alleges that such Acquisition shall
violate applicable Law; (b) the Lead Borrower shall have furnished the Agent
with at least fifteen (15) days’ prior written notice (or such shorter period as
the Agent may agree) of such intended Acquisition and upon the reasonable
request of the Agent and to the extent available to any Loan Party or its
Affiliates (whether in its possession or upon its request) shall have furnished
the Agent with a current draft of the acquisition - 42- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre063.jpg]
documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Agent may reasonably require, all of
which shall be reasonably satisfactory to the Agent; (c) either (i) the legal
structure of the Acquisition shall be acceptable to the Agent in its
discretionPermitted Discretion, or (ii) the Loan Parties shall have provided the
Agent with a favorable solvency opinion from an unaffiliated third party
valuation firm reasonably satisfactory to the Agent; (d) after giving effect to
the Acquisition, if the Acquisition is an Acquisition of the Equity Interests, a
Loan Party shall acquire and own, directly or indirectly, a majority of the
Equity Interests in the Person being acquired and shall Control a majority of
any voting interests or shall otherwise Control the governance of the Person
being acquired; (e) any assets acquired shall be utilized in, and if the
Acquisition involves a merger, consolidation or Acquisition of Equity Interests,
the Person which is the subject of such Acquisition shall be engaged in, a
business otherwise permitted to be engaged in by a Borrower under this
Agreement; (f) if the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Facility Guarantor, as the Agent shall determine, and the Agent shall have
received a first priority security and/or mortgage interest in such Subsidiary’s
Equity Interests, Inventory, Accounts, and other property of the same nature as
constitutes collateral under the Security Documents; and (g) the Loan Parties
shall have satisfied the Payment Conditions; Provided, that, notwithstanding
anything to the contrary set forth above, so long as on the date of any
Acquisition and after giving effect thereto (including all payments in respect
thereof) the aggregate amount of the consideration for any or all Acquisitions
(including such Acquisition for this purpose) in the immediately preceding
twelve (12) consecutive month period is less than $10,000,000, the Acquisition
shall be subject only to the following conditions: (i) as of the date of any
such Acquisition, and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing; (ii) such Acquisition
shall have been approved by the Board of Directors of the Person (or similar
governing body if such Person is not a corporation) which is the subject of such
Acquisition and such Person shall not have announced that it will oppose such
Acquisition or shall not have commenced any action which alleges that such
Acquisition shall violate applicable Law; (iii) the Lead Borrower shall have
furnished the Agent with five (5) days’ prior written notice of such intended
Acquisition and shall have furnished the Agent with a current draft of the
acquisition documents (and final copies thereof as and when executed); and (iv)
any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or Acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Borrower under this Agreement. - 43- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre064.jpg]
“Permitted Discretion” means, as used in this Agreement with reference to the
Agent, a determination made in good faith in the exercise of its reasonable
business judgment based on how an asset based lender with similar rights and
providing a credit facility of the type set forth herein would act in similar
circumstances at the time with the information available to it. “Permitted
Disposition” means any of the following: (a) Dispositions of inventory and goods
in the ordinary course of business; (b) bulk sales or other Dispositions of the
Inventory of a Loan Party not in the ordinary course of business in connection
with Store closings or relocations, at arm’s length, provided, that, (i) such
Store closures and related Inventory Dispositions shall not exceed (A) in any
Fiscal Year of the Parent and its Subsidiaries, ten percent (10%) of the number
of the Loan Parties’ Stores as of the beginning of such Fiscal Year (net of new
Store openings) and (B) in the aggregate from and after the Closing Date,
twenty-five percent (25%) of the number of the Loan Parties’ Stores in existence
as of the Closing Date (net of new Store openings), (ii) all sales of Inventory
in connection with Store closings involving a liquidation of inventory or “going
out of business” sale, or as otherwise requested by Agent, shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agent to the extent such liquidators are required
by Agent in its Permitted Discretion, and (iii) all Net Proceeds received in
connection therewith are applied to the Obligations if then required in
accordance with Section 2.05 hereof;, provided, that, the limitations set forth
in clauses (i)(A) and (i)(B) above shall exclude any Store closings identified
as pursuant to the “fleet optimization plan” disclosed to the Agent and publicly
available in the Form 10-K of Lead Borrower filed with the SEC for its 2018
Fiscal Year; (c) sales, transfers or other Dispositions (including exclusive or
non-exclusive licenses and sublicenses) of Non-US Intellectual Property of a
Loan Party or any of its Subsidiaries in the ordinary course of business; (d)
licenses for the conduct of licensed departments within the Loan Parties’ Stores
in the ordinary course of business; provided, that, if requested by the Agent,
the Agent shall have entered into an intercreditor agreement with the Person
operating such licensed department on terms and conditions reasonably
satisfactory to the Agent; (e) non-exclusive license and sublicenses of US
Intellectual Property of a Loan Party or any of its Subsidiaries in the ordinary
course of business; provided, that, no such licensing shall adversely affect in
any material respect the fair value of any Inventory or the ability of the Agent
to dispose of or otherwise realize upon any Inventory in the exercise of its
rights and remedies; (f) the lapse or abandonment of any Intellectual Property
of a Loan Party or any of its Subsidiaries in the ordinary course of business
(including any registrations or applications for registration of any
Intellectual Property), which in the reasonable good faith determination of Lead
Borrower, is no longer material to, or used or useful in the conduct of, the
business of the Loan Parties, provided, that, no such lapse or abandonment shall
adversely affect in any material respect the fair value of any Inventory or the
ability of the Agent to dispose of or otherwise realize upon any Inventory in
the exercise of its rights and remedies; (g) (e) Dispositions of Equipment in
the ordinary course of business that is substantially worn, damaged, obsolete
or, in the judgment of a Loan Party, no longer useful or necessary in its - 44-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre065.jpg]
business or that of any Subsidiary and is not replaced with similar property
having at least equivalent value; (h) (f) sales, transfers and Dispositions
among the Loan Parties (other than to Parent or IPCo except as permitted as a
Permitted Investment) or by any Subsidiary to a Loan Party; (i) (g) sales,
transfers and Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party; (j) (h) (i) leases, subleases,
licenses or sublicenses of real or personal property granted by any Loan Party
or any of its Subsidiaries to others (A) in the ordinary course of business or
(B) that, in the reasonable business judgment of Lead Borrower, would not
detract from the value of such real or personal property nor interfere in any
material respect with the business of Lead Borrower or any of its Subsidiaries,
provided, that, a Loan Party may lease, sublease, license or sublicense surplus
space to the extent permitted under clause (b) of the definition of the term
Real Estate Eligibility Requirements, and (ii) a sale of property pursuant to a
Sale and Leaseback Transaction permitted under Section 7.10; (k) (i) any
involuntary loss, damage or destruction of property, or any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property, (l) (j)
Dispositions of raw or unimproved parcels of Real Estate of any Loan Party (or
sales of the Equity Interests of any Person or Persons created solely to own
such Real Estate and whose only assets consist of such Real Estate); (m) (k) the
use or transfer of Cashcash or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; (n) (l)
sales or other Dispositions of assets (other than sales or other dispositions of
Accounts, Inventory, Intellectual Property or Equity Interests of Subsidiaries
of any Loan Party (except as provided below) and other than as part of a Sale
and Leaseback Transaction) not otherwise permitted in clauses (a) through (hm)
above so long as (i) no Default or Event of Default has occurred and is
continuing or would immediately result therefrom, (ii) each such sale or
disposition is in an arm’s-length transaction and the applicable Loan Party or
its Subsidiary receives at least the fair market value of the assets so
disposed, (iii) the consideration received by the applicable Loan Party or its
Subsidiary consists of at least seventy-five percent (75%) cash and Cash
Equivalents and is paid at the time of the closing of such sale or Disposition,
(iv) the aggregate amount of the cash and non-cash proceeds received from all
assets sold or Disposed of pursuant to this clause (ln) shall not exceed
$25,000,000 in any fiscal year (for this purpose, using the fair market value of
property other than cash); provided, that, the sale of any corporate jet owned
by any Loan Party (or any sale of the Equity Interests of any Person or Persons
created solely to own such corporate jet, and whose only assets consist of, such
corporate jet), shall be permitted under this clause (ln) if each of the
conditions set forth in clauses (i), (ii) and (iii) of this subsection (lm) are
satisfied, but shall not be considered for purposepurposes of the $25,000,000
limitation set forth in clause (iv) of this subsectionclause (ln); (o)
Dispositions of Equipment to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property; provided, that, to the extent the property being
transferred constitutes Collateral, such replacement property shall constitute
Collateral; - 45- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre066.jpg]
(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; (q) the unwinding of any Swap Contract; (r) the sale or discount,
in each case without recourse, of accounts receivable (other than Eligible
Wholesale Receivables and Eligible Credit Card Receivables) in the ordinary
course of business, but only in connection with the compromise or collection
thereof (and other than in connection with a financing transaction); (s) sales
or other Dispositions by the Borrowers or any of their Subsidiaries in the
ordinary course of business of leasehold interests in the premises of a Store
that has been closed, the equipment and fixtures located at such premises and
the books and records relating directly to the operations of such Store;
provided, that, (i) the closing and sale or other Dispositions of Stores shall
not exceed (A) in any Fiscal Year of the Parent and its Subsidiaries, ten
percent (10%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year (net of new Store openings) and (B) in the aggregate from and
after the Closing Date, twenty-five percent (25%) of the number of the Loan
Parties’ Stores in existence as of the Closing Date (net of new Store openings),
provided, that, the limitations set forth in this clause (i) shall exclude any
Store closings identified as pursuant to the “fleet optimization plan” disclosed
to the Agent and publicly available in the Form 10-K of Lead Borrower filed with
the SEC for its 2018 Fiscal Year; (ii) as of the date of any such sale or other
Disposition, and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing, and (C) each such sale shall be on commercially
reasonable prices and terms in a bona fide arm's length transaction; (t) sales
or other Dispositions of any of the Idlewood Street Parcels, so long as (i) no
Default or Event of Default has occurred and is continuing or would immediately
result therefrom, (ii) each such sale or disposition is in an arm’s-length
transaction and the applicable Loan Party or its Subsidiary receives at least
the fair market value of the assets so disposed, and (iii) the consideration
received by the applicable Loan Party or its Subsidiary consists of at least
seventy-five percent (75%) cash and Cash Equivalents and is paid at the time of
the closing of such sale or Disposition; and (u) termination of any franchise
agreements in the ordinary course of business. “Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with Section 6.04; (b) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by
applicable Law, arising in the ordinary course of business and securing
obligations that are not overdue or are being contested in compliance with
Section 6.04; (c) (i) pledges and deposits of cash or Cash Equivalents made in
the ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security, payroll, or withholding tax
laws or regulations, other than any Lien imposed by ERISA or (ii) deposits of
cash or Cash Equivalents in the ordinary course of business securing liability
for reimbursement or indemnification obligations of insurance carriers providing
property, casualty or liability insurance to the Borrowers or any of their
Subsidiaries; - 46- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre067.jpg]
(d) deposits of cash or Cash Equivalents to secure the performance of bids,
trade contracts and leases (other than Indebtedness for borrowed money), public
or statutory obligations, surety, stay, customs and appeal bonds, performance
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations) incurred in the ordinary course of
business; (e) Liens in respect of (i) judgments, (ii) decrees, (iii) attachments
or (iv) awards for the payment of money, in each case under clauses (i), (ii),
(iii) or (iv) that would not constitute an Event of Default hereunder; (f)
easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, encroachments, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Loan Parties taken as a whole and such other minor title defects
or survey matters that are disclosed by current surveys or on Schedule B of the
Mortgage Policies insuring the Mortgages that, in each case, do not materially
interfere with the current use of the real property; (g) Liens existing on the
Closing Date and listed on Schedule 7.01 and any Permitted Refinancings thereof;
(h) Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party or any Subsidiary; provided, that, (i) such Liens secure Indebtedness
permitted by clause (c) of the definition of Permitted Indebtedness, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets except, that, such Liens may secure other Indebtedness owing to the same
Person or Persons who have provided financing for the acquisition, construction
or improvement of other fixed or capital assets that constitutes Permitted
Indebtedness under clause (c) of the definition of such term, and (iv) such
Liens shall not apply to any other property or assets of the Loan Parties or any
Subsidiary (other than the proceeds of the applicable property or assets subject
to the Lien); (i) Liens in favor of the Agent; (j) statutory or common law Liens
of landlords and lessors on assets of a Loan Party or its Subsidiaries at the
location leased from such landlord or lessor in respect of rent not in default
for more than the applicable grace period or which rent is being contested by
such Loan Party or Subsidiary, provided, that (i) a reserve with respect to such
obligation is established on such Loan Party’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (ii) any such contest is
instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (iii) while any such contest is
pending, the landlord or lessor is stayed from the exercise of any rights or
remedies with respect to any of the Collateral; (k) possessory Liens in favor of
brokers and dealers arising in connection with the acquisition or disposition of
Investments owned as of the Closing Date and Permitted Investments, provided, ,
that, , such liens (a) attach only to such Investments (or other Investments
held by the same broker or dealer) and (b) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing; - 47- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre068.jpg]
(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries; (m) Liens arising from precautionary UCC filings regarding
“true” operating leases or, to the extent permitted under the Loan Documents,
the consignment of goods to a Loan Party; (n) voluntary Liens on property (other
than Accounts, Inventory, DDAs or Equity Interests of any Loan Party or its
Subsidiaries) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or Permitted Investment or on such property of a
Subsidiary of a Loan Party in existence at the time such Subsidiary is acquired
pursuant to a Permitted Acquisition or Permitted Investment; provided, that,
such Liens are not incurred in connection with or in anticipation of such
Permitted Acquisition or Permitted Investment and do not attach to any other
assets of any Loan Party or any Subsidiary; (o) Liens in favor of customs and
revenues authorities imposed by applicable Law arising in the ordinary course of
business in connection with the importation of goods solely to the extent the
following conditions are satisfied: (i) such Liens secure obligations that are
being contested in good faith by appropriate proceedings, (ii) the applicable
Loan Party or Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation; (p) Liens (i) on Cash or Cash Equivalents constituting
advances or earnest money deposits in favor of the seller of any property to be
acquired in any Permitted Acquisition or other Permitted Investment to be
applied against the purchase price of such Acquisition or other Investment or
(ii) consisting of an agreement to transfer any property in a Permitted
Disposition; (q) any interest or title of a lessor or sublessor under leases or
subleases of Equipment or Real Estate to a Loan Party or any of its Subsidiaries
in the ordinary course of business; (r) any interest or title of a licensor or
sublicensor under licenses or sublicenses of patents, copyrights, trademarks,
trade names, other indications of origin, domain names and other forms of
Intellectual Property to a Loan Party or any of its Subsidiaries in the ordinary
course of business; (s) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by the Loan Parties,
provided, , that, , the aggregate amount of such goods shall not exceed
$5,000,000 at any one time (or such greater amount as the Agent may agree); (t)
to the extent constituting a Lien, the rights of licensees or sublicensees of
Intellectual Property from a Loan Party or its Subsidiaries that constitute a
Permitted Disposition and which do not materially interfere with the business of
the Loan Parties; (u) Liens or rights of setoff against credit balances of
Borrowers with Credit Card Issuers or Credit Card Processors or amounts owing by
such Credit Card Issuers or Credit Card Processors to Borrowers in the ordinary
course of business pursuant to the Credit Card Agreements to secure the
obligations of Borrowers to such Credit Card Issuers or Credit Card Processors
as a result of fees and chargebacks; - 48- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre069.jpg]
(v) Liens on insurance policies and the proceeds thereof (other than any
insurance policies or proceeds thereof constituting Collateral) and unearned
premiums securing the financing of premiums with respect thereto as provided
under clause (o)(i) of the definition of Permitted Indebtedness; (w) Liens (i)
of a collecting bank arising under Section 4-208 of the UCC on the items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business and
(iii) in favor of a banking or other financial institution arising as a matter
of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off) and that are within the general
parameters customary in the banking industry, provided, that, in no event shall
such Liens secure Indebtedness; and (x) (v) Liens on assets of any Loan Party or
its Subsidiaries (other than Accounts, Inventory, DDAs, Intellectual Property or
Equity Interests of any Loan Party or its Subsidiaries) not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $25,000,000.
“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof: (a)
Indebtedness outstanding on the Closing Date and listed on Schedule Section 7.03
and any Permitted Refinancing thereof; (b) Indebtedness of any Loan Party to any
other Loan Party, provided, that, any Indebtedness owing by another Loan Party
to IPCo shall be subordinated in right of payment to the payment of the
Obligations and otherwise subject to a subordination agreement in form and
substance reasonably satisfactory to Agent executed and delivered by such Loan
Party, IPCo and Agent; (c) Indebtedness of any Loan Party or any Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including real property, Capital Lease Obligations (other than
with respect to a lease entered into as part of a Sale and Leaseback
Transaction) and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided, that, (i)
such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(c) shall not exceed $50,000,000 at any time outstanding; (d) Indebtedness
incurred in connection with Capital Leases arising under Sale and Leaseback
Transactions permitted hereunder under Section 7.10; (e) obligations (contingent
or otherwise) of any Loan Party or any Subsidiary thereof existing or arising
under any Swap Contract, provided, that, (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates, and not for purposes of speculation or taking a “market
view;” and (ii) the aggregate Swap Termination Value thereof shall not exceed
$1,000,000 at any time outstanding; (f) Indebtedness owed to any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business; - 49- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre070.jpg]
(g) Indebtedness of any Loan Party or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business; (h) Indebtedness with respect
to the deferred purchase price for any Permitted Acquisition or other Permitted
Investment, provided, that, such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the Agent;
(i) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition or other Permitted Investment, which Indebtedness is
existing at the time such Person becomes a Subsidiary of a Loan Party (other
than Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary of a Loan Party), provided, that, the aggregate amount of all such
Indebtedness shall not exceed $25,000,000 at any time outstanding; (j) the
Obligations; and (k) Indebtedness secured by a Lien on any asset of any Loan
Party or its Subsidiaries (other than Accounts, Inventory, DDAs or Equity
Interests of any Loan Party or its Subsidiaries), provided, that, (i) the
aggregate outstanding principal amount of Indebtedness permitted to be incurred
pursuant to this clause (k) shall not exceed [$25,000,000] at any time, (ii)
such Indebtedness has a maturity which extends beyond the Maturity Date, (iii)
such Indebtedness is subordinated to the Obligations on terms reasonably
acceptable to the Agent, (iv) such Liens are subordinated to the Liens of Agent
pursuant to an intercreditor agreement executed by such lienholder and the
applicable Loan Parties in form and substance reasonably satisfactory to Agent,
and (v) Agent shall have received true, correct and complete copies of all
material documents related to such Indebtedness, each in form and substance
reasonably satisfactory to Agent; (l) Guarantees of Indebtedness that is
Permitted Indebtedness to the extent the guarantor would otherwise be permitted
to incur such Indebtedness hereunder; (m) Indebtedness consisting of deferred
compensation to directors, officers and employees of the Loan Parties incurred
in the ordinary course of business; (n) Indebtedness of a Loan Party or its
Subsidiaries for customary indemnification, purchase price adjustments,
earn-outs or similar obligations (which shall not include any Indebtedness for
borrowed money and Indebtedness owing to sellers for a deferred portion of the
purchase price or is evidenced by notes) in each case in respect of the purchase
price or other similar adjustments incurred in connection with Permitted
Acquisitions, Permitted Investments or Permitted Dispositions; (o) Indebtedness
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in ordinary course supply arrangements; (p) Indebtedness
in respect of Cash Management Services and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof; - 50- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre071.jpg]
(q) Indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements; provided, that, the aggregate amount of all
of such Indebtedness to landlords shall not exceed $10,000,000 at any time
outstanding; (r) Indebtedness incurred by the Borrowers or any of their
Subsidiaries in the ordinary course of business in respect of workers
compensation claims, health, disability or other benefits to employees, former
employees or their families or property, casualty or liability insurance or
self-insurance or the maintenance, or pursuant to the requirements, of
environmental or other permits or licenses from Governmental Authorities; and
(s) (o) unsecured Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment: (a)
Investments in cash and Cash Equivalents, provided, that, notwithstanding the
foregoing, after the occurrence and during the continuance of a Cash Dominion
Event, no Investments in cash or Cash Equivalents or additional Investments in
the form of cash or Cash Equivalents in each case shall be permitted, except (i)
if no RevolvingABL Loans are then outstanding and no Letters of Credit are
outstanding which have not been Cash Collateralized if then required to be Cash
Collateralized or (ii) notwithstanding that any RevolvingABL Loans are
outstanding (or such Letters of Credit) at any time a Cash Dominion Event
exists, (A) deposits of cash or other immediately available funds in Deposit
Accounts used for disbursements in the approximate amount of funds required for
amounts drawn or anticipated to be drawn shortly on such Deposit Accounts, (B)
any such deposits of cash or other immediately available funds in Deposit
Accounts used for disbursements which are then held in Cash Equivalents
consisting of overnight investments until so drawn or in the event that the
amounts drawn on any such day were less than anticipated (so long as (i) such
funds and Cash Equivalents are not held more than two (2) Business Days from the
date of the initial deposit thereof and (ii) such Investments are pledged to
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably required by Agent) and (C) amounts that have been received
in a Deposit Account used for collections and subject to a Control Agreement
prior to the transfer to the Agent Payment Account in the ordinary course in
accordance with Section 6.13; (b) Investments existing on the Closing Date, and
set forth on Schedule 7.02, but not any increase in the amount thereof or any
other modification of the terms thereof; (c) (i) Investments by any Loan Party
and its Subsidiaries in their respective Subsidiaries outstanding on the Closing
Date, (ii) additional Investments by any Loan Party and its Subsidiaries in Loan
Parties (other than the Parent or the IPCo), (iii) additional Investments by
Subsidiaries of the Loan Parties that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) additional Investments by the Loan Parties in
Subsidiaries that are not Loan Parties (or in IPCo), provided, that, as of the
date of any such Investment and after giving effect thereto, (A) the aggregate
amount of all such additional Investments subject to this clause (iv) shall not
exceed $75,000,000 at any time outstanding, (B) with respect to any such
additional Investment that would cause the aggregate outstanding amount of all
such Investments made pursuant to this clause (iv) to be not greater than
$10,000,000, no Default or Event of Default shall exist or have occurred and be
continuing and (C) with respect to any such additional Investment that would
cause the aggregate outstanding amount of all such Investments to exceed
$10,000,000, each of the Payment Conditions is satisfied and, in each case of
Investments made - 51- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre072.jpg]
pursuant to clause (iv), in no event shall any such Investment be made with any
asset or property other than cash or Cash Equivalents; (d) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors in the ordinary course of
business consistent with current practice in effect on the Closing Date or
otherwise in accordance with customary market practice; (e) Guarantees
constituting Permitted Indebtedness; (f) Investments by any Loan Party in Swap
Contracts entered into in the ordinary course of business and for bona fide
business (and not speculative purposes) to protect against fluctuations in
interest rates in respect of the Obligations; (g) Investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy,
workout, recapitalization or reorganization of, suppliers and customers or in
settlement of delinquent accounts andobligations of, or other disputes with,
customers and suppliers, in each case in the ordinary course of business,
suppliers or other issuer of an Investment or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default; (h) loans or advances to officers, directors and
employees of the Loan Parties and Subsidiaries in the ordinary course of
business in an amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes; (i)
Investments constituting Permitted Acquisitions; (j) promissory notes and other
non-cash consideration received in connection with a Permitted Disposition to
the extent such non-cash consideration is permitted for such Permitted
Disposition as set forth in the definition of the term Permitted Disposition;
(k) Investments in cash or Cash Equivalents that are used as deposits or pledged
to secure certain Indebtedness which deposits or pledges are Permitted
Encumbrances; (l) Investments in the ordinary course of business consisting of
endorsements for collections or deposit; (m) Investments in the form of capital
contributions made by any Loan Party to a Borrower; (n) Investments of any
Person existing at the time such Person becomes a Subsidiary of any Loan Party
or consolidates or merges with any Loan Party so long as such Investments were
not made in contemplation of such Person becoming a Subsidiary or of such
consolidation or merger; (o) Investments consisting of Permitted Encumbrances,
Permitted Indebtedness, fundamental changes permitted pursuant to Section 7.04,
Permitted Dispositions and Restricted Payments permitted under Section 7.06; (p)
Investments consisting of purchases and acquisitions of inventory, supplies,
materials, services or equipment or purchases of contract rights or licenses or
leases of Intellectual Property in the ordinary course of business; and - 52-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre073.jpg]
(q) (o) other Investments not otherwise specifically described herein, provided,
that, as of the date of any such Investment and after giving effect thereto, (i)
with respect to any such Investment that would cause the aggregate outstanding
amount of all such Investments made pursuant to this clause (oq) to be not
greater than $10,000,000, no Default or Event of Default shall exist or have
occurred and be continuing and (ii) with respect to any such Investment that
would cause the aggregate outstanding amount of all such Investments to exceed
$10,000,000, each of the Payment Conditions is satisfied and, in each case of
Investments made pursuant to this clause (oq), in no event shall any such
Investment be made with any asset or property other than cash or Cash
Equivalents. “Permitted Overadvance” means an Overadvance made by the Agent, in
its discretion, which: (a) is made to maintain, protect or preserve the
Collateral and/or the Credit Parties’ rights under the Loan Documents or which
is otherwise for the benefit of the Credit Parties; or (b) is made to enhance
the likelihood of, or to maximize the amount of, repayment of any Obligation;
(c) is made to pay any other amount chargeable to any Loan Party hereunder; and
(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the ABL Borrowing Base at any time, unless the
Required Lenders otherwise agree or (ii) unless a Liquidation is occurring,
remain outstanding for more than forty-five (45) consecutive Business Days.
Provided, that, (i) Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and (ii) in no event shall the Agent
make an Overadvance, if after giving effect thereto, the principal amount of the
ABL Loans plus the Letters of Credit Extensions would exceed the Aggregate ABL
Commitments (in each case as in effect prior to any termination of the
Commitments or the ABL Commitments pursuant to Section 2.06 or Section 8.02
hereof), and (iii) the right of Agent to make Overadvances after the date of the
receipt of such written notice by Agent may be revoked by written notice to
Agent from the Required Lenders (which shall not be construed to apply to
Unintentional Overadvances). “Permitted Refinancing” means, with respect to any
Person, any Indebtedness issued in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund (collectively,
to “Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting a Permitted Refinancing); provided, that, (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced and then unfunded commitments under the terms of such
Indebtedness at such time (plus unpaid accrued interest and premiums thereon
(including any prepayment premiums and penalties) and underwriting discounts,
defeasance costs, fees (including upfront fees and original issue discount),
commissions and expenses, (b) except in the case of revolving Indebtedness, the
weighted average life to maturity of such Permitted Refinancing is greater than
or equal to the weighted average life to maturity of the Indebtedness being
Refinanced - 53- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre074.jpg]
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees, than the Indebtedness being Refinanced,
(f) if the Indebtedness being Refinanced or any guarantees thereof are secured,
such Indebtedness and any guarantees thereof shall be secured in all material
respects by substantially the same or less collateral as secured such
Indebtedness being Refinanced or any guarantees thereof, on terms no less
favorable to the Agent or the Lenders; (g) if the Indebtedness being Refinanced
or any guarantees thereof are secured, the Liens to secure such Indebtedness
shall not have a priority more senior than the Liens securing the Indebtedness
being Refinanced and if subordinated to any other Liens on such property, shall
be subordinated to the Agent'’s Liens on terms and conditions no less favorable
to the Agent or the Lenders; (h) if the Indebtedness being Refinanced or any
guarantees thereof are subordinated to any of the Obligations, such Permitted
Refinancing and any guarantees thereof shall be subordinated to the Obligations
on terms (including intercreditor terms) no less favorable to the Agent or the
Lenders; (i) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Loan Parties than those contained in the
documentation governing the Indebtedness being Refinanced in each case, taken as
a whole, and other than any covenants, defaults or other provisions that apply
solely after the Maturity Date, (j) the interest rate applicable to any such
Permitted Refinancing shall not exceed the then applicable market interest rate,
and (k) at the time thereof, no Default or Event of Default shall have occurred
and be continuing. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
limited partnership, Governmental Authority or other entity. “Plan” means any
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA)
established by any Loan Party or, with respect to any such plan that is subject
to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate, other than
a Multiemployer Plan. “Platform” has the meaning specified in Section 6.02.
“Portal” has the meaning specified in Section 2.02. “Public Lender” has the
meaning specified in Section 6.02. - 54- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre075.jpg]
“Qualified Cash” means unrestricted cash or Cash Equivalents of Borrowers, which
is (a) subject to the valid, enforceable and perfected security interest of
Agent in separate investment accounts or deposit accounts at Agent established
solely for purposes of holding such unrestricted cash subject to a Blocked
Account Agreement (which will limit the terms of withdrawal of such funds by
Borrowers on terms established by Agent), (b) free and clear of any pledge or
other Lien (other than in favor of Agent and other than in favor of the
securities intermediary where the investment account or deposit account is
maintained for its customary fees and charges ), and (c) for which Agent shall
have received evidence, in form and substance reasonably satisfactory to Agent,
of the amount of such cash held in such deposit accounts or investment
accounts.QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D). “QFC Credit Support” has the meaning specified in Section 10.27.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Quarterly Average Excess
Availability” means, at any time, the daily average of the Excess Availability
for the immediately preceding Fiscal Quarter, commencing on the first day of
such Fiscal Quarter. “Real Estate” means all Leases and all land, together with
the buildings, structures, parking areas, and other improvements thereon, now or
hereafter owned by any Loan Party, including all easements, rights-of-way, and
similar rights relating thereto and all leases, tenancies, and occupancies
thereof. “Real Estate Cap” means at any time of calculation, twenty-five percent
(25%) of the ABL Borrowing Base. “Real Estate Eligibility Requirements” means
collectively, each of the following: (a) the applicable Loan Party has executed
and delivered to the Agent a Mortgage in form and substance acceptable to the
Agent, in each case, with respect to any Real Estate intended, by such Loan
Party, to be included in Eligible Real Estate; (b) such Real Estate is used by a
Loan Party for offices or as a Store or distribution center or, with the consent
of Agent in its Permitted Discretion, leased to third-parties, except, that,
Loan Parties may lease surplus space at the location of Loan Parties’ corporate
headquarters at 11215 Metro Parkway, Fort Myers, FL 33966; provided, that each
of the following conditions are satisfied: (i) Lead Borrower shall provide prior
written notice to Agent of any such lease, which notice shall reasonably
identify the premises to be leased by building number and shall include the
material terms of the lease, (ii) no more than twenty-five percent (25%) of the
square feet of such location may be leased to third parties without the consent
of Agent in its Permitted Discretion, (iii) as of the date of entering into any
such lease, no Default or Event of Default shall exist or have occurred and be
continuing, (iv) such lease shall be in an arm’s-length transaction and on
market terms for such property, and (v) promptly upon the request of Agent, the
applicable Loan Party or its Subsidiary shall cause the lessee with respect
thereto to, and such lessee shall, execute and deliver such estoppel agreements
in form and substance satisfactory to Agent; - 55- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre076.jpg]
(c) as to any particular property, the Loan Party is in compliance in all
material respects with the representations, warranties and covenants set forth
in the Mortgage relating to such Real Estate; (d) the Agent shall have received
fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or marked-up title insurance commitments having the effect of
a policy of title insurance) (the “Mortgage Policies”) in form and substance,
with the endorsements reasonably required by the Agent (to the extent available
at commercially reasonable rates) and in amounts reasonably acceptable to the
Agent, issued, coinsured and reinsured (to the extent required by the Agent) by
title insurers reasonably acceptable to the Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property or leasehold interests
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances having priority over the Lien of the Agent under applicable Law or
otherwise reasonably acceptable to the Agent; (e) with respect to any Real
Estate owned by a Borrower or any other Loan Party (excluding interests as
lessee under a Lease) which is intended by such Borrower or such other Loan
Party to be included in Eligible Real Estate, the Agent shall have received
American Land Title Association/American Congress on Surveying and Mapping form
surveys, for which all necessary fees (where applicable) have been paid,
certified to the Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Agent, showing all buildings and other
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
material encroachments, either by such improvements or on to such property, and
other material defects, other than encroachments and other defects reasonably
acceptable to the Agent; (f) with respect to any Real Estate intended by any
Borrower or other Loan Party to be included in Eligible Real Estate, the Agent
shall have received a Phase I Environmental Site Assessment in accordance with
ASTM Standard E1527-05, in form and substance reasonably satisfactory to the
Agent, from an environmental consulting firm reasonably acceptable to the Agent,
which report shall identify recognized environmental conditions and shall to the
extent possible quantify any related costs and liabilities, associated with such
conditions and the Agent shall be satisfied, in each case, in Agent’s Permitted
Discretion, with the nature and amount of any such matters. The Agent may, upon
the receipt of a Phase I Environmental Site Assessment require the delivery of
further environmental assessments or reports to the extent such further
assessments or reports are recommended in the Phase I Environmental Site
Assessment; (g) the applicable Loan Party shall have delivered to the Agent
flood hazard determination certifications, acknowledgements and evidence of
flood insurance naming the Agent as mortgagee as required by the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended and in effect, which shall be reasonably satisfactory in form and
substance to the Agent and the Lenders; and (h) the applicable Loan Party shall
have delivered such other information and documents as may be reasonably
requested by the Agent and the Lenders, including, without limitation, such as
may be necessary to comply with FIRREA. “Realty Reserves” means such reserves as
the Agent from time to time determines, in each case, in Agent’s Permitted
Discretion, as being appropriate to reasonably mitigate any material impediments
to the Agent’s ability to realize upon any Eligible Real Estate. Without
limiting the generality of the - 56- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre077.jpg]
foregoing, Realty Reserves may include, without duplication of any other
Reserves or items to the extent such items are otherwise addressed or excluded
through eligibility criteria, but are not limited to, reserves for (a) municipal
taxes and assessments, (b) repairs (which may be those identified as required in
a current third party property condition assessment report), (c) remediation of
title defects, and (d) Indebtedness secured by Liens on Real Estate having
priority over the Lien of the Agent. “Receivables Reserves” means such Reserves
as may be established from time to time by the Agent in the Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Wholesale Receivables, including, without
limitation, on account of dilution. “Register” has the meaning specified in
Section 10.06(c). “Registered Public Accounting Firm” has the meaning specified
by the Securities Laws and shall be independent of the Parent and its
Subsidiaries as prescribed by the Securities Laws. “Related Parties” means, with
respect to any Person, such Person’s Affiliates and the partners, directors,
officers, employees, agents and advisors of such Person and of such Person’s
Affiliates. “Relevant Governmental Body” means the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto. “Reportable Event” means any of the events set
forth in Section 4043(c) of ERISA, other than events for which the thirty (30)
day notice period has been waived. “Reports” has the meaning provided in Section
9.12(b). “Request for Credit Extension” means (a) with respect to a Committed
Borrowing, conversion or continuation of Committed Loans, an electronic notice
via the Portal or LIBO Rate Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and, if required by the L/C Issuer, a
Standby Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required ABL Lenders” means, as of any date of determination, at least two ABL
Lenders who are not Affiliates of one another (so long as there are not less
than two such ABL Lenders) holding more than fifty percent (50%) of the
Aggregate ABL Commitments or, if the commitment of each ABL Lender to make ABL
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, at least two ABL Lenders who are not
Affiliates of one another (so long as there are not less than two such ABL
Lenders) holding in the aggregate more than fifty percent (50%) of the Total ABL
Outstandings (with the aggregate amount of each ABL Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such ABL Lender for purposes of this definition); provided that the
ABL Commitment of, and the portion of the Total ABL Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required ABL Lenders. “Required FILO Lenders” means, as of any
date of determination, (a) prior to the funding of the FILO Loans on the
Amendment No. 1 Effective Date, at least two FILO Lenders who are not Affiliates
of one another (so long as there are not less than two such FILO Lenders)
holding more than fifty percent (50%) of the Aggregate FILO Commitments and (b)
thereafter, at least two FILO Lenders who are not Affiliates of one another (so
long as there are not less than two such FILO Lenders) holding in the aggregate
more than fifty percent (50%) of the Total FILO Outstandings; provided that the
FILO - 57- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre078.jpg]
Commitment of, and the portion of the Total FILO Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required FILO Lenders. “Required Lenders” means, as of any date
of determination, at least two Lenders who are not Affiliates of one another (so
long as there are not less than two such Lenders) holding more than fifty
percent (50%) of the Aggregate ABL Commitments and the Total FILO Outstandings
or, if the commitment of each Lender to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, at least two Lenders who are not Affiliates of one another (so long as
there are not less than two such Lenders) holding in the aggregate more than
fifty percent (50%) of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided, that, the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. “Reserves” means,
without duplication of any other Reserves or items to the extent such items are
otherwise addressed or excluded through eligibility criteria, as of any date of
determination, Inventory Reserves, Receivables Reserves, Realty Reserves, Cash
Management Reserves, Bank Product Reserves, the FILO Push Down Reserve and those
other reserves that Agent deems necessary or appropriate, in its Permitted
Discretion and subject to Section 2.01(c), to establish and maintain, including
reserves with respect to (a) customs duties and other costs to release Inventory
which is being imported into the US; (b) salaries, wages and benefits due to
employees of a Borrower or any other Loan Party; (c) customer credit liabilities
consisting of the aggregate remaining value of gift cards, gift certificates or
merchandise credits; (d) deposits made by customers with respect to the purchase
of good and layaway obligations of the Borrowers; (e) in the case of leased
locations, rent or other amounts payable by a Loan Party under such leases to
the extent a Collateral Access Agreement with respect to such locations has not
been obtained (which reserve shall not, unless an Event of Default has occurred
and is continuing exceed two (2) months’ rent),; (f) amounts due to vendors on
account of consigned goods; and (g) amounts owing by any Loan Party or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Encumbrance), which Lien or trust,
in the Permitted Discretion of Agent likely would be pari passu or have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
(including real estate or personal property) where given priority under
applicable law) in and to such item of the Collateral). To the extent that a
Reserve is in respect of amounts that may be payable to third parties, Agent
may, at its option, but without duplication, deduct such Reserve from the
Maximum CreditAggregate ABL Commitments at any time that the Aggregate ABL
Commitments isare less than the amount of the ABL Borrowing Base. “Resolution
Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority. “Responsible Officer” means
the chief executive officer, president, chief financial officer, treasurer or
assistant treasurer of a Loan Party or any of the other individuals designated
in writing to the Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. - 58- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre079.jpg]
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, in each case, for the avoidance of doubt, excluding any
stock split. “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto. “Sale and Leaseback
Transaction” means, with respect to any Person (the “obligor”), any contractual
obligation or other arrangement with any other Person (the “counterparty”)
consisting of a lease by such obligor of any property that, directly or
indirectly, has been or is to be sold by the obligor to such counterparty or to
any other Person to whom funds have been advanced by such counterparty based on
a Lien on, or an assignment of, such property or any obligations of such obligor
under such lease. “Sanctioned Entity” means (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
Person resident in or determined to be resident in a country, in each case of
clauses (a) through (d) that is a target of Sanctions, including a target of any
country sanctions program administered and enforced by OFAC or other relevant
Governmental Authority. “Sanctioned Person” means, at any time (a) any Person
named on the list of Specially Designated Nationals and Blocked Persons
maintained by OFAC, OFAC’s consolidated Non-SDN list or any other
Sanctions-related list maintained by any Governmental Authority, (b) a Person or
legal entity that is a target of Sanctions, (c) any Person operating, organized
or resident in a Sanctioned Entity, or (d) any Person directly or indirectly
owned or controlled (individually or in the aggregate) by or acting on behalf of
any such Person or Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the Government of Canada, (d) the European Union
or any European Union member state, (e) Her Majesty’s Treasury of the United
Kingdom, or (f) any other Governmental Authority with jurisdiction over any
member of Lender GroupCredit Party or any Loan Party or any of their respective
Subsidiaries or Affiliates. “Sarbanes-Oxley” means the Sarbanes-Oxley Act of
2002. “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Securities Laws” means
the Securities Act of 1933, the Securities Exchange Act of 1934, Sarbanes-Oxley,
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB. - 59-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre080.jpg]
“Security Agreement” means the Amended and Restated Security Agreement dated as
of the ClosingAmendment No. 1 Effective Date among the Loan Parties (other than
IPCo) and the Agent, as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or replaced. “Security Documents”
means the Security Agreement, the Intellectual Property Security Agreement, the
Blocked Account Agreements, the Mortgages, the Credit Card Notifications, and
each other security agreement or other instrument or document executed and
delivered to the Agent pursuant to this Agreement or any other Loan Document
granting a Lien to secure any of the Obligations. “Settlement Date” has the
meaning provided in Section 2.14(a). “Shareholders’ Equity” means, as of any
date of determination, consolidated shareholders’ equity of the Lead Borrower
and its Subsidiaries as of that date determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for. “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark, (or a successor administrator) on the
Federal Reserve Bank of New York’s Website. “Solvent” and “Solvency” means, with
respect to any Person as of any date of determination, that (a) at fair
valuations, the sum of such Person’s debts (including contingent liabilities) is
less than all of such Person’s assets, (b) such Person is not engaged or about
to engage in a business or transaction for which the remaining assets of such
Person are unreasonably small in relation to the business or transaction or for
which the property remaining with such Person is an unreasonably small capital,
and (c) such Person has not incurred and does not intend to incur, or reasonably
believe that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise), and (d) such Person is “solvent”
or not “insolvent”, as applicable within the meaning given those terms and
similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). “Specified
Cash” means, at any time, unrestricted cash or Cash Equivalents of Borrowers,
which is (a) subject to the valid, enforceable and perfected security interest
of Agent in investment accounts or deposit accounts at Agent or another
institution reasonably acceptable to Agent located in the United States, subject
to a Blocked Account Agreement, in form and substance reasonably satisfactory to
Agent, (b) free and clear of any pledge or other Lien (other than in favor of
Agent and other than in favor of the securities intermediary where the
investment account or deposit account is maintained for its customary fees and
charges), (c) for which Agent shall have the right to receive evidence, in form
and substance reasonably satisfactory to Agent, of the amount of such cash held
in such deposit accounts or investment accounts, and (d) not Qualified Cash.
“Spot Rate” has the meaning given to such term in Section 1.07 hereof. “Standard
Letter of Credit Practice” means, for the L/C Issuer, any domestic or foreign
Law or letter of credit practices applicable in the city in which the L/C Issuer
issued the applicable Letter of Credit or, for its branch or correspondent, such
Laws and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter - 60- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre081.jpg]
of credit practices are of banks that regularly issue letters of credit in the
particular city, and (b) which laws or letter of credit practices are required
or permitted under ISP or UCP, as chosen in the applicable Letter of Credit.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business. “Standby Letter of
Credit Agreement” means the Standby Letter of Credit Agreement relating to the
issuance of a Standby Letter of Credit in the form from time to time in use by
the L/C Issuer. “Stated Amount” means at any time the maximum amount for which a
Letter of Credit may be honored. “Statutory Reserve Rate” means a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the FRB to which the Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBO Rate Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage. “Store” means any retail store (which may
include any real property, fixtures, equipment, inventory and other property
related thereto) operated, or to be operated, by any Loan Party. “Subordinated
Indebtedness” means Indebtedness which is expressly subordinated in right of
payment to the prior payment in full of the Obligations and which is in form and
on terms approved in writing by the Agent. “Subordination Provisions” has the
meaning specified in Section 8.01(q). “Subsidiary” of a Person means a
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the Equity Interests having ordinary
voting power for the election of directors or other governing body are at the
time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.
“Supermajority ABL Lenders” means, as of any date of determination, at least two
ABL Lenders who are not Affiliates of one another (so long as there are not less
than two such ABL Lenders) holding more than sixty-six and two-thirds percent
(66-2/3%) of the AggregateABL Commitments or, if the commitment of each ABL
Lender to make ABL Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two ABL
Lenders who are not Affiliates of one another (so long as there are not less
than two such ABL Lenders) holding in the - 61- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre082.jpg]
aggregate more than sixty-six and two-thirds percent (66-2/3%) of the Total ABL
Outstandings (with the aggregate amount of each ABL Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such ABL Lender for purposes of this definition); provided that the
ABL Commitment of, and the portion of the Total OutstandingsOutstanding Amount
of ABL Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of RequiredSupermajority ABL Lenders.
“Supermajority FILO Lenders” means, as of any date of determination, at least
two FILO Lenders who are not Affiliates of one another (so long as there are not
less than two such FILO Lenders) holding more than sixty-six and two-thirds
percent (66-2/3%) of the Outstanding Amount of the FILO Loans; provided that the
FILO Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority FILO Lenders. “Supported
QFC” has the meaning specified in Section 10.27. “Swap Contract” means (a) any
and all rate swap transactions, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Obligation” means,
with respect to any Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act. “Swap Termination Value” means,
in respect of any one or more Swap Contracts, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Swing Line
Borrowing” means a borrowing of a Swing Line Loan pursuant to Section 2.04.
“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder. “Swing Line Loan” has the
meaning specified in Section 2.04(a). “Swing Line Loan Notice” means a notice of
a Swing Line Borrowing pursuant to Section 2.04(b), which, if in writing, shall
be substantially in the form of Exhibit B. - 62- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre083.jpg]
“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender. “Swing Line
Sublimit” means an amount equal to the lesser of (a) $22,500,000 and (b) the
Aggregate ABL Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate ABL Commitments. “Synthetic Lease Obligation” means
the monetary obligation of a Person under (a) a so-called synthetic, off-balance
sheet or tax retention lease, or (b) an agreement for the use or possession of
property (including sale and leaseback transactions), in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment). “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Term SOFR” means the forward-looking term rate based on
SOFR that has been selected or recommended by the Relevant Governmental Body.
“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof. “Total
ABL Outstandings” means the aggregate Outstanding Amount of all ABL Loans and
all L/C Obligations. “Total FILO Outstandings” means the aggregate Outstanding
Amount of all FILO Loans. “Total Outstandings” means the aggregate Outstanding
Amount of all Loans and all L/C Obligations. “Trading with the Enemy Act” has
the meaning set forth in Section 10.18. “Type” means, with respect to a
Committed Loan, its character as a Base Rate Loan or a LIBO Rate Loan. “U.S.
Special Resolution Regimes” has the meaning specified in Section 10.27. “UCC” or
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be. - 63- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre084.jpg]
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“UFCA” has the meaning specified in Section 10.22(d). “UFTA” has the meaning
specified in Section 10.22(d). “UK Financial Institution” means any BRRD
Undertaking (as such term is defined under the PRA Rulebook (as amended from
time to time) promulgated by the United Kingdom Prudential Regulation Authority)
or any person falling within IFPRU 11.6 of the FCA Handbook (as amended from
time to time) promulgated by the United Kingdom Financial Conduct Authority,
which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms. “UK Resolution
Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution. “UVTA” has the meaning specified in Section 10.22(d). “Unadjusted
Benchmark Replacement” means the Benchmark Replacement excluding the Benchmark
Replacement Adjustment. “Unfunded Pension Liability” means the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year. “Unintentional Overadvance” means an
Overadvance which, to the Agent’s knowledge, did not constitute an Overadvance
when made but which has become an Overadvance resulting from changed
circumstances beyond the control of the Credit Parties, including, without
limitation, a reduction in the Appraised Value of property or assets included in
the Borrowing Base, increase in Reserves or misrepresentation by the Loan
Parties. “United States” and “U.S.” mean the United States of America. “US
Intellectual Property” means Intellectual Property existing or arising under the
laws of the United States or any state, district, or territory thereof,
including any Intellectual Property issued, registered, applied for or filed by,
to or with any Governmental Authority in any such jurisdiction or with any
authorized registrar of domain names with respect to any such jurisdiction.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that - 64-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre085.jpg]
person or any other person, to provide that any such contract or instrument is
to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers. Section
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. (b) In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including.” (c) Section headings herein and
in the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan
Document. (d) Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
termination of the Aggregate ABL Commitments and the repayment in Dollars in
full in cash or immediately available funds (or, in the case of contingent
reimbursement obligations with respect to Letters of Credit and Bank Products
(other than Swap Contracts) and any other contingent Obligation, including
indemnification obligations, providing Cash Collateralization) or other
collateral as may be requested by the Agent of all of the Obligations (including
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Swap Contracts) other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products (other than Swap
Contracts) that, at such time, are allowed by the applicable Bank Product
providerProvider to remain outstanding without being required to be repaid or
Cash Collateralized or other collateral as may be requested by the Agent, and
(iii) any Obligations relating to Swap Contracts that, at such time, are allowed
by the applicable provider of such Swap Contracts to remain outstanding without
being required to be repaid. - 65- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre086.jpg]
Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. (c)
Adoption of International Financial Reporting Standards. In the event that
Parent and its Subsidiaries elect to transition the accounting policies and
reporting practices of the Loan Parties from GAAP to the International Financial
Reporting Standards, and any such adoption of the International Financial
Reporting Standards would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such adoption of the International Financial
Reporting Standards (subject to the approval of the Required Lenders); provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such adoption of the International
Financial Reporting Standards and (ii) the Lead Borrower shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such adoption of the International Financial Reporting
Standards. Section 1.04 Rounding. Any financial ratios required to be maintained
by the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). Section 1.05 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). Section 1.06 Letter of Credit
Amounts. Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to be the Stated Amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms of any Issuer Documents related thereto,
provides for one or more automatic increases in the Stated Amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum Stated Amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum Stated Amount is in effect at such time, provided, that, for
purposes of calculating any Letter of Credit Fees - 66- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre087.jpg]
hereunder, such Letter of Credit Fees shall be calculated on the actual Stated
Amount of such Letter of Credit in effect at the time of such calculation
without giving effect to the automatic increases which have not yet occurred.
Section 1.07 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Agent at such time on the basis of
the Spot Rate (as defined below) for the purchase of such currency with Dollars.
For purposes of this Section 1.07, the "“Spot Rate"” for a currency means the
rate determined by the Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date of
such determination; provided that the Agent may obtain such spot rate from
another financial institution designated by the Agent if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency. Section 1.08 Interest Rates. Agent does not warrant, nor
accept responsibility, nor shall the Agent have any liability with respect to
the administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate or the effect of any of the
foregoing. ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS1 Section 2.01
Committed Loans; Reserves. (a) Subject to the terms and conditions set forth
herein, each ABL Lender severally agrees to make loans (each such loan, aan
“CommittedABL Loan”) to the Borrowers from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such ABL Lender’s ABL Commitment, or
(y) such ABL Lender’s Applicable ABL Percentage of the ABL Borrowing Base;,
subject in each case to the following limitations: (i) after giving effect to
any CommittedABL Borrowing, the Total ABL Outstandings shall not exceed the ABL
Loan Cap, (ii) after giving effect to any CommittedABL Borrowing, the aggregate
Outstanding Amount of the CommittedABL Loans of any ABL Lender, plus such ABL
Lender’s Applicable ABL Percentage of the Outstanding Amount of all L/C
Obligations, plus such ABL Lender’s Applicable ABL Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such ABL Lender’s ABL
Commitment, and (iii) the Outstanding Amount of all L/C Obligations shall not at
any time exceed the Letter of Credit Sublimit. Within the limits of each ABL
Lender’s ABL Commitment, and subject to the other terms and conditions hereof,
the BorrowerBorrowers may borrow ABL Loans under this Section 2.01,2.01(a),
prepay under Section 2.05, and reborrow ABL Loans under this Section 2.01.
Committed2.01(a). ABL Loans may be Base Rate Loans or LIBO Rate Loans, as
further provided herein. - 67- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre088.jpg]
(b) The Reserves as of the Closing Date are set forth in the Borrowing Base
Certificate delivered pursuant to Section 4.01(c) hereof. (c) The Agent shall
have the right, at any time and from time to time after the Closing Date in its
Permitted Discretion to establish, modify or eliminate Reserves upon three (3)
Business Days’ prior written notice to the Borrowers in the case of the
establishment of any new categories of Reserves after the date hereof or any
change in the methodology for the calculation of an existing Reserve after the
date hereof during which period the Agent shall be available to discuss in good
faith any such proposed Reserve with the Lead Borrower and the Lead Borrower may
take such action as may be required so that the event, condition or matter that
is the basis for such Reserve or modification no longer exists, provided, that,
no such prior notice shall be required (i) for changes to any Reserves resulting
solely by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and customer credit liabilities), or (ii) for changes to
Reserves or establishment of additional Reserves if a Material Adverse Effect
has occurred or it would be reasonably likely that a Material Adverse Effect to
the Lenders would occur were such Reserve not changed or established prior to
the expiration of such three (3) Business Day period or (iii) if after giving
effect to any such new category of reserves or change in methodology there would
be an Overadvance. The amount of any Reserve established by Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such Reserve and shall not be duplicative of any other
Reserve established and currently maintained or eligibility criteria to the
extent addressed thereby. (d) Subject to the terms and conditions set forth
herein, each FILO Lender severally agrees to make a “first-in last-out” term
loan (each such loan, a “FILO Loan”) to the Borrowers on the Amendment No. 1
Effective Date in a principal amount equal to its FILO Commitment. Upon the
applicable FILO Lender making such FILO Loan on the Amendment No. 1 Effective
Date, the FILO Commitment of such FILO Lender shall be terminated. FILO Loans
that are repaid or prepaid may not be reborrowed. Section 2.02 Borrowings,
Conversions and Continuations of Committed Loans. (a) Committed Loans (other
than Swing Line Loans) shall be either Base Rate Loans or LIBO Rate Loans as the
Lead Borrower may request subject to and in accordance with this Section 2.02.
All Swing Line Loans shall be only Base Rate Loans. Subject to the other
provisions of this Section 2.02, Committed Borrowings of more than one Type may
be incurred at the same time. (b) Each request for a Committed Borrowing
consisting of a Base Rate Loan shall be made by electronic request of the Lead
Borrower through Agent’s Commercial Electronic Office Portal or through such
other electronic portal provided by Agent (the “Portal”). The Borrowers hereby
acknowledge and agree that any request made through the Portal shall be deemed
made by a Responsible Officer of the Borrowers. Each request for a Committed
Borrowing consisting of a LIBO Rate Loan shall be made pursuant to the Lead
Borrower’s submission of a LIBO Rate Loan Notice, which must be received by the
Agent not later than 11:00 a.m. three (3) Business Days prior to the requested
date of any Borrowing or continuation of, or conversion into, LIBO Rate Loans.
Each LIBO Rate Loan Notice shall specify (i) the requested date of the Borrowing
or continuation, as the case may be (which shall be a Business Day), (ii) the
principal amount of LIBO Rate Loans to be borrowed or continued (which shall be
in a principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof), and (iii) the duration of the Interest Period with respect thereto. If
the Lead Borrower fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. On the requested date of any LIBO
Rate Loan (other than any continuation of an existing LIBO Rate Loan), (i) in
the event that - 68- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre089.jpg]
Base Rate Loans are outstanding in an amount equal to or greater than the
requested LIBO Rate Loan, all or a portion of such Base Rate Loans shall be
automatically converted to a LIBO Rate Loan in the amount requested by the Lead
Borrower, and (ii) if Base Rate Loans are not outstanding in an amount at least
equal to the requested LIBO Rate Loan, the Lead Borrower shall make an
electronic request via the Portal for additional Base Rate Loans in an such
amount, when taken with the outstanding Base Rate Loans (which shall be
converted automatically at such time), as is necessary to satisfy the requested
LIBO Rate Loan. If the Lead Borrower fails to make such additional request via
the Portal as required pursuant to clause (ii) of the foregoing sentence, then
the Borrowers shall be responsible for all amounts due pursuant to Section 3.05
hereof arising on account of such failure. If the Lead Borrower fails to give a
timely notice with respect to any continuation of a LIBO Rate Loan, then the
applicable Committed Loans shall be converted to Base Rate Loans, effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans. (c) The Agent shall promptly notify each Lender of
the amount of its Applicable ABL Percentage of the applicable Committed
Loans,ABL Loans, or its Applicable FILO Percentage of the applicable FILO Loans
and if no timely notice of a conversion or continuation is provided by the Lead
Borrower, the Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(b). In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Agent in immediately available funds at the Agent Payment
Account not later than 1:00 p.m. on the Business Day specified in the applicable
notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Agent shall as promptly as practicable make all funds so received available to
the Borrowers in like funds (and, in any event , shall use commercially
reasonable efforts to make all such funds available to the Borrowers) by no
later than 4:00 p.m. on the day of receipt by the Agent either by (i) crediting
the account of the Lead Borrower on the books of Wells Fargo with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the Lead
Borrower. (d) The Agent, without the request of the Lead Borrower, may advance
any interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby. The
Agent will provide Lead Borrower with copies of invoices that Agent receives
from third parties that constitute Credit Party Expenses and will provide
invoices or include Lender GroupCredit Party Expenses of Agent on the statements
provided by Agent to Lead Borrower hereunder consistent with the customary
practice of Agent. All third party Lender GroupCredit Party Expenses shall be
invoiced prior to payment. The Agent shall advise the Lead Borrower of any such
advance or charge promptly after the making thereof. Such action on the part of
the Agent shall not constitute a waiver of the Agent’s rights and the Borrowers’
obligations under Section 2.05(c). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.
(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of an Event of Default, upon the request of the Required
Lenders or Agent, no Loans may be requested as, converted to or continued as
LIBO Rate Loans. (f) The Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Agent shall notify the Lead Borrower and the Lenders of -
69- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre090.jpg]
any change in Wells Fargo’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (g) After giving
effect to all Committed Borrowings, all conversions of Committed Loans from one
Type to the other, and all continuations of Committed Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
LIBO Rate Loans. (h) The Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Agent may, in its discretionPermitted
Discretion, make Permitted Overadvances without the consent of the Borrowers
(but with notice to Lead Borrower other than for customary charges, interest and
fees charged to the Loan Account consistent with then current practice), the
Lenders, the Swing Line Lender and the L/C Issuer and, in each case, the
Borrowers and each Lender and L/C Issuer shall be bound thereby. Any Permitted
Overadvance may constitute a Swing Line Loan. A Permitted Overadvance is for the
account of the Borrowers and shall constitute a Base Rate Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section 2.05(c). The making of any such Permitted Overadvance on any one
occasion shall not obligate the Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding. The making by the Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the ABL Lenders’ obligations to purchase participations with respect
to Letter of Credits or of Section 2.04 regarding the ABL Lenders’ obligations
to purchase participations with respect to Swing Line Loans. The Agent shall
have no liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Agent with
respect to Unintentional Overadvances regardless of the amount of any such
Overadvance(s). Section 2.03 Letters of Credit. (a) Subject to the terms and
conditions of this Agreement, upon the request of the Lead Borrower made in
accordance herewith, and prior to the Maturity Date, the L/C Issuer agrees to
issue a requested Letter of Credit for the account of the Loan Parties. By
submitting a request to the L/C Issuer for the issuance of a Letter of Credit,
the Borrowers shall be deemed to have requested that the L/C Issuer issue the
requested Letter of Credit. Each request for the issuance of a Letter of Credit,
or the amendment, renewal, or extension of any outstanding Letter of Credit,
shall be (i) irrevocable, (ii) made in writing pursuant to a Letter of Credit
Application by a Responsible Officer and delivered to the L/C Issuer and the
Agent via telefacsimile or other electronic method of transmission reasonably
acceptable to the L/C Issuer not later than 11:00 a.m. at least two (2) Business
Days (or such other date and time as the Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the requested date of
issuance, amendment, renewal, or extension and (iii) subject to L/C Issuer’s
authentication procedures with results satisfactory to L/C Issuer. Each such
request shall be in form and substance reasonably satisfactory to the L/C Issuer
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
the Agent or the L/C Issuer may request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that the L/C
Issuer generally requests for Letters of Credit in similar circumstances. The
Agent’s records of the content of any such request will be conclusive. - 70-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre091.jpg]
(b) The L/C Issuer shall have no obligation to issue a Letter of Credit if,
after giving effect to the requested issuance, (i) the Total Outstandings would
exceed the Loan Cap, (ii) the Total ABL Outstandings would exceed the ABL Loan
Cap, (iii) the aggregate Outstanding Amount of the CommittedABL Loans of any ABL
Lender, plus such ABL Lender’s Applicable ABL Percentage of the Outstanding
Amount of all L/C Obligations, plus such ABL Lender’s Applicable ABL Percentage
of the Outstanding Amount of all Swing Line Loans would exceed such ABL Lender’s
ABL Commitment, or (iiiiv) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. (c) In the event there is a Defaulting
Lender as of the date of any request for the issuance of a Letter of Credit, the
L/C Issuer shall not be required to issue or arrange for such Letter of Credit
to the extent (i) the Defaulting Lender’s participation with respect to such
Letter of Credit may not be reallocated pursuant to Section 9.16(b), or (ii) the
L/C Issuer has not otherwise entered into arrangements reasonably satisfactory
to it and the Borrowers to eliminate the L/C Issuer’s risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include the Borrowers cash collateralizing such Defaulting
Lender’s participation with respect to such Letter of Credit in accordance with
Section 9.16(b). Additionally, the L/C Issuer shall have no obligation to issue
and/or extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit or request that the L/C Issuer refrain from the issuance
of letters of credit generally or such Letter of Credit in particular, or (B)
the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally, or (C) if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless either such Letter of Credit is Cash Collateralized on
or prior to the date of issuance of such Letter of Credit (or such later date as
to which the Agent may agree) or all the ABL Lenders have approved such expiry
date. (d) Any L/C Issuer (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such L/C Issuer issues any Letter of Credit. In addition, each L/C
Issuer (other than Wells Fargo or any of its Affiliates) shall, on the first
Business Day of each week, submit to Agent a report detailing the daily undrawn
amount of each Letter of Credit issued by such Issuing BankL/C Issuer during the
prior calendar week. Borrowers and the Credit Parties hereby acknowledge and
agree that the Existing Letter of Credit shall constitute a Letter of Credit
under this Agreement on and after the Closing Date with the same effect as if
such Existing Letter of Credit were issued by an L/C Issuer at the request of
the Borrowers on the Closing Date, provided, that, the L/C Issuer with respect
to such Existing Letter of Credit shall have no obligation to issue any other
Letters of Credit or to extend, renew, amend or increase any such Existing
Letter of Credit (except the L/C Issuer may increase the amount thereof up to
$500,000). Each Letter of Credit shall be in form and substance reasonably
acceptable to the L/C Issuer, including the requirement that the amounts payable
thereunder must be payable in Dollars; provided, that, if the L/C Issuer, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in Dollars based on the Spot Rate. If
the L/C Issuer makes a payment under a Letter of Credit, Agent shall notify the
Lead Borrower promptly after its receipt of notice from the L/C Issuer of such
payment, and the Borrowers shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement no later than one (1) Business Day following
receipt of such notice and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Committedan ABL Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 4.02 hereof) and, initially, shall bear
interest at the rate then applicable to CommittedABL Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Committedan ABL Loan
hereunder, the - 71- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre092.jpg]
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
the L/C Issuer shall be automatically converted into an obligation to pay the
resulting CommittedABL Loan. Promptly following receipt by the Agent of any
payment from the Borrowers pursuant to this paragraph, the Agent shall
distribute such payment to the L/C Issuer or, to the extent that the ABL Lenders
have made payments pursuant to Section 2.03(e) to reimburse the L/C Issuer, then
to such ABL Lenders and the L/C Issuer as their interests may appear. (e)
Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each ABL Lender agrees to fund its Applicable ABL
Percentage of any CommittedABL Loan deemed made pursuant to Section 2.03(d) on
the same terms and conditions as if the Borrowers had requested the amount
thereof as a Committedan ABL Loan and the Agent shall promptly pay to the L/C
Issuer the amounts so received by it from the ABL Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of the L/C Issuer or the ABL Lenders,
the L/C Issuer shall be deemed to have granted to each ABL Lender, and each ABL
Lender shall be deemed to have purchased, a participation in each Letter of
Credit issued by the L/C Issuer, in an amount equal to its Applicable ABL
Percentage of such Letter of Credit, and each such ABL Lender agrees to pay to
the Agent, for the account of the L/C Issuer, such ABL Lender’s Applicable ABL
Percentage of any Letter of Credit Disbursement made by the L/C Issuer under the
applicable Letter of Credit. In consideration and in furtherance of the
foregoing, each ABL Lender hereby absolutely and unconditionally agrees to pay
to the Agent, for the account of the L/C Issuer, such ABL Lender’s Applicable
ABL Percentage of each Letter of Credit Disbursement made by the L/C Issuer and
not reimbursed by Borrowers on the date due as provided in Section 2.03(d), or
of any reimbursement payment that is required to be refunded (or that the Agent
or the L/C Issuer elects, based upon the advice of counsel, to refund) to the
Borrowers for any reason. Each ABL Lender acknowledges and agrees that its
obligation to deliver to the Agent, for the account of the L/C Issuer, an amount
equal to its respective Applicable ABL Percentage of each Letter of Credit
Disbursement pursuant to this Section 2.03(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of a Default or Event of Default or the failure to satisfy any
condition set forth in Section 4.02 hereof. If any such ABL Lender fails to make
available to the Agent the amount of such ABL Lender’s Applicable ABL Percentage
of a Letter of Credit Disbursement as provided in this Section, such ABL Lender
shall be deemed to be a Defaulting Lender and the Agent (for the account of the
L/C Issuer) shall be entitled to recover such amount on demand from such ABL
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full. (f) Each Borrower agrees to indemnify, defend and hold harmless each
Credit Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented out-of-pocket fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by Section
3.01) (the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of: (i) any Letter of Credit or any pre-advice
of its issuance; - 72- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre093.jpg]
(ii) any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit; (iii) any action or proceeding
arising out of, or in connection with, any Letter of Credit (whether
administrative, judicial or in connection with arbitration), including any
action or proceeding to compel or restrain any presentation or payment under any
Letter of Credit, or for the wrongful dishonor of, or honoring a presentation
under, any Letter of Credit; (iv) any independent undertakings issued by the
beneficiary of any Letter of Credit; (v) any unauthorized instruction or request
made to the L/C Issuer in connection with any Letter of Credit or requested
Letter of Credit, or any error, omission, interruption or delay in such
instruction or request, whether transmitted by mail, courier, electronic
transmission, SWIFT, or any other telecommunication including communications
through a correspondent; (vi) an adviser, confirmer or other nominated person
seeking to be reimbursed, indemnified or compensated; (vii) any third party
seeking to enforce the rights of an applicant, beneficiary, nominated person,
transferee, assignee of Letter of Credit proceeds or holder of an instrument or
document; (viii) the fraud, forgery or illegal action of parties other than the
Letter of Credit Related Person; (ix) any prohibition on payment or delay in
payment of any amount payable by Issuing BankL/C Issuer to a beneficiary or
transferee beneficiary of a Letter of Credit arising out of Anti-Corruption
Laws, Anti-Money Laundering Laws, or Sanctions; (x) the L/C Issuer’s performance
of the obligations of a confirming institution or entity that wrongfully
dishonors a confirmation; (xi) any foreign language translation provided to
Issuing BankL/C Issuer in connection with any Letter of Credit; (xii) any
foreign law or usage as it relates to Issuing BankL/C Issuer’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing BankL/C Issuer in connection
therewith; or (xiii) the acts or omissions, whether rightful or wrongful, of any
present or future de jure or de facto governmental or regulatory authority or
cause or event beyond the control of the Letter of Credit Related Person;
provided, that, such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. The
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.03(f). If and to the extent that the obligations of the Borrowers under this
Section 2.03(f) are unenforceable for any - 73- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre094.jpg]
reason, the Borrowers agree to make the maximum contribution to the Letter of
Credit Indemnified Costs permissible under applicable Law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.
(g) The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrowers’ aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against the L/C
Issuer or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by the
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by the Borrowers as
a result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had the Borrowers taken
all reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the L/C Issuer to effect a
cure. (h) Borrowers are responsible for the final text of the Letter of Credit
as issued by L/C Issuer, irrespective of any assistance L/C Issuer may provide
such as drafting or recommending text or by L/C Issuer’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by L/C Issuer, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request L/C Issuer to
issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against L/C
Issuer; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among L/C Issuer and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by L/C Issuer in connection therewith and shall promptly notify L/C Issuer
(not later than three (3) Business Days following Borrowers’ receipt of
documents from L/C Issuer) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that L/C Issuer is not required to
extend the expiration date of any Letter of Credit for any reason. With respect
to any Letter of Credit containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, L/C Issuer, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if
Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and L/C Issuer
at least thirty (30) calendar days before L/C Issuer is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit. - 74- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre095.jpg]
(i) The Borrowers’ reimbursement and payment obligations under this Section 2.03
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including: (i) any lack of validity, enforceability or legal effect
of any Letter of Credit, any Issuer Document, this Agreement or any Loan
Document or any term or provision therein or herein; (ii) payment against
presentation of any draft, demand or claim for payment under any Drawing
Document that does not comply in whole or in part with the terms of the
applicable Letter of Credit or which proves to be fraudulent, forged or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, or which is signed, issued or presented by a Person or a transferee of
such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit; (iii) the L/C Issuer or any of its branches or Affiliates
being the beneficiary of any Letter of Credit; (iv) the L/C Issuer or any
correspondent honoring a drawing against a Drawing Document up to the amount
available under any Letter of Credit even if such Drawing Document claims an
amount in excess of the amount available under the Letter of Credit; (v) the
existence of any claim, set-off, defense or other right that any Loan Party or
any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, the L/C Issuer or any other
Person; (vi) L/C Issuer or any correspondent honoring a drawing upon receipt of
an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at L/C Issuer’s
counters or are different from the electronic presentation; (vii) any other
event, circumstance or conduct whatsoever, whether or not similar to any of the
foregoing that might, but for this Section 2.03(i), constitute a legal or
equitable defense to or discharge of, or provide a right of set-off against, any
Borrower’s or any of its Subsidiaries’ reimbursement and other payment
obligations and liabilities, arising under, or in connection with, any Letter of
Credit, whether against the L/C Issuer, the beneficiary or any other Person; or
(viii) the fact that any Default or Event of Default shall have occurred and be
continuing; provided, that, subject to Section 2.03(g) above, the foregoing
shall not release the L/C Issuer from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit. (j) Without limiting any other
provision of this Agreement, the L/C Issuer and each other Letter of Credit
Related Person (if applicable) shall not be responsible to the Borrowers for,
and the L/C Issuer’s rights and remedies against the Borrowers and the
obligation of the Borrowers to reimburse the L/C Issuer for each drawing under
each Letter of Credit shall not be impaired by: (i) honor of a presentation
under any Letter of Credit that on its face substantially complies with the
terms and conditions of such Letter of Credit, even if the Letter of Credit
requires strict compliance by the beneficiary; - 75- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre096.jpg]
(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary; (iii)
acceptance as a draft of any written or electronic demand or request for payment
under a Letter of Credit, even if nonnegotiable or not in the form of a draft or
notwithstanding any requirement that such draft, demand or request bear any or
adequate reference to the Letter of Credit; (iv) the identity or authority of
any presenter or signer of any Drawing Document or the form, accuracy,
genuineness or legal effect of any Drawing Document (other than the L/C Issuer’s
determination that such Drawing Document appears on its face substantially to
comply with the terms and conditions of the Letter of Credit); (v) acting upon
any instruction or request relative to a Letter of Credit or requested Letter of
Credit that the L/C Issuer in good faith believes to have been given by a Person
authorized to give such instruction or request; (vi) any errors, omissions,
interruptions or delays in transmission or delivery of any message, advice or
document (regardless of how sent or transmitted) or for errors in interpretation
of technical terms or in translation or any delay in giving or failing to give
notice to any Borrower; (vii) any acts, omissions or fraud by, or the insolvency
of, any beneficiary, any nominated person or entity or any other Person or any
breach of contract between any beneficiary and any Borrower or any of the
parties to the underlying transaction to which the Letter of Credit relates;
(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place; (ix) payment
to any presenting bank (designated or permitted by the terms of the applicable
Letter of Credit) claiming that it rightfully honored or is entitled to
reimbursement or indemnity under Standard Letter of Credit Practice applicable
to it; (x) acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where the L/C Issuer has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be; (xi)
honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by the L/C Issuer if subsequently the L/C Issuer or any court or
other finder of fact determines such presentation should have been honored;
(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or (xiii) honor of a
presentation that is subsequently determined by the L/C Issuer to have been made
in violation of international, federal, state or local restrictions on the
transaction of business with certain prohibited Persons. - 76- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre097.jpg]
(k) Upon the request of the Agent, (i) if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Obligation that remains outstanding, or (ii) if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrowers shall, in each case, within one (1) Business Day after such
request Cash Collateralize the then Outstanding Amount of all L/C Obligations.
Section 2.05 and Section 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Agent, for the benefit of the L/C Issuer and the ABL Lenders,
as collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to one hundred three percent (103%) of the Outstanding Amount of
all L/C Obligations (other than L/C Obligations with respect to Letters of
Credit denominated in a currency other than Dollars, which L/C Obligations shall
be Cash Collateralized in an amount equal to one hundred fifteen percent (115%)
of the Outstanding Amount of such L/C Obligations), pursuant to documentation in
form and substance satisfactory to the Agent and the L/C Issuer (which documents
are hereby Consentedconsented to by the ABL Lenders). The Borrowers hereby grant
to the Agent a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wells Fargo. If
at any time the Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrowers will, forthwith upon demand by the Agent, pay to
the Agent, as additional funds to be deposited as Cash Collateral, an amount
equal to the excess of (x) such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations. (l) The Borrowers shall pay to the Agent
for the account of each ABL Lender in accordance with its Applicable ABL
Percentage a Letter of Credit Fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin for LIBO Rate Loans (then in effect)
times the daily Stated Amount under each such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of the Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
day after the end of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, and after the Letter of
Credit Expiration Date, on demand, and (ii) computed on a quarterly basis in
arrears. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate as provided in Section 2.08(b) hereof. (m) In addition to the Letter of
Credit Fees as set forth in Section 2.03(l) above, the Borrowers shall pay upon
demand to the Agent for the account of the L/C Issuer as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the Loan Account pursuant to the
provisions of Section 2.02(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this Section 2.03(m)): (i) a fronting fee which
shall be imposed by the L/C Issuer upon the issuance of each Letter of Credit of
one-eighth percent (0.125%) per annum of the face amount thereof (provided,
that, such fronting fee shall not be payable in respect of the Existing Letter
of Credit), plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, the L/C Issuer,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with - 77- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre098.jpg]
respect to any Letter of Credit (including transfers, assignments of proceeds,
amendments, drawings, renewals or cancellations). (n) Each standby Letter of
Credit shall expire not later than the date that is twelve (12) months after the
date of the issuance of such Letter of Credit; provided, that any standby Letter
of Credit may provide for the automatic extension thereof for any number of
additional periods each of up to one (1) year in duration; provided further,
that with respect to any Letter of Credit which extends beyond the Maturity
Date, such Letter of Credit shall be Cash Collateralized on or before the date
that is five (5) Business Days prior to the Maturity Date. Each commercial
Letter of Credit shall expire on the earlier of (i) one hundred twenty (120)
days after the date of the issuance of such commercial Letter of Credit and (ii)
five (5) Business Days prior to the Maturity Date. (o) Unless otherwise
expressly agreed by the L/C Issuer and the Borrowers when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP and the UCP shall apply to each Standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each Commercial Letter
of Credit. (p) L/C Issuer shall be deemed to have acted with due diligence and
reasonable care if Issuing BankL/C Issuer’s conduct is in accordance with
Standard Letter of Credit Practice or in accordance with this Agreement (q) The
L/C Issuer shall act on behalf of the ABL Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Agent in
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer. (r) In the event of a direct conflict between the
provisions of this Section 2.03 and any provision contained in any Issuer
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.03 shall
control and govern. (s) The provisions of this Section 2.03 shall survive the
termination of this Agreement and the repayment in full of the Obligations with
respect to any Letters of Credit that remain outstanding. (t) At Borrowers’
costs and expense, Borrowers shall execute and deliver to L/C Issuer such
additional certificates, instruments and/or documents and take such additional
action as may be reasonably requested by L/C Issuer to enable L/C Issuer to
issue any Letter of Credit pursuant to this Agreement and related Issuer
Document, to protect, exercise and/or enforce L/C Issuers’ rights and interests
under this Agreement or to give effect to the terms and provisions of this
Agreement or any Issuer Document. Each Borrower irrevocably appoints L/C Issuer
as its attorney-in-fact and authorizes L/C Issuer, without notice to Borrowers,
to execute and deliver ancillary documents and letters customary in the letter
of credit business that may include but are not limited to advisements,
indemnities, checks, bills of exchange and issuance documents. The power of
attorney granted by the Borrowers is limited solely to such actions related to
the issuance, confirmation or amendment of any Letter of Credit and to ancillary
documents or letters customary in the letter of credit business. This
appointment is coupled with an interest. - 78- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre099.jpg]
Section 2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender may, in reliance upon the
agreements of the other ABL Lenders set forth in this Section 2.04, make loans
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable ABL
Percentage of the Outstanding Amount of CommittedABL Loans and L/C Obligations
of the ABL Lender acting as Swing Line Lender, may exceed the amount of such ABL
Lender’s ABL Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Loan Cap, and
(ii(ii) the Total ABL Outstandings shall not exceed the ABL Loan Cap, and (iii)
the aggregate Outstanding Amount of the CommittedABL Loans of any ABL Lender at
such time, plus such ABL Lender’s Applicable ABL Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such ABL Lender’s Applicable
ABL Percentage of the Outstanding Amount of all Swing Line Loans at such time
shall not exceed such ABL Lender’s ABL Commitment, and provided, further, that
the Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at the rate applicable to Base Rate
Loans. Immediately upon the making of a Swing Line Loan, each ABL Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such ABL Lender’s Applicable ABL Percentage times
the amount of such Swing Line Loan. The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Agent in Article IX with respect to
any acts taken or omissions suffered by the Swing Line Lender in connection with
Swing Line Loans made by it or proposed to be made by it as if the term “Agent”
as used in Article IX included the Swing Line Lender with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender. (b) Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Agent (by telephone or
in writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent at the request of the
Required ABL Lenders prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds. (c) Refinancing of Swing Line Loans. - 79- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre100.jpg]
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each ABL Lender make a
Base Rate Loan in an amount equal to such ABL Lender’s Applicable ABL Percentage
of the amount of Swing Line Loans then outstanding and in any event Swing Line
Loans shall be included in the settlement among ABL Lenders as provided in
Section 2.14. Such request shall be made in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Loan Cap and the conditions set forth in Section 4.02. Each ABL Lender
shall make an amount equal to its Applicable ABL Percentage of the amount of
such outstanding Swing Line Loan available to the Agent in immediately available
funds for the account of the Swing Line Lender at the Agent Payment Account not
later than 1:00 p.m. on the day specified by the Swing Line Lender, whereupon,
subject to Section 2.04(c)(ii), each ABL Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount.
The Agent shall remit the funds so received to the Swing Line Lender. (ii) If
for any reason any Swing Line Loan cannot be refinanced by such a Committedan
ABL Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the ABL Lenders fund its risk
participation in the relevant Swing Line Loan and each ABL Lender’s payment to
the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation. (iii) If
any ABL Lender fails to make available to the Agent for the account of the Swing
Line Lender any amount required to be paid by such ABL Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swing Line Lender shall be entitled to recover from such ABL
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such ABL
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such ABL Lender’s CommittedABL Loan included in the
relevant CommittedABL Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any ABL Lender (through the Agent) with respect to any amounts owing under
this clause (iii) shall be conclusive absent manifest error. (iv) Each ABL
Lender’s obligation to make CommittedABL Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such ABL Lender may have against the Swing Line Lender, the Borrowers or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or an Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each ABL
Lender’s obligation to make CommittedABL Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein. (d)
Repayment of Participations. - 80- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre101.jpg]
(i) At any time after any ABL Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such ABL Lender its Applicable ABL Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such ABL Lender’s risk participation was funded) in the
same funds as those received by the Swing Line Lender. (ii) If any payment
received by the Swing Line Lender in respect of principal or interest on any
Swing Line Loan is required to be returned by the Swing Line Lender under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each ABL
Lender shall pay to the Swing Line Lender its Applicable ABL Percentage thereof
on demand of the Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Agent will make such demand upon the request of the Swing Line Lender.
The obligations of the ABL Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement. (e) Interest
for Account of Swing Line Lender. The Swing Line Lender shall be responsible for
invoicing the Borrowers for interest on the Swing Line Loans. Until each ABL
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such ABL Lender’s Applicable ABL Percentage of any Swing Line
Loan, interest in respect of such Applicable ABL Percentage shall be solely for
the account of the Swing Line Lender. (f) Payments Directly to Swing Line
Lender. The Borrowers shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender. Section 2.05
Prepayments. (a) The Borrowers may, upon irrevocable (except in connection with
a termination of Commitments as set forth in Section 2.06 below or as otherwise
provided below) notice from the Lead Borrower to the Agent, at any time or from
time to time voluntarily prepay CommittedABL Loans in whole or in part without
premium or penalty; provided, that, (i) such notice must be received by the
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) unless a
Cash Dominion Event has occurred and is continuing, any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding, and (iv) such notice delivered by the Lead Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements related to the incurrence of
Indebtedness or the consummation of another transaction, in which case such
notice may be revoked by the Lead Borrower (by written notice to the Agent on or
prior to the specified effective date) if such condition is not satisfied. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if LIBO Rate Loans, the Interest Period(s) of such
Loans. The Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the CommittedABL Loans of the Lenders in
accordance with their respective Applicable ABL Percentages. - 81- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre102.jpg]
(b) The Borrowers may, upon irrevocable (except in connection with a termination
of Commitments as set forth in Section 2.06 below) notice from the Lead Borrower
to the Swing Line Lender (with a copy to the Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided, that, (i) such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. (c) (i) If for any reason the Total Outstandings at any
time exceed the Loan Cap as then in effect, the Borrowers shall immediately
prepay ABL Loans, Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, that, the Borrowers shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the ABL Loans the Total
ABL Outstandings exceed the ABL Loan Cap as then in effect. If after giving
effect to the payments required in this Section 2.05(c) an excess remains, the
Borrowers shall prepay the FILO Loans in the amount of such excess. (ii) If for
any reason the Total ABL Outstandings at any time exceed the ABL Loan Cap as
then in effect, the Borrowers shall immediately prepay ABL Loans, Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, that, the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the ABL Loans the Total ABL Outstandings exceed the
ABL Loan Cap as then in effect. (d) If a Cash Dominion Event has occurred and is
continuing, all proceeds of Collateral of the Loan Parties will be applied to
prepay the Obligations and/or Cash Collateralize the L/C Obligations, provided,
that, the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(d) unless an Event of Default exists
and is continuing. (e) If at any time the aggregate outstanding principal amount
of the Loans is at least $150,000,000 and the unrestricted cash and Cash
Equivalents of the Loan Parties exceeds $75,000,000 (or if Excess Availability
is greater than twenty-five percent (25%) of the Loan Cap, if the unrestricted
cash and Cash Equivalents of Loans Parties exceeds $100,000,000), then the
Borrowers shall immediately prepay the principal amount of the Loans in the
amount equal to such excess (up to the amount of such outstanding Loans). (f)
(e) Prepayments made pursuant to Section 2.05(c), (d) and (de) above, first,
shall be applied to the Swing Line Loans, second, shall be applied ratably to
the outstanding CommittedABL Loans, third, to the extent provided therein, shall
be used to Cash Collateralize the remaining L/C Obligations; and, fourth, shall
be applied ratably to the Outstanding Amount of the FILO Loans, and fifth, the
amount remaining, if any, after the prepayment in full of all Swing Line Loans
and CommittedABL Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrowers for
use in the ordinary course of its business. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrowers or any other Loan Party) to reimburse the L/C Issuer or the ABL
Lenders, as applicable. (g) (f) Prepayments made pursuant to this Section 2.05
shall not reduce the Aggregate Commitments hereunder. - 82- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre103.jpg]
(h) Except as provided in this Section 2.05(h), the FILO Loans may not be
voluntarily prepaid in whole or in part until all other Obligations have been
paid in full in cash, all L/C Obligations have been Cash Collateralized and the
ABL Commitments have been terminated. Any voluntary prepayment of the FILO Loans
permitted by this Section 2.05(h) may be made by the Borrowers upon irrevocable
notice to the Agent; provided, that, (i) such notice must be received by the
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of any FILO Loan that is a LIBO Rate Loan and (B) on the date of
prepayment of any FILO Loan that is a Base Rate Loan; (ii) the Payment
Conditions are satisfied at the time of and immediately after giving pro forma
effect to such prepayment; (iii) no ABL Loans are outstanding at the time of
such prepayment; (iv) any prepayment of any FILO Loan that is a LIBO Rate Loan
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; (v) any prepayment of any FILO Loan that is a Base Rate Loan
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof; and (vi) such notice may be conditioned upon the effectiveness
of other transactions, in which case such notice may be revoked by the Borrowers
(by notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied. Each such notice shall specify the date and amount
of such prepayment, and the Borrowers shall have delivered a certificate to the
Agent duly executed by a Responsible Officer of the Lead Borrower and attaching
evidence (reasonably detailed and reasonably satisfactory to the Agent,
including a reasonably detailed calculation) of the satisfaction of the Payment
Conditions. The Agent will promptly notify each FILO Lender of its receipt of
each such notice, and of the amount of such FILO Lender’s Applicable FILO
Percentage of such prepayment. The Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, the FILO Prepayment Fee, and any
additional amounts required pursuant to Section 3.05. Subject to Section 9.16,
each such prepayment shall be applied to FILO Loans owed to each FILO Lender in
accordance with its respective Applicable FILO Percentage. Section 2.06
Termination or Reduction of Commitments (a) The Borrowers may, upon irrevocable
notice from the Lead Borrower to the Agent, terminate the Aggregate ABL
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit or from
time to time permanently reduce the Aggregate ABL Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit; provided, that, (i) any such notice
shall be received by the Agent not later than 11:00 a.m. three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
(A) the AggregateABL Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total OutstandingsOutstanding Amount of
the ABL Loans would exceed the AggregateABL Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, and (C) the Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans hereunder would exceed the Swing Line Sublimit, and (iiiiv)
such notice delivered by the Lead Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements related to the incurrence of Indebtedness or the consummation
of another transaction, in which case such notice may be revoked by the Lead
Borrower (by written notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied. (b) If, after giving effect to any
reduction of the Aggregate ABL Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate ABL Commitments, such
Letter of Credit Sublimit or Swing Line Sublimit shall be automatically reduced
by the amount of such excess. - 83- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre104.jpg]
(c) The Agent will promptly notify the Lenders of any termination or reduction
of the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate ABL
Commitments under this Section 2.06. Upon any reduction of the Aggregate ABL
Commitments, the ABL Commitment of each ABL Lender shall be reduced by such ABL
Lender’s Applicable ABL Percentage of such reduction amount. All fees
(including, without limitation, commitment fees and Letter of Credit Fees) and
interest in respect of the Aggregate Commitments accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. (d) In connection with any reduction in the
Aggregate ABL Commitments prior to the Maturity Date, if any Loan Party or any
of its Subsidiaries owns any Margin Stock, Borrowers shall deliver to the Agent
an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as the Agent shall reasonably request, in order to enable the
Agent and the Lenders to comply with any of the requirements under Regulations
T, U or X of the FRB. (e) Upon making the FILO Loans on the Amendment No. 1
Effective Date, the FILO Commitments shall be reduced to zero. Section 2.07
Repayment of Loans. (a) The Borrower shall repay to the Lenders on the
Termination Date the aggregate principal amount of Committedall Loans
outstanding on such date (including, without limitation, the aggregate principal
amount of the FILO Loans). (b) To the extent not previously paid, the Borrower
shall repay the outstanding balance of the Swing Line Loans on the Termination
Date. Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b)
below, (i) each LIBO Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Adjusted LIBO Rate for such Interest Period plus the Applicable Margin; (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin. (b) (i) If any amount payable under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. (ii) If any
other Event of Default exists, then the Agent may, and upon the request of the
Required Lenders shall, notify the Lead Borrower that all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter such Obligations
shall bear interest at the Default Rate to the fullest extent permitted by
applicable Laws. (iii) Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
- 84- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre105.jpg]
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. (d) Effect of Benchmark Transition
Event. (i) Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Agent and Lead
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after Agent
has posted such proposed amendment to all Lenders and Lead Borrower so long as
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBO
Rate with a Benchmark Replacement pursuant to this Section 2.08(d) will occur
prior to the applicable Benchmark Transition Start Date. (ii) Benchmark
Replacement Conforming Changes. In connection with the implementation of a
Benchmark Replacement, Agent will have the right (in consultation with Lead
Borrower) to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement. (iii) Notices; Standards for Decisions and
Determinations. Agent will promptly notify Lead Borrower and the Lenders of (1)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Agent or Lenders
pursuant to this Section 2.08(d) including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.08(d). (iv)
Benchmark Unavailability Period. Upon Lead Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Lead Borrower may revoke any
request for a Borrowing of, conversion to or continuation of LIBO Rate Loans to
be made, converted or continued during any Benchmark Unavailability Period and,
failing that, Lead Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBO
Rate will not be used in any determination of the Base Rate. Section 2.09 Fees.
In addition to certain fees described in subsections (l) and (m) of Section
2.03: - 85- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre106.jpg]
(a) Commitment Fee. The Borrowers shall pay to the Agent for the account of each
ABL Lender in accordance with its Applicable ABL Percentage, a commitment fee
calculated on a per annum basis equal to the Applicable Commitment Fee
Percentage times the actual daily amount by which the Aggregate ABL Commitments
exceed the Total OutstandingsOutstanding Amount of the ABL Loans. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the first calendar day after
the end of each calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period. The
commitment fee shall be calculated quarterly in arrears. (b) [Reserved]. Section
2.10 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a three hundred sixty (360) day year (or three
hundred sixty-five (365) or three hundred sixty-six (366) days, as the case may
be, in the case of Base Rate Loans) and actual days elapsed. Interest shall
accrue on each outstanding Loan beginning, and including the day, such Loan is
made and until (but not including) the day on which such Loan (or such portion
thereof) is paid, provided, that, any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one (1)
day. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error. Section 2.11
Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. - 86-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre107.jpg]
Section 2.12 Payments Generally; Agent’s Clawback. (a) General. All payments to
be made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Agent, for the account of the respective Lenders to which such payment is owed,
at the Agent Payment Account in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Subject to Section 2.14
hereof, the Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 2:00 p.m., at the option of the Agent,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue until such succeeding Business Day. If
any payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. (b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
of LIBO Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the Agent,
then the applicable Lender and (after giving effect to any reallocation under
Section 9.16) the Borrowers severally agree to pay to the Agent within two (i)
Business Days after demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrowers the amount
of such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Committed Borrowing to the Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Agent. (ii) Payments by Borrowers; Presumptions by Agent. Unless
the Agent shall have received notice from the Lead Borrower prior to the time at
which any payment is due to the Agent for the account of the Lenders or the L/C
Issuer hereunder that the Borrowers will not make such payment, the Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Agent forthwith
on demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation. - 87- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre108.jpg]
A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error. (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the Borrowers by the Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof (subject to the provisions of the last
paragraph of Section 4.02 hereof), the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest. (d)
Obligations of Lenders Several. The obligations of the Lenders hereunder to make
Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. Section 2.13 Sharing of Payments by
Lenders. If any Credit Party shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of,
interest on, or other amounts with respect to, any of the Obligations resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Obligations greater than its pro rata share thereof as provided herein
(including as in contravention of the priorities of payment set forth in Section
8.03), then the Credit Party receiving such greater proportion shall (a) notify
the Agent of such fact, and (b) purchase (for cash at face value) participations
in the Obligations of the other Credit Parties, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Credit Parties ratably and in the priorities set forth in Section 8.03,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by the Loan Parties pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. - 88-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre109.jpg]
Section 2.14 Settlement Amongst Lenders. (a) The amount of each ABL Lender’s
Applicable ABL Percentage of outstanding ABL Loans (including outstanding Swing
Line Loans), and the amount of each FILO Lender’s Applicable FILO Percentage of
outstanding FILO Loans, shall be computed weekly (or more frequently in the
Agent’s discretion) and shall be adjusted upward or downward based on all ABL
Loans (including Swing Line Loans) and FILO Loans, and repayments of ABL Loans
(including Swing Line Loans) and FILO Loans received by the Agent as of 3:00
p.m. on the first Business Day (such date, the “Settlement Date”) following the
end of the period specified by the Agent. (b) The Agent shall deliver to each of
the Lenders promptly after a Settlement Date a summary statement of the amount
of outstanding Committed Loans and(including Swing Line Loans) for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Agent shall transfer to each Lender its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the Agent (as
provided below) or the Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, (A) the
amount of CommittedABL Loans made by each ABL Lender shall be equal to such ABL
Lender’s Applicable ABL Percentage of all CommittedABL Loans outstanding as of
such Settlement Date, and (B) the amount of FILO Loans made by each FILO Lender
shall be equal to such FILO Lender’s Applicable FILO Percentage of all FILO
Loans outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Lenders and is received prior to 1:00
p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then
no later than 3:00 p.m. on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent, equal to the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Agent in connection with the foregoing.
Section 2.15 Increase in ABL Commitments. (a) Request for Increase. Provided no
Default or Event of Default then exists or would arise therefrom, upon notice to
the Agent (which shall promptly notify the ABL Lenders), the Lead Borrower may
from time to time, request an increase in the Aggregate ABL Commitments by an
amount (for all such requests) not exceeding $100,000,000 (collectively, the
“Commitment Increases”); provided, that, (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Lead Borrower may make a
maximum of three such requests, and (iii) the amount of the Aggregate ABL
Commitments, as the same may be increased pursuant to this Section 2.15(b),
shall not exceed $300,000,000400,000,000 at any time. At the time of sending
such notice, the Lead Borrower (in consultation with the Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to the ABL Lenders). (b) Lender Elections to Increase. Each ABL Lender
shall notify the Agent within such time period whether or not it agrees to
increase its ABL Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable ABL Percentage of such requested increase. Any
ABL Lender not responding within such time period shall be deemed to have
declined to increase its ABL Commitment. - 89- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre110.jpg]
(c) Notification by Agent; Additional ABL Lenders. The Agent shall notify the
Lead Borrower and each ABL Lender of the ABL Lenders’ responses to each request
made hereunder. To achieve the full amount of a requested increase and subject
to the approval of the Agent, the L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), to the extent that the existing
ABL Lenders decline to increase their ABL Commitments, or decline to increase
their ABL Commitments to the amount requested by the Lead Borrower, the Agent,
in consultation with the Lead Borrower, will use its reasonable efforts to
arrange for other Eligible Assignees to become aan ABL Lender hereunder and to
issue commitments in an amount equal to the amount of the increase in the
Aggregate ABL Commitments requested by the Lead Borrower and not accepted by the
existing ABL Lenders (and the Lead Borrower may also invite additional Eligible
Assignees to become ABL Lenders) (each, an “Additional CommitmentABL Lender”),
provided, that, without the consent of the Agent, at no time shall the ABL
Commitment of any Additional CommitmentABL Lender be less than $10,000,000. (d)
Effective Date and Allocations. If the Aggregate ABL Commitments are increased
in accordance with this Section, the Agent, in consultation with the Lead
Borrower, shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Agent shall promptly notify the Lead
Borrower and the ABL Lenders of the final allocation of such increase and the
Increase Effective Date and on the Increase Effective Date (i) the Aggregate ABL
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such ABL Commitment Increases, and (ii) Schedule 2.01
shall be deemed modified, without further action, to reflect the revised ABL
Commitments and Applicable ABL Percentages of the ABL Lenders. (e) Conditions to
Effectiveness of Commitment Increase. As a condition precedent to such
Commitment Increase, (i) the Lead Borrower shall deliver to the Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrowers, certifying that,
immediately before and immediately after giving effect to such Commitment
Increase, (ii) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (provided that, if
a representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition); (iii) the Borrowers
shall have paid such fees and other compensation to the Additional CommitmentABL
Lenders as the Lead Borrower and such Additional CommitmentABL Lenders shall
agree; (iv) the Borrowers shall have paid such arrangement fees to the Agent as
the Lead Borrower and the Agent may agree; (iv) if requested by the Agent, the
Borrowers shall deliver to the Agent and the ABL Lenders customary opinions from
counsel to the Borrowers dated the Increase Effective Date; (v) the Borrowers
and the Additional CommitmentABL Lender shall have delivered such other
instruments, documents and agreements as the Agent may reasonably have
requested; and (vi) no Default or Event of Default exists. The Borrowers shall
prepay any CommittedABL Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.05) to the extent
necessary to keep the outstanding CommittedABL Loans ratable with any revised
Applicable ABL Percentages arising from any nonratable increase in the ABL
Commitments under this Section. In no event shall the fees, interest rate and
other compensation offered or paid in respect of any Commitment Increase have
higher rates than the amounts paid and payable to the then existing ABL Lenders
in respect of their ABL Commitments, unless the fees, interest rate and other
compensation payable to the then existing ABL Lenders are increased to the same
as those paid in connection with such new or additional ABL Commitments, except
for the initial fee payable in respect of such new or additional commitment of
aan ABL Lender. - 90- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre111.jpg]
(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary. ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY; APPOINTMENT OF LEAD BORROWER Section 3.01 Taxes. (a) Payments Free
of Taxes. Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrowers shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions of Indemnified Taxes (including deductions of
Indemnified Taxes applicable to additional sums payable under this Section) the
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions of Indemnified Taxes been
made, (ii) the Borrowers shall make such deductions and (iii) the Borrowers
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law. (b) Payment of Other Taxes by the Borrowers.
Without limiting the provisions of subsection (a) above (and without duplication
thereof), the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law. (c) Indemnification by
the Loan Parties. TheWithout duplication of clauses (a) and (b) of this Section
3.01, the Loan Parties shall indemnify the Agent, each Lender and the L/C
Issuer, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of the Agent, a Lender or the L/C Issuer,
shall be conclusive absent manifest error. (d) Evidence of Payments. As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the Lead Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent. (e)
Status of Lenders. (i) Agent or any Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested by the Lead Borrower
or the Agent, such properly - 91- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre112.jpg]
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be provided on the Closing Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered. In
addition, Agent or any Lender, if requested by the Lead Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Agent, as applicable, as will
enable the Lead Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States, each Lender and Agent that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Lead Borrower and the Agent, as applicable, (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Person becomes a party to this Agreement (and from time to time
thereafter upon the expiration or invalidity of any form or document so
delivered or upon the request of the Lead Borrower or the Agent, as applicable,
but only if such Person is legally entitled to do so), duly completed copies of
Internal Revenue Service Form W-9 certifying that such Person is exempt from
U.S. federal backup withholding Tax. Without limiting the generality of the
foregoing, in the event that any Borrower is resident for tax purposes in the
United States, each Agent and Lender shall deliver to the Lead Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Person becomes a party to this Agreement (and
from time to time thereafter upon the request of the Lead Borrower or the Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable: (A) duly completed copies of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E claiming eligibility for
benefits of an income tax treaty to which the United States is a party, (B) duly
completed copies of Internal Revenue Service Form W-8ECI, (C) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, (x) a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrowers within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, (D) to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-RIMY8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner; and/or (E) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Lead Borrower to determine the
withholding or deduction required to be made. - 92- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre113.jpg]
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Lead Borrower or the
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Agent as may be necessary for
the Lead Borrower and the Agent to comply with their obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. (f) Treatment of Certain
Refunds. If the Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent, such Lender or the L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Agent, such Lender or the L/C Issuer, agree
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or the L/C Issuer in the event the Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person. (g) Agent
Forms. On or before the date any successor to the Agent becomes a party to this
Agreement as successor to the current Agent, such successor Agent shall provide
the Lead Borrower with a copy of, if it is a United States Person, Internal
Revenue Service Form W-9 certifying that it is exempt from U.S. federal backup
withholding, or, if it is not a United States Person, (i) Internal Revenue
Service Form W-8ECI with respect to payments to be received by it as a
beneficial owner and (ii) Internal Revenue Service Form W-8IMY (together with
required accompanying documentation) with respect to payments to be received by
it on behalf of the Lenders, certifying that, for such purpose, it is either (A)
a “qualified intermediary” assuming primary withholding responsibility under
Chapters 3 and 4 of the Code and primary Form 1099 reporting and backup
withholding responsibility for payments it receives on behalf of others or (B) a
U.S. branch and that payment it receives for others is not effectively connected
with the conduct of a trade or business in the United States and that has agreed
to be treated as a United States person for U.S. federal tax purposes. Upon the
written request of Lead Borrower, if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or notify the Lead Borrower in writing of its
inability to do so. Section 3.02 Illegality. If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund LIBO Rate Loans, or to determine or charge interest rates based
upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Lead Borrower through the Agent, any obligation of such
Lender to make or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO
Rate Loans shall be suspended until such Lender notifies the Agent and the Lead
Borrower that the circumstances giving rise to such - 93- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre114.jpg]
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, convert all LIBO Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBO Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted, but shall not be required to pay any
compensation pursuant to Section 3.05. Section 3.03 Inability to Determine
Rates. If the Required Lenders determine that for any reason in connection with
any request for a LIBO Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBO Rate Loan, (b)
adequate and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan , or (c) the
LIBO Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Lead Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBO Rate Loans or, failing that, will be deemed to have converted such request
into a request for a Committedan ABL Borrowing of Base Rate Loans in the amount
specified therein but shall not be required to pay any compensation pursuant to
Section 3.05. Section 3.04 Increased Costs; Reserves on LIBO Rate Loans. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBO Rate) or the L/C Issuer; (ii) subject
any Lender or the L/C Issuer to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any LIBO Rate Loan made by it, or change the basis of taxation of payments to
such Lender or the L/C Issuer in respect thereof (except for Indemnified Taxes,
Other Taxes and Excluded Taxes); or (iii) impose on any Lender or the L/C Issuer
or the London interbank market any other condition, cost or expense affecting
this Agreement or LIBO Rate Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any LIBO Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered as
set forth in a certificate provided by such Lender or the L/C Issuer, as
applicable, - 94- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre115.jpg]
pursuant to clause (c) below; provided, that, the Borrowers shall not be liable
for such compensation if (A) the relevant Change in Law occurs on a date prior
to the date such Lender becomes a party hereto or (B) such Lender invokes
Section 3.02. (c) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered as set forth in the
certificate provided by such Lender or the L/C Issuer, as applicable, pursuant
to clause (c) below. (d) Certificates for Reimbursement. A certificate of a
Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, and the method for calculating such amount or amounts as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof. (e) Delay in Requests. Failure or
delay on the part of any Lender or the L/C Issuer to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s or the L/C Issuer’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender or the
L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the L/C Issuer, as the case may be, notifies the
Lead Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine- (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof). (f) Reserves on LIBO Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least ten (10) days’ prior notice (with
a copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice. Section 3.05 Compensation for Losses. Upon demand of any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, and with a copy to - 95- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre116.jpg]
the Agent) from time to time, the Borrowers shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of: (a) any continuation, conversion, payment or prepayment of
any Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); (b) any failure by the Borrowers (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Lead Borrower; or (c) any assignment of a LIBO Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Lead Borrower pursuant to Section 10.13 (other than with
respect to any Defaulting Lender); including any net loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained but excluding any loss of anticipated profits and/or interest rate
margin (including the Applicable Margin). The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrowers to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBO Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan was in fact so
funded. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and setting forth in
reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Lead Borrower. Section 3.06 Mitigation Obligations;
Replacement of Lenders. (a) Designation of a Different Lending Office. If any
Lender requests compensation under Section 3.04, or the Borrowers are required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or Section 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. (b) Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 10.13. - 96- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre117.jpg]
Section 3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder. Section 3.08 Designation of Lead Borrower as
Borrowers’ Agent. (a) Each Borrower hereby irrevocably designates and appoints
the Lead Borrower as such Borrower’s agent to obtain Credit Extensions, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower shall be obligated to each Credit Party on account of Credit Extensions
so made as if made directly by the applicable Credit Party to such Borrower,
notwithstanding the manner by which such Credit Extensions are recorded on the
books and records of the Lead Borrower and of any other Borrower. In addition,
each Loan Party other than the Borrowers hereby irrevocably designates and
appoints the Lead Borrower as such Loan Party’s agent to represent such Loan
Party in all respects under this Agreement and the other Loan Documents. (b)
Each Borrower recognizes that credit available to it hereunder is in excess of
and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.
(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom. ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Section 4.01 Conditions of Initial
Credit Extension. The obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent: (a) The Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif “” via e-mail) (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or the Lenders, as applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the Agent: (i)
executed counterparts of this Agreement sufficient in number for distribution to
the Agent, each Lender and the Lead Borrower; (ii) a Note executed by the
Borrowers in favor of each Lender requesting a Note; (iii) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party evidencing (A) the authority of each
Loan Party to enter into this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party; - 97-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre118.jpg]
(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect; (v) a favorable opinion of Greenberg Traurig,
counsel to the Loan Parties, addressed to the Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request; (vi) a certificate signed by a Responsible Officer of the
Lead Borrower certifying (A) that the conditions specified in Section 4.02(a)
and (b) have been satisfied, (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, (C) to the Solvency of the Loan Parties as of the Closing Date
after giving effect to the transactions contemplated hereby, (D) that the
Immaterial Subsidiaries as of the Closing Date satisfy each of the conditions
required by the definition of such term and including any calculations of
amounts with respect thereto, and (E) either that (1) no consents, licenses or
approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect; (vii)
evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect; (viii) a payoff letter from the
agent for the lenders under the Existing Credit Agreement reasonably
satisfactory in form and substance to the Agent evidencing that the Existing
Credit Agreement has been or concurrently with the Closing Date is being
terminated, all obligations thereunder are being paid in full (other than
contingent obligations that are not yet due and the Existing Letter of Credit
that will constitute a Letter of Credit hereunder or may be cash collateralized
or backstopped as required thereunder), and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released; (ix) an agreement by IPCo in favor of Agent allowing an
irrevocable, non-exclusive license to use, license or sublicense Intellectual
Property in the United States, its territories and possessions, without any
royalty or other payments (whether or not any license agreement between the
owner and licensor and any other person is in default or has been terminated)
after default or otherwise in connection with the exercise of the remedies of
Agent with respect to the Collateral and related matters; (x) the Security
Documents, each duly executed by the applicable Loan Parties; (xi) all other
Loan Documents, each duly executed by the applicable Loan Parties; (xii) (A)
appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Agent of all Inventory of the Borrowers, the results of which
are satisfactory to the Agent and (B) a written report regarding the results of
a commercial finance examination of the Loan Parties, which shall be
satisfactory to the Agent; - 98- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre119.jpg]
(xiii) results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges or subordination agreements satisfactory to the
Agent are being tendered concurrently with such extension of credit or other
arrangements satisfactory to the Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made; (xiv)(A)
all Uniform Commercial Code financing statements, required by law or reasonably
requested by the Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents (to the
extent such Liens can be created or perfected by the filing of such financing
statements) and the Agent shall have been authorized to file, register or record
such financing statements on the Closing Date, (B) the Credit Card Notifications
and Blocked Account Agreements required pursuant to Section 6.13 hereof, (C)
control agreements with respect to the Loan Parties’ securities and investment
accounts, and (D) Collateral Access Agreements as required by the Agent; and
(xv) such other assurances, certificates, documents, consents or opinions as the
Agent reasonably may require. (b) The Agent shall have received an amendment to
the existing intercompany licensing agreement between IPCo and the other Loan
Parties providing for certain rights of such other Loan Parties in connection
with the use of the licensed Intellectual Property in the event of any
Insolvency Proceeding and related matters. (c) After giving effect to (i) the
first funding under the Loans, (ii) any charges to the Loan Account made in
connection with the establishment of the credit facility contemplated hereby and
(iii) all Letters of Credit to be issued at, or immediately subsequent to, such
establishment, Excess Availability shall be not less than $85,000,000. (d) The
Agent shall have received a Borrowing Base Certificate dated the Closing Date,
relating to the Fiscal Quarter ended May 5, 2018, and executed by a Responsible
Officer of the Lead Borrower. (e) There has been no Material Adverse Effect
since February 3, 2018. (f) The Agent shall have received and be satisfied with
(i) a detailed forecast for the period commencing on the Closing Date on an
annual basis for the term of the Credit Agreement, which shall include an Excess
Availability model, Consolidated income statement, balance sheet, and statement
of cash flow, by month, each prepared in conformity with GAAP and consistent
with the Loan Parties’ then current practices. (g) There shall not be pending
any litigation, investigation or other proceeding pending in any court or before
any arbitrator or Governmental Authority, (i) the result of which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) that challenges the legality of, or otherwise
seeks to enjoin, the arrangements and transactions contemplated by this Credit
Agreement. (h) The consummation of the transactions contemplated hereby shall
not violate any applicable Law or any Organization Document. - 99- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre120.jpg]
(i) All fees and expenses required to be paid to the Agent or the Arranger on or
before the Closing Date shall have been paid in full, and all fees and expenses
required to be paid to the Lenders on or before the Closing Date shall have been
paid in full, provided, that, for costs and expenses, invoices shall have been
delivered to Lead Borrower not less than the Business Day prior to the Closing
Date. (j) The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Agent). (k) The Agent and the Lenders shall have received, at
least ten (10) days prior to the Closing Date to the extent requested in writing
at least fifteen (15) Business Days prior to the Closing Date, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act in each case, the results of which are
satisfactory to the Agent and Lenders. (l) No material changes in governmental
regulations or policies affecting any Loan Party or any Credit Party shall have
occurred prior to the Closing Date. (i) The Closing Date shall have occurred on
or before August 31, 2018. Without limiting the generality of the provisions of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have Consentedconsented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be Consentedconsented
to or approved by or acceptable or satisfactory to a Lender unless the Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. Section 4.02 Conditions to all Credit
Extensions. The obligation of each Lender to honor any Request for Credit
Extension (other than a LIBO Rate Loan Notice requesting only a continuation of
LIBO Rate Loans) and each L/C Issuer to issue each Letter of Credit is subject
to the following conditions precedent: (a) The representations and warranties of
each Loan Party contained in Article V or in any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (ii) in the case of
any representation and warranty qualified by materiality, they shall be true and
correct in all respects, and (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01; (b) No Default or Event
of Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof; (c) The Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension or an updated Borrowing Base Certificate, as applicable, in accordance
with the requirements hereof; -100- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre121.jpg]
(d) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred; and (e) As of the Request for
Credit Extension (other than in respect of a Letter of Credit), and after giving
effect to such request, the aggregate outstanding principal amount of the Loans
shall not be more than $150,000,000, if the unrestricted cash and Cash
Equivalents of the Loan Parties is greater than $75,000,000 at such time (or if
Excess Availability is greater than twenty-five percent (25%) of the Loan Cap,
if the unrestricted cash and Cash Equivalents of Loans Parties is greater than
$100,000,000 at such time); and (f) (e) No Overadvance shall result from such
Credit Extension. Each Request for Credit Extension (other than a LIBO Rate Loan
Notice requesting only a continuation of LIBO Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty by the Borrowers
that the conditions specified in Section 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension. The conditions set forth
in this Section 4.02 are for the sole benefit of the Credit Parties but until
the Required Lenders otherwise direct the Agent to cease making Loans and
issuing Letters of Credit, the Lenders will fund their Applicable Percentage of
all Loans and participate in all Swing Line Loans and Letters of Credit whenever
made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, agreed to by the Agent, provided, however, the making of any
such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply. ARTICLE V REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that: Section 5.01 Existence,
Qualification and Power. Each Loan Party and each Subsidiary thereof (a) is a
corporation, limited liability company, partnership or limited partnership, duly
incorporated, organized or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation,
organization, or formation (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) as it
relates to any Immaterial Subsidiary, or clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the
ClosingAmendment No. 1 Effective Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number. Section 5.02 Authorization; No Contravention -101-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre122.jpg]
. The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is or is to be a party, (a) has been duly
authorized by all necessary corporate or other organizational action, and (b)
does not and will not (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any breach, termination,
or contravention of, or constitute a default under, or require any payment to be
made under (x) any Material Indebtedness to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(iii) result in or require the creation of any Lien upon any asset of any Loan
Party (other than Liens in favor of the Agent under the Security Documents); or
(iv) violate any Law, in the case of clause (b)(iv), except that could not
reasonably be expected to have a Material Adverse Effect. Section 5.03
Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Documents) or (b) such as have been obtained or made and are in
full force and effect. Section 5.04 Binding Effect. This Agreement has been, and
each other Loan Document, when delivered, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. Section
5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. (b) The unaudited Consolidated balance sheet of the
Parent and its Subsidiaries dated May 5, 2018, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for the
Fiscal Quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 5.05 sets forth all Material Indebtedness and other liabilities, direct
or contingent, of the Loan Parties and their Consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Material Indebtedness. -102- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre123.jpg]
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. (d) The Consolidated
forecasted balance sheet and statements of income and cash flows of the Parent
and its Subsidiaries delivered pursuant to Section 6.01(c) were prepared in good
faith on the basis of the assumptions believed by the Lead Borrower to be
reasonable in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Loan Parties’
reasonable estimate of its future financial performance (it being understood
that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecast will be
realized, that actual results may differ and that such differences may be
material). Section 5.06 Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Loan Parties, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties or revenues, if determined adversely, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Section 5.07 No Default. No Loan Party or any Subsidiary is in default
under or with respect to any Material Indebtedness. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
Section 5.08 Ownership of Property; Liens. (a) Each of the Loan Parties and each
Subsidiary thereof has good record and marketable title in fee simple to or
valid leasehold interests in, or rights to use, all Real Estate necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Loan Parties and each Subsidiary has good
and marketable title to, valid leasehold interests in, or valid licenses to use
all personal property and assets material to the ordinary conduct of its
business, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. (b) Schedule 5.08(b)(1) sets forth
the address (including street address, county and state) of all Real Estate that
is owned by the Loan Parties and each of their Subsidiaries, together with a
list of the holders of any mortgage or other Lien thereon as of the
ClosingAmendment No. 1 Effective Date. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the Real
Estate owned by such Loan Party or such Subsidiary, free and clear of all Liens,
other than Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the address
(including street address, county and state) of all material Leases of the Loan
Parties, together with a list of the lessor and its contact information with
respect to each such Lease as of the ClosingAmendment No. 1 Effective Date. To
the knowledge of the Loan Parties, each of such Leases is in full force and
effect and the Loan Parties are not in default of the terms thereof. (c)
Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries securing
Indebtedness in an outstanding amount in excess of $2,500,000 (other than with
respect to operating leases), showing as of the ClosingAmendment No. 1 Effective
Date the lienholder thereof, the principal amount of the obligations secured
thereby and -103- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre124.jpg]
the property or assets of such Loan Party or such Subsidiary subject thereto.
The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Permitted Encumbrances. (d) Schedule 7.02 sets forth a
complete and accurate list of all Investments held by any Loan Party or any
Subsidiary of a Loan Party on the ClosingAmendment No. 1 Effective Date (other
than any Investment consisting of Permitted Investments of the type described in
clause (a) of the definition thereof or cash held in a Deposit Account), showing
as of the ClosingAmendment No. 1 Effective Date the amount, obligor or issuer
and maturity, if any, thereof. (e) Schedule 7.03 sets forth a complete and
accurate list of all Indebtedness of each Loan Party or any Subsidiary of a Loan
Party on the ClosingAmendment No. 1 Effective Date, showing as of the Closing
Date the amount, obligor or issuer and maturity thereof. Section 5.09
Environmental Compliance (a) Except as specifically disclosed in Schedule 5.09,
no Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. (b) To the knowledge
of the Loan Parties, except as otherwise set forth in Schedule 5.09, none of the
properties currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof (to the extent that such Loan Party or Subsidiary may have
liability with respect to such formerly owned or operated properties) is listed
or proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list; there are no underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any Subsidiary thereof
there is no asbestos or asbestos-containing material on any property currently
owned or operated by any Loan Party or Subsidiary thereof; and Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof (to the extent that such Loan Party or Subsidiary may have liability
with respect to such formerly owned or operated properties). For purposes of
this clause (b), “To the knowledge of the Loan Parties” means the knowledge of
the Loan Parties based on the information set forth in the Phase I and Phase II
environmental reports as set forth in Schedule 5.09. (c) Except as otherwise set
forth on Schedule 5,09, no Loan Party or any Subsidiary thereof is undertaking,
and no Loan Party or any Subsidiary thereof has completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any Subsidiary thereof have been disposed of in a manner not reasonably expected
to result in material liability to any Loan Party or any Subsidiary thereof.
Section 5.10 Insurance. The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates or Related Parties of the Loan Parties, in
such amounts, with such deductibles and covering such risks (including, without
-104- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre125.jpg]
limitation, workmen’s compensation, public liability, business interruption and
property damage insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Subsidiary operates. Schedule 5.10 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties and
their Subsidiaries as of the ClosingAmendment No. 1 Effective Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid. Section
5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings being diligently conducted, for which
adequate reserves have been provided in accordance with GAAP, as to which Taxes
no Lien has been filed and which contest effectively suspends the collection of
the contested obligation and the enforcement of any Lien securing such
obligation or (b) to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. No Loan Party or any Subsidiary thereof is a party to
any tax sharing agreement. Section 5.12 ERISA Compliance. (a) The Lead Borrower,
each of its ERISA Affiliates, and each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. The Loan
Parties and each ERISA Affiliate have made all required contributions to each
Plan subject to Sections 412 or 430 of the Code and to each Multiemployer Plan,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 or 430 of the Code has been made with respect to
any Plan. No Lien imposed under the Code or ERISA exists or is likely to arise
on account of any Plan or Multiemployer Plan. (b) There are no pending or, to
the best knowledge of the Borrowers, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect. (c) (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA. Section 5.13 Subsidiaries; Equity Interests. The Loan Parties have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, which Schedule sets forth the legal name, -105- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre126.jpg]
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except for those
created under the Security Documents. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary. The Loan Parties have no equity investments in any other corporation
or entity other than those specifically disclosed in Part(b) of Schedule 5.13.
All of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on Part (c) of Schedule 5.13 free and clear of all Liens except for
those created under the Security Documents. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect. Section 5.14 Margin Regulations; Investment
Company Act. (a) No Loan Party is engaged or will be engaged, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of the Credit Extensions shall be used directly or indirectly for
the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB. (b) None of the Loan Parties, any
Person Controlling any Loan Party, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
Section 5.15 Disclosure. No written report, financial statement, certificate or
other information previously or hereafter furnished in writing by or on behalf
of any Loan Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (excluding projected financial information,
budgets and forecasts and general industry or economic data) (in each case, as
modified or supplemented by other information so furnished (including public
disclosures made pursuant to press releases and public filings prior to the
ClosingAmendment No. 1 Effective Date) and when taken as a whole) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided, that, with respect to projected
financial information and any budget or forecast, the Loan Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being understood that such projected
financial information, budget or forecast is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular projection will be
realized, that actual results may differ and that such differences may be
material). As of the Amendment No. 1 Effective Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.
Section 5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary
is in compliance (A) in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the -106- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre127.jpg]
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (B) with Section 10.17 and 10.18. Section 5.17 Intellectual Property;
Licenses, Etc. The Loan Parties and their Subsidiaries own, or possess the right
to use, all material Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses in the United States, its territories and possessions. No
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiary infringes upon any rights with respect to Intellectual
Property held by any other Person which could reasonably be expected to have,
individually, or in the aggregate, a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrowers, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Section 5.18 Labor Matters. There are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of any Loan Party,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party or any of its Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.18, no Loan Party or any Subsidiary is a party to or
bound by any collective bargaining agreement. There are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect. The consummation
of the transactions contemplated by the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Section 5.19 Security
Documents. (a) The Security Agreement creates in favor of the Agent, for the
benefit of the SecuredCredit Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in Schedule II of the
Security Agreement. Upon such filings and/or the obtaining of “control,” (as
defined in the UCC) and taking of other actions as may be necessary with the
appropriate Governmental Authorities (including the payment of applicable filing
and recording taxes), subject to the limitations on the requirements to perfect
contained in the Security Agreement, the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
-107- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre128.jpg]
grantors thereunder in all Collateral that may be perfected by filing, recording
or registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person. (b) The Mortgages create in favor of the Agent, for
the benefit of the Credit Parties, a legal, valid, continuing and enforceable
Lien in the Mortgaged Property (as defined in the Mortgages), the enforceability
of which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the filing or recording of the Mortgages with the
appropriate Governmental Authorities, the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
grantors thereunder in all Mortgaged Property that may be perfected by such
filing (including without limitation the proceeds of such Mortgaged Property).
Section 5.20 Solvency. After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Credit Extension, the
Loan Parties, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party. Section 5.21
Deposit Accounts; Credit Card Arrangements. (a) Annexed hereto as Schedule
5.21(a) is a list of all DDAs maintained by the Loan Parties as of the
ClosingAmendment No. 1 Effective Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank. (b) Annexed hereto as
Schedule 5.21(b) is a correct and complete list of all of the Credit Card
Agreements and all other agreements, documents and instruments existing on the
ClosingAmendment No. 1 Effective Date between or among any Loan Party, the
Credit Card Issuers, the Credit Card Processors and any of their Affiliates or
Related Parties with respect to the processing and/or payment to such Loan Party
of the proceeds of any credit card charges and debit card charges for sales made
by such Loan Party. The Credit Card Agreements constitute all of such agreements
necessary for each Borrower to operate its business as presently conducted with
respect to credit cards and debit cards. Borrowers have delivered, or caused to
be delivered to Agent, true, correct and complete copies of all of the Credit
Card Agreements. Section 5.22 Brokers. No broker or finder brought about the
obtaining, making or closing of the Loans or transactions contemplated by the
Loan Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.
Section 5.23 Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations. Section 5.24 Material
Contracts. Schedule 5.24 sets forth all Material Contracts to which any Loan
Party is a party or is bound as of the ClosingAmendment No. 1 Effective Date.
The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Agent on or -108- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre129.jpg]
before the ClosingAmendment No. 1 Effective Date. The Loan Parties are not in
breach or in default in any material respect of or under any Material Contract
and have not received any notice of the intention of any other party thereto to
terminate any Material Contract. Section 5.25 Casualty. Neither the businesses
nor the properties of any Loan Party or any of its Subsidiaries are affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.26 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction). ARTICLE VI AFFIRMATIVE COVENANTS So long as
any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted) , or any
Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Section 6.01, Section 6.02,
and Section 6.03) cause each Subsidiary to: Section 6.01 Financial Statements.
Deliver to the Agent, in form and detail satisfactory to the Agent: (a) on or
about the date of filing thereof with the SEC, but in any event within ninety
(90) days after the end of each Fiscal Year of the Parent (commencing with the
Fiscal Year ended 2018), a Consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
unqualified opinion of Ernst & Young LLP or other independent public accountants
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; -109- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre130.jpg]
(b) on or about the date of filing thereof with the SEC, but in any event within
forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year of the Parent (commencing with the Fiscal Quarter
ended July 31, 2018), a Consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such Fiscal Quarter, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Quarter and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof, (B)
the corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Parent and its Subsidiaries as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; (c) as soon as available, but in any event no more than
thirty (30) days after the end of each Fiscal Month (commencing with the Fiscal
Month ended October 31, 2020), a Consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such Fiscal Month, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Month and for the portion of the Parent’s Fiscal Year then
ended, setting forth in each case in comparative form the figures for (A) such
period set forth in the projections delivered pursuant to Section 6.01(d)
hereof, (B) the corresponding Fiscal Month of the previous Fiscal Year and (C)
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Parent and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and (d) (c) as soon as available, but in any event no more
than thirty (30) days after the end of each Fiscal Year of the Parent, forecasts
prepared by management of the Lead Borrower, in form satisfactory to the
Agentconsistent with the forecasts provided to Agent prior to the Amendment No.
1 Effective Date, of Excess Availability, consolidated balance sheets and
statements of income or operations and cash flows of the Parent and its
Subsidiaries on an annual basis for (but setting forth such information for each
month of) the immediately following Fiscal Year (including the Fiscal Year in
which the Maturity Date occurs), and as soon as available, any significant
revisions to such forecast with respect to such Fiscal Year, which forecasts
shall be on an annual basis so long as no Default or Event of Default has
occurred or is continuing and Excess Availability is at least equal to an amount
greater than fifty percent (50%) of the Loan Cap as of the close of business as
of the last day of the immediately preceding Fiscal Quarter; provided, that, (i)
at any time that either (A) Specified Cash is less than $75,000,000 and the
Total Outstandings are greater than twenty-five percent (25%) of the Loan Cap or
(B) either (1) subject to clause (ii) below, a Default or an Event of Default
has occurred and is continuing or (2) Borrowers have failed to maintain Excess
Availability at least equal to fifty percent (50%) of the Loan Cap, such
forecasts shall be on a quarterly basis, (ii) at any time that either a Default
or an Event of Default has occurred and is continuing or Borrowers have failed
to maintain Excess Availability at least equal to the greater of (A) fifteen
percent (15.0%) of the Loan Cap and (B) $27,000,000, such forecasts shall be on
a monthly basis, and(iii) if the events described in clauses (i) or (ii) above
occur at any time after Agent has received the forecast, including during the
Fiscal Year covered by the forecast, Lead Borrower shall promptly, but in any
event within ten (10) Business Days thereafter, deliver to Agent revised
forecasts on a quarterly or monthly basis as applicable . -110- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre131.jpg]
Section 6.02 Certificates; Other Information. Deliver to the Agent, in form and
detail satisfactory to the Agent: (a) concurrently with the delivery of the
financial statements referred to in SectionSections 6.01(a), 6.01(b) and
6.01(bc) (commencing with the delivery of the financial statements for the
Fiscal QuarterMonth ended JulyOctober 31, 20182020), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower, and with
respect to the financial statements delivered pursuant to Sections 6.01(a) and
6.01(b), in the event of any material change in generally accepted accounting
principles used in the preparation of such financial statements, the Lead
Borrower shall also provide: (i) a statement of reconciliation conforming such
financial statements to GAAP and (ii) a copy of management’s discussion and
analysis with respect to such financial statements; (b) as soon as available,
but in any event not later than fifteen (15) Business Days after each Fiscal
QuarterMonth end (or, if such day is not a Business Day, on the next succeeding
Business Day), a Borrowing Base Certificate so long as no Default or Event of
Default has occurred or is continuing and Excess Availability is at least equal
to an amountthe greater than fiftyof $43,900,000 or fifteen percent (5015%) of
the Loan Cap showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal QuarterMonth (provided, that, the
Appraised Value applied to the Eligible Inventory set forth in each Borrowing
Base Certificate shall be the Appraised Value set forth in the most recent
appraisal obtained by the Agent pursuant to Section 6.10 hereof for the
applicable period to which such Borrowing Base Certificate relates), each
Borrowing Base Certificate to be certified as complete and correct in all
material respects by a Responsible Officer of the Borrower; provided, that, (i)
at any time that either (A) Specified Cash is less than $75,000,000 and the
Total Outstandings are greater than twenty-five percent (25%) of the Loan Cap or
(B) either (1) subject to clause (ii) below, a Default or an Event of Default
has occurred and is continuing or (2) Borrowers have failed to maintain Excess
Availability at least equal to fifty percent (50%) of the Loan Cap, such
Borrowing Base Certificate shall be delivered on the fifth (5th) Business Day of
each month (or, if the fifth (5th) Business Day is not a Business Day, on the
next succeeding Business Day), showing the Borrowing Base as of the close of
business of the immediately preceding month (and in the event that the delivery
of Borrowing Base Certificates are on a monthly basis, such monthly delivery
shall continue for not less than three consecutive months), and (ii) at any time
that either a Default or an Event of Default has occurred and is continuing or
Borrowers have failed to maintain Excess Availability at least equal to the
greater of (A) fifteen percent (15.0%) of the Loan Cap and (B)
$27,000,000,43,900,000, such Borrowing Base Certificate shall be delivered on
the third Business Day of each week showing the Borrowing Base as of the close
of business on the immediately preceding week (and in the event that the
delivery of Borrowing Base Certificates are on a weekly basis, such weekly
delivery shall continue for not less than four (4) consecutive weeks); (c)
promptly upon receipt, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by its Registered Public Accounting
Firm in connection with the accounts or books of the Loan Parties or any
Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event; (d) promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Loan Parties, and copies
of all annual, regular, periodic and special reports and registration statements
which any Loan Party may file or be required to file with the SEC under Section
13 or 15(d) of the Securities Exchange Act of 1934 or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Agent pursuant hereto; -111- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre132.jpg]
(e) the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule; (f) promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this Section
6.02; (g) as soon as available, but in any event within thirty (30) days after
the end of each Fiscal Year of the Loan Parties, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries and containing such additional information as the
Agent, or any Lender through the Agent, may reasonably specify; (h) promptly
after the Agent’s request therefor, copies of all Material Contracts and
documents evidencing Material Indebtedness; (i) promptly, and in any event
within five (5) Business Days after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
any Governmental Authority (including, without limitation, the SEC (or
comparable agency in any applicable non-U.S. jurisdiction)) concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
any Loan Party or any Subsidiary thereof or any other matter which, if adversely
determined, could reasonably expected to have a Material Adverse Effect; and (j)
promptly, such additional information regarding the business affairs, financial
condition or operations of any Loan Party or any Subsidiary, or compliance with
the terms of the Loan Documents, as the Agent or any Lender may from time to
time reasonably request. Documents required to be delivered pursuant to Section
6.01(a), (b), or (c) or Section 6.02(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided, that, the Lead Borrower shall deliver
paper copies of such documents to the Agent or any Lender as the Agent or such
Lender may request based on applicable laws or regulations or the internal
policies of Agent or such Lender. The Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents. The
Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and -112- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre133.jpg]
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of United States Federal and state securities laws
(provided, that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” It is understood and agreed that nothing in this Section 6.02
shall require any Borrower or any of its Subsidiaries to provide any documents
or information (a) in respect of which disclosure to the Agent or any Lender (or
their respective representatives) is prohibited by any applicable law or any
bona fide agreement binding on such Borrower or any of its Subsidiaries, or (b)
that is subject to attorney-client privilege or constitutes attorney work
product. Section 6.03 Notices. Promptly notify the Agent after any Responsible
Officer obtains knowledge thereof of: (a) the occurrence of any Default or Event
of Default; (b) any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect; (c) any breach or non-performance of, or
any default, with respect to Material Indebtedness of any Loan Party or any
Subsidiary thereof; (d) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority or the commencement of, or any material development in, any litigation
or proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws that would be required to be
reported in the Loan Parties’ public filings; (e) the occurrence of any ERISA
Event in which the liability is reasonably expected to be in excess of
$5,000,000 in any year or that could otherwise reasonably be expected to result
in a Material Adverse Effect; (f) any material change in accounting policies or
financial reporting practices by any Loan Party or any Subsidiary thereof; (g)
the discharge by any Loan Party of its present Registered Public Accounting Firm
or any withdrawal or resignation by such Registered Public Accounting Firm; (h)
any collective bargaining agreement or other labor contract to which a Loan
Party becomes a party, or the application for the certification of a collective
bargaining agent; (i) the filing of any Lien for unpaid Taxes against any Loan
Party in excess of $250,000; -113- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre134.jpg]
(j) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and (k) any failure by any Loan Party to pay
rent or such other amounts due at (i) any distribution centers or warehouses;
(ii) ten percent (10%) or more of such Loan Party’s locations; or (iii) any of a
Loan Party’s locations if such failure continues for more than ten (10) days
following the day on which such rent first came due and such failure would be
reasonably likely to result in a Material Adverse Effect. Each notice pursuant
to this Section shall be accompanied by a statement of a Responsible Officer of
the Lead Borrower setting forth details of the occurrence referred to therein
and stating what action the Lead Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. It is understood and agreed that nothing in
this Section 6.03 shall require any Borrower or any of its Subsidiaries to
provide any documents or information (a) in respect of which disclosure to the
Agent or any Lender (or their respective representatives) is prohibited by any
applicable law or any bona fide agreement binding on such Borrower or any of its
Subsidiaries, or (b) that is subject to attorney-client privilege or constitutes
attorney work product. Section 6.04 Payment of Obligations. Pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (b) all lawful claims (including,
without limitation, claims of landlords, warehousemen, customs brokers, freight
forwarders, consolidators and carriers) which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except (i) in the case of clause (a),
where the failure to make such payment could not reasonably be expected to
result in a Material Adverse Effect and (ii) in the case of clauses (b) and (c),
where (A) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (B) such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (C) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect. Nothing contained in this Section 6.04 shall be
deemed to limit the rights of the Agent with respect to determining and
establishing Reserves pursuant to this Agreement, including in the event that
any such contest does not effectively suspend collection of the contested
obligation and enforcement of any Lien securing such obligation. Section 6.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or Section 7.05; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preservemaintain or renew all of its registered Intellectual Property, except to
the extent such Intellectual Property is no longer used or useful in the conduct
of the business of the Loan Parties or thatotherwise permitted as a Permitted
Disposition and in any event so long as the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. -114- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre135.jpg]
Section 6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. Section 6.07 Maintenance of Insurance. (a) Maintain
with financially sound and reputable insurance companies not Affiliates or
Related Parties of the Loan Parties, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Agent. (b) Cause fire and
extended coverage policies maintained with respect to any Collateral to be
endorsed or otherwise amended to include (i) a non-contributing mortgage clause
(regarding improvements to Real Estate) and lenders’ loss payable clause
(regarding personal property), in form and substance satisfactory to the Agent,
which endorsements or amendments shall provide that the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Agent, (ii) a provision to the effect that none of the Loan Parties, Credit
Parties or any other Person shall be a co-insurer and (iii) such other
provisions as the Agent may reasonably require from time to time to protect the
interests of the Credit Parties. (c) Cause commercial general liability policies
to be endorsed to name the Agent as an additional insured. (d) Cause business
interruption policies to name the Agent as a loss payee and to be endorsed or
amended to include (i) a provision that, from and after the Closing Date, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Agent (and unless a Cash Dominion Event then exists and
is continuing, or the proceeds are otherwise required to be applied to the
Obligations and Other Liabilities hereunder, such proceeds shall be remitted by
Agent after receipt of immediately available funds to the Deposit Account of
Lead Borrower used for the receipt of proceeds of Loans), (ii) a provision to
the effect that none of the Loan Parties, the Agent, the Agent or any other
party shall be a co-insurer and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Credit
Parties. (e) Cause each such policy referred to in this Section 6.07 to also
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent. (f) Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence satisfactory to the
Agent of payment of the premium therefor. (g) Maintain for themselves and their
Subsidiaries, a Directors and Officers insurance policy, and a “Blanket Crime”
policy including employee dishonesty, forgery or alteration, theft, -115-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre136.jpg]
disappearance and destruction, robbery and safe burglary, property, and computer
fraud coverage with responsible companies in such amounts as are customarily
carried by business entities engaged in similar businesses similarly situated,
and will upon request by the Agent furnish the Agent certificates evidencing
renewal of each such policy. (h) Permit any representatives that are designated
by the Agent to inspect the insurance policies maintained by or on behalf of the
Loan Parties and to inspect books and records related thereto and any properties
covered thereby. (i) If at any time the area in which any Real Estate that is
subject to a Mortgage is located is designated (i) a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in such total amount and on
terms that are satisfactory to the Agent and all Lenders from time to time, and
otherwise comply with the Flood Laws or as is otherwise satisfactory to the
Agent and all Lenders, or (ii) a “Zone 1” area, obtain earthquake insurance in
such total amount as is reasonable and customary for companies engaged in the
Business, and in the case of clauses (i) and (ii) above, to provide evidence
thereof to the Agent or any Lender that requests it. None of the Credit Parties,
or their agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 6.07. Each
Loan Party shall look solely to its insurance companies or any other parties
other than the Credit Parties for the recovery of such loss or damage and such
insurance companies shall have no rights of subrogation against any Credit Party
or its agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Loan Parties hereby agree, to the extent permitted by law, to waive their right
of recovery, if any, against the Credit Parties and their agents and employees.
The designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties. Section 6.08 Compliance with Laws. Comply (a) in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP; (ii) such contest
effectively suspends enforcement of the contested Laws, and (iii) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect, and (b) with Sections 10.17 and 10.18. Section 6.09 Books and Records;
Accountants. (a) (i) Maintain proper books of record and account, in which full,
true and correct in all material respects entries and in conformity with GAAP
consistently applied (subject to changes as may be required in accordance with
GAAP) shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties or such Subsidiary, as the case may be;
and (ii) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Subsidiary, as the case may be. -116-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre137.jpg]
(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent and shall instruct such Registered Public Accounting
Firm to cooperate with, and be available to, the Agent or its representatives to
discuss the Loan Parties’ financial performance, financial condition, operating
results, controls, and such other matters, within the scope of the retention of
such Registered Public Accounting Firm, as may be raised by the Agent, provided,
that, the Lead Borrower shall be given a reasonable opportunity to participate
in any such discussions between the Agent and the Registered Public Accounting
Firm. Section 6.10 Inspection Rights. (a) Permit representatives and independent
contractors of the Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and Registered Public Accounting Firm, and permit the Agent
or professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct evaluations of the Loan Parties’
business plan, forecasts and cash flows no more than one (1) time in any Fiscal
Year, at the expense of the Loan Parties (or additional time or times at the
expense of Lenders) and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Lead Borrower; provided, that, when a Default or Event of Default exists the
Agent (or any of its representatives or independent contractors) may do any of
the foregoing at the expense of the Loan Parties at any time during normal
business hours and without advance notice. (b) Upon the request of the Agent
after reasonable prior notice and subject to the following sentence, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. The Loan Parties
shall pay the fees and expenses of the Agent and such professionals with respect
to such examinations and evaluations, provided, that, the Agent shall conduct,
or cause to be conducted, one (1) commercial finance examination each Fiscal
Year at the expense of Borrowers, and may conduct, or cause to be conducted, (A)
not more than onetwo (12) commercial finance examinationexaminations each Fiscal
Year at the expense of Borrowers so long as Excess Availability is not less than
the greater of twenty-five percent (25.0%) of the Loan Cap or
$45,000,00073,200,000 at any time during such Fiscal Year, or (B) if Excess
Availability is less than the greater of such amounts during such Fiscal Year,
not more than twothree (23) commercial finance examinations in such Fiscal Year
at the expense of Borrowers. Notwithstanding the foregoing, the Agent may cause
additional commercial finance examinations to be undertaken (i) as it in its
discretionPermitted Discretion deems necessary or appropriate, at its own
expense or, (ii) if required by Law or if a Default or Event of Default shall
have occurred and be continuing, at the expense of the Loan Parties and without
advance notice. (c) Upon the request of the Agent after reasonable prior notice,
permit the Agent or professionals (including appraisers) retained by the Agent
to conduct appraisals of the Collateral (other than of Eligible Real Estate
which is addressed in clause (d) immediately below), including, without
limitation, the assets included in the Borrowing Base. The Loan Parties shall
pay the fees and expenses of the Agent and such professionals with respect to
such appraisals, provided, that, the Agent shall conduct, or cause to be
conducted, one (1) inventory appraisal each Fiscal Year at the expense of
Borrowers, and may conduct, or cause to be conducted, (A) not more than onetwo
(12) inventory appraisalappraisals each Fiscal Year at the expense of Borrowers
so long as Excess Availability is not less than the greater of twenty-five
percent (25.0%) of the Loan Cap or $45,000,00073,200,000 at any -117- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre138.jpg]
time during such Fiscal Year, or (B) if Excess Availability is less than the
greater of such amounts during such Fiscal Year, not more than twothree (23)
inventory appraisals in such Fiscal Year at the expense of Borrowers.
Notwithstanding the foregoing, the Agent may cause additional appraisals to be
undertaken (i) as it in its discretion deems necessary or appropriate, at its
own expense or, (ii) if required by Law or if a Default or Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties and
without advance notice. (d) Upon the request of the Agent after reasonable prior
notice, permit the Agent or professionals (including appraisers) retained by the
Agent to conduct appraisals of the Eligible Real Estate. The Loan Parties shall
pay the fees and expenses of the Agent and such professionals with respect to
such appraisals, provided, that, the Agent shall conduct, or cause to be
conducted, one (1) such appraisal each Fiscal Year at the expense of Borrowers,
and may conduct, or cause to be conducted, (A) not more than two (2) such
appraisals each Fiscal Year at the expense of Borrowers so long as Excess
Availability is not less than the greater of twenty-five percent (25.0%) of the
Loan Cap or $73,200,000 at any time during such Fiscal Year, or (B) if Excess
Availability is less than the greater of such amounts during such Fiscal Year,
not more than three (3) such appraisals in such Fiscal Year at the expense of
Borrowers. Notwithstanding the foregoing, the Agent may cause additional
appraisals to be undertaken (i) as it in its discretion deems necessary or
appropriate, at its own expense or, (ii) if required by Law or if a Default or
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties and without advance notice. (e) (d) Nothing in this Section 6.10
shall require any Borrower or any of its Subsidiaries to provide, or permit the
inspection of, any documents or information (ai) in respect of which disclosure
to the Agent or any Lender (or their respective representatives) is prohibited
by any applicable Law or a bona fide contractual obligation binding on such
Borrower or any of its Subsidiaries, or (bii) that is subject to attorney-client
privilege or constitutes attorney work product. Section 6.11 Use of Proceeds.
Use the proceeds of the Credit Extensions (a) on the Closing Date, (i) to repay,
in full, the outstanding principal, accrued interest, and accrued fees and
expenses owing under or in connection with the Existing Credit Agreement, and
(ii) to pay the fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, (i) to finance the acquisition of working
capital assets of the Borrowers, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (ii) to finance
Capital Expenditures of the Borrowers, and (iii) for general corporate purposes
of the Loan Parties, in each case to the extent expressly permitted under
applicable Law and the Loan Documents (including in connection with Permitted
Investments); provided, that, (xA) no part of the proceeds of the Credit
Extensions will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors, (yB) no part of the proceeds of any Credit Extension will be
used, directly or to Borrowers’ knowledge, indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (zC) that no part of the
proceeds of any Credit Extension will be used, directly or to Borrowers’
knowledge, indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws. -118- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre139.jpg]
Section 6.12 Additional Loan Parties. Notify the Agent at the time that any
Person (x) becomes a Subsidiary (other than an Immaterial Subsidiary), and in
each case promptly thereafter (and in any event within fifteen (15) days), cause
any such Person (a) which is not a CFC, to (i) become a Loan Party by executing
and delivering to the Agent a Joinder to this Agreement or a Joinder to the
Facility Guaranty or such other documents as the Agent shall deem appropriate
for such purpose, (ii) grant a Lien to the Agent on such Person’s assets of the
same type that constitute Collateral to secure the Obligations, and (iii deliver
to the Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person are owned by or on behalf of any
Loan Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC that is not joined as a
Loan Party, the Equity Interests of such Subsidiary to be pledged may be limited
to sixty-five percent (65%) of the outstanding voting Equity Interests of such
Subsidiary and one hundred percent (100%) of the non-voting Equity Interests of
such Subsidiary and such time period may be extended based on local law or
practice), in each case in form, content and scope reasonably satisfactory to
the Agent. In no event shall compliance with this Section 6.12 waive or be
deemed a waiver or Consentconsent to any transaction giving rise to the need to
comply with this Section 6.12 if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute, with
respect to any Subsidiary, an approval of such Person as a Borrower or permit
the inclusion of any acquired assets in the computation of the Borrowing Base.
Section 6.13 Cash Management. (a) On or prior to the Closing Date, deliver to
the Agent copies of notifications (each, a “Credit Card Notification”)
substantially in the form attached hereto as Exhibit G which have been executed
on behalf of such Loan Party and delivered to such Loan Party’s Credit Card
Issuers and Credit Card Processors listed on Schedule 5.21(b) (with evidence of
such delivery received by Agent). (b) Within ninety (90) days after the Closing
Date (or such later date as Agent may agree), enter into a Blocked Account
Agreement satisfactory in form and substance to the Agent with each Blocked
Account Bank (collectively, the “Blocked Accounts”). (c) Whether or not a Cash
Dominion Event has occurred and is continuing, the Loan Parties shall (i) ACH or
wire transfer, with such frequency as is consistent with their respective
business practices in effect on the Closing Date or as otherwise agreed to by
the Agent (and whether or not there are then any outstanding Obligations) to a
Blocked Account or the Concentration Account, all amounts on deposit and
available in each DDA (net of any minimum balance as may be required to be kept
in such DDA by the depository institution at which such DDA is maintained
provided, that, during a Cash Dominion Event, such minimum balance shall not
exceed the greater of $10,000 individually or the minimum balance required by
any applicable Blocked Account Bank, but in any event not more than $500,000 in
the aggregate), (ii) cause (A) all cash receipts, all collections of Accounts
and all other proceeds of the sales of Inventory and other Collateral,
including, without limitation, all Net Proceeds, and all other cash payments
received by a Loan Party from any Person or from any source or on account of any
sale or other transaction or event to be deposited into a Blocked Account, and
(iii) cause all funds in each Blocked Account and payments due from all Credit
Card Issuers and Credit Card Processors to be forwarded with such frequency as
is consistent with their respective business practices in effect on the Closing
Date (which Borrowers acknowledge is on a daily basis on each Business Day) or
as otherwise agreed to by the Agent, to a deposit account maintained by
Borrowers at Bank of America (the “Sub-Concentration Account”), and in the case
of the Sub-Concentration Account transferred to the deposit account at Wells
Fargo established to receive funds from the Sub-Concentration Account ( the
-119- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre140.jpg]
“Master Concentration Account”, and together with the Sub-Concentration Account,
the “Concentration Accounts”) which is subject to a Blocked Account Agreement.
(d) At any time that a Cash Dominion Event exists, after delivery of a notice
thereof from the Agent (at Agent’s option or at the request of the Required
Lenders) to the applicable Blocked Account Bank), the Blocked Account Bank shall
ACH or wire transfer no less frequently than once each Business Day all funds in
such Master Concentration Account and any other Blocked Account to the Agent
Payment Account. (e) Each Blocked Account Agreement with respect to a DDA (other
than the Concentration Accounts) shall require all amounts to be transferred to
either the Sub-Concentration Account or the Master Concentration Account (and in
the case of the Sub-Concentration Account to the Master Concentration Account)
and each Blocked Account Agreement with respect to a Concentration Account shall
require that upon notice from Agent which notice shall be delivered only after
the occurrence and during the continuance of a Cash Dominion Event the ACH or
wire transfer no less frequently than daily (and whether or not there are then
any outstanding Obligations) to the Agent Payment Account of all cash receipts
and collections received by each Loan Party from all sources, including, without
limitation, the following: (i) all available cash receipts from the sale of
Inventory and other assets (whether or not constituting Collateral); (ii) all
proceeds of collections of Accounts; (iii) all Net Proceeds, and all other cash
payments received by a Loan Party from any Person or from any source or on
account of any Disposition or other transaction or event, including the issuance
of any Indebtedness or Equity Interests; (iv) the then contents of each DDA (net
of any minimum balance, not to exceed $2,500.00, as may be required to be kept
in the subject DDA by the depository institution at which such DDA is
maintained); (v) the then entire ledger balance of each Blocked Account (net of
any minimum balance, not to exceed $2,500.00, as may be required to be kept in
the subject Blocked Account by the Blocked Account Bank); and (vi) the proceeds
of all credit card charges. (f) The Concentration Accounts shall at all times be
under the sole dominion and control of the Agent. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Accounts, (ii) the funds on deposit in the Concentration
Accounts shall at all times be collateral security for all of the Obligations
and (iii) the funds on deposit in the Concentration Accounts shall be applied to
the Obligations as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such cash receipts or collections,
such receipts and collections shall be held in trust by such Loan Party for the
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Master Concentration
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Agent. -120- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre141.jpg]
(g) Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above. (h) So long as no Cash Dominion
Event has occurred and is continuing, Loan Parties may add or replace a DDA or
Blocked Account Bank provided, that, no later than thirty (30) days after the
time of the opening of such DDA, the applicable Loan Party and such applicable
Blocked Account Bank shall have executed and delivered to Agent a Blocked
Account Agreement (including any acknowledgement and agreement of the Blocked
Account Bank or securities intermediary with respect thereto). Notwithstanding
the foregoing, Borrowers may not establish a new Concentration Account after the
date hereof, without prior notice to Agent and delivery of a Blocked Account
Agreement, contemporaneously with the opening of such Concentration Account. (i)
So long as no Cash Dominion Event has occurred and is continuing, Loan Parties
may add or replace Credit Card Processors and Credit Card Issuers and shall upon
such addition or replacement provide to Agent no later than fifteen (15) days
after the time of entering into such new arrangements, applicable Credit Card
Notifications. Section 6.14 Information Regarding the Collateral. (a) Furnish to
the Agent at least ten (10) days prior written notice (or such shorter period as
the Agent may agree) of any change in: (i) any Loan Party’s name in its
Organization Documents; (ii) the location of any Loan Party’s chief executive
office, its principal place of business, any office in which it maintains books
or records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility); (iii) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (iv) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization. The Loan Parties agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral for its own benefit and
the benefit of the other Credit Parties. (b) Should any of the information on
any of the Schedules hereto become inaccurate or misleading in any material
respect as a result of changes after the Closing Date, the Lead Borrower shall
advise the Agent in writing of such revisions or updates as may be necessary or
appropriate to update or correct the same. From time to time as may be
reasonably requested by the Agent, the Lead Borrower shall supplement each
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter arising after the Closing Date that, if existing or
occurring on the Closing Date, would have been required to be set forth or
described in such Schedule or as an exception to such representation or that is
necessary to correct any information in such Schedule or representation which
has been rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default or Event of Default resulting from the matters disclosed therein. -121-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre142.jpg]
Section 6.15 Physical Inventories. (a) Cause not less than one (1) physical
inventory at retail stores to be undertaken, at the expense of the Loan Parties,
in each Fiscal Year and periodic cycle counts at distribution centers, in each
case, consistent with past practices, conducted by a nationally recognized
inventory counting service and following such methodology as is consistent with
the methodology used in the immediately preceding inventory or as otherwise may
be satisfactory to the Agent. The Agent, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Loan Party. The Lead Borrower, within sixty (60)
days following the completion of such inventory, shall provide the Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable. (b) Permit the Agent, in its discretionPermitted Discretion, if any
Default or Event of Default exists, to cause additional such inventories to be
taken as the Agent determines (each, at the expense of the Loan Parties).
Section 6.16 Environmental Laws.(a) (a) Conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws where the
failure to do so, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, that, neither a Loan Party nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and adequate reserves have been set aside
and are being maintained by the Loan Parties with respect to such circumstances
in accordance with GAAP. Section 6.17 Further Assurances. (a) Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable Law,
or which the Agent may request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties. (b) If any material
assets (which are of the type constituting Collateral and subject to the limits
on perfection requirements contained in the Security Documents) are acquired by
any Loan Party after the Closing Date (other than assets constituting Collateral
under the Security Documents that become subject to the perfected first-priority
Lien under the Security Documents upon acquisition thereof), notify the Agent
thereof, and after the acquisition thereof, the Loan Parties will cause such
assets to be subjected to a Lien securing the Obligations and will take such
actions as shall be necessary or shall be requested by the Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
6.17, all at the expense of the Loan Parties. In no event shall compliance with
this Section 6.17(b) waive or be deemed a waiver or Consentconsent to any
transaction giving rise to the need to comply with this Section 6.17(b) if such
transaction was not otherwise expressly permitted -122- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre143.jpg]
by this Agreement or constitute or be deemed to constitute Consentconsent to the
inclusion of any acquired assets in the computation of the Borrowing Base. (c)
Upon the request of the Agent, use commercially reasonable efforts to cause each
of its customs brokers, freight forwarders, consolidators and/or carriers to
deliver an agreement (including, without limitation, a Freight Forwarder
Agreement) to the Agent covering such matters and in such form as the Agent may
reasonably require. (d) Upon the request of the Agent, use commercially
reasonable efforts to cause any of its landlords to deliver a Collateral Access
Agreement to the Agent in such form as the Agent may reasonably require. (e)
Notwithstanding anything to the contrary contained herein (including Section
6.12 hereof and this Section 6.17) or in any other Loan Document, (i) the Agent
shall not accept delivery of any Mortgage from any Loan Party unless each of the
Lenders has received forty-five (45) days’ prior written notice thereof and the
Agent has received confirmation from each Lender that such Lender has completed
its flood insurance diligence, has received copies of all flood insurance
documentation and has confirmed that flood insurance compliance has been
completed as required by the Flood Laws or as otherwise satisfactory to such
Lender, and (ii) the Agent shall not accept delivery of any joinder to any Loan
Document with respect to any Subsidiary of any Loan Party that is not a Loan
Party, if such Subsidiary that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation unless such Subsidiary has delivered to the
Agent and the Lenders a Beneficial Ownership Certification in relation to such
Subsidiary and the Agent and each Lender has completed its Patriot Act searches,
OFAC/PEP searches and customary individual background checks for such
Subsidiary, the results of which shall be satisfactory to the Agent and the
Lenders. Section 6.18 Compliance with Terms of Leaseholds. Except as otherwise
expressly permitted hereunder, (a) make all payments and otherwise perform all
obligations in respect of all Leases to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect, (b) not
allow such Leases to lapse or be terminated or any rights to renew such Leases
to be forfeited or cancelled, (c) notify the Agent of any default by any party
with respect to such Leases and cooperate with the Agent in all respects to cure
any such default, and (d) cause each of its Subsidiaries to do the foregoing,
except in each case, where the failure to do so, either individually, or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 6.19 Reserved. Section 6.20 OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws. Each Loan Party will, and will cause each of its
Subsidiaries to comply in all material respects with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. The Borrowers will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (a) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (b) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise). ARTICLE VII NEGATIVE COVENANTS -123- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre144.jpg]
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly: Section 7.01 Liens. Create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired or sign or file or suffer to exist under
the UCC or any similar Law or statute of any jurisdiction a financing statement
that names any Loan Party or any Subsidiary thereof as debtor; sign or suffer to
exist any security agreement authorizing any Person thereunder to file such
financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it or any of its Subsidiaries; or assign or otherwise
transfer any accounts or other rights to receive income, other than, as to all
of the above, Permitted Encumbrances; provided, that, if at any time a financing
statement is filed that names any Loan Party or any Subsidiary thereof as debtor
without the knowledge, consent or authorization of any Loan Party or any
Subsidiary, such Loan Party shall have a reasonable period of time after
obtaining knowledge thereof to obtain its termination. Section 7.02 Investments.
Make any Investments, except Permitted Investments. Section 7.03 Indebtedness;
Disqualified Stock. (a) Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness; (b) issue Disqualified Stock. Section 7.04 Fundamental
Changes. Merge, dissolve, liquidate, consolidate with or into another Person,
(or agree to do any of the foregoing), except that, so long as no Default or
Event of Default shall have occurred and be continuing prior to or immediately
after giving effect to any action described below or would result therefrom: (a)
any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person; (b) any
Subsidiary which is a Loan Party may merge into any Subsidiary which is a Loan
Party or into a Borrower, provided, that, in any merger involving a Borrower,
such Borrower shall be the continuing or surviving Person; (c) in connection
with a Permitted Acquisition, any Subsidiary of a Loan Party may merge with or
into or consolidate with any other Person or permit any other Person to merge
with or into or consolidate with it; provided, that, (i) the Person surviving
such merger shall be a wholly-owned Subsidiary of a Loan Party and such Person
shall become a Loan Party in accordance with the provisions of Section 6.12
hereof, and (ii) in the case of any such merger to which any Loan Party is a
party, such Loan Party is the surviving Person; (d) any CFC that is not a Loan
Party may merge into any CFC that is not a Loan Party; and (e) a Borrower may
consummate a Holding Company Reorganization so long as after giving effect
thereto, (i) no Default or Event of Default shall exist or shall have occurred
and be continuing, (ii) -124- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre145.jpg]
the Holding Company shall have assumed, pursuant to an instrument in form and
substance reasonably satisfactory to the Agent, the obligations of such Borrower
under this Agreement and the other Loan Documents to which such Borrower is a
party, (iii) any holding company created pursuant to such Holding Company
Reorganization shall be a corporation organized under the laws of a State in the
United States, shall expressly assume all obligations of such Borrower under
this Agreement and the other Loan Documents pursuant to supplements hereto and
thereto or other documents or instruments, in each case in form and substance
reasonably satisfactory to the Agent, and shall take all actions as may be
required to preserve the enforceability of the Loan Documents, (iv) any Person
into which such Borrower may be merged shall be a corporation organized under
the laws of a State in the United States and shall become a Guarantor by
complying with the requirements of Section 6.12 of this Agreement or if such
Borrower is the surviving corporation in such merger, such Borrower shall become
a Guarantor and shall comply with the requirements of Section 6.12 of this
Agreement, (v) each Guarantor shall have confirmed that its Guarantee shall
apply to the Obligations of any holding company created pursuant to such Holding
Company Reorganization, (vi) the Agent shall have received such officers’
certificates and opinions of counsel as it may reasonably request in connection
with such transaction and (vii) the revised organizational structure of the
Holding Company, such Borrower and the Subsidiaries shall be reasonably
satisfactory to Agent. Section 7.05 Dispositions. Make any Disposition or enter
into any agreement to make any Disposition, except Permitted Dispositions.
Section 7.06 Restricted Payments. Declare or make, or agree to pay or make, any
Restricted Payment, except (a) any Loan Party may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) any Loan Party may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Loan Party and its Subsidiaries, (c) any Loan Party may make
repurchases of Equity Interests deemed to occur (i) upon exercise of stock
options, stock appreciation rights or warrants if such Equity Interests
represent a portion of the exercise price of such options, stock appreciation
rights or warrants or (ii) for purposes of satisfying any required tax
withholding obligation upon the exercise or vesting of a grant or award that was
granted to an employee or director of such Loan Party, provided, that, the
aggregate amount of all such payments under clauses (i) and (ii) shall not
exceed $1,000,000, (d) any Loan Party, and each Subsidiary of any Loan Party,
may make purchase, redeem or otherwise acquire Equity Interests issued by it
pursuant to Chico’s FAS, Inc. stock buyback program as set forth in the Form
10-K of Lead Borrower filed with the SEC for its Fiscal Year ending February 3,
2018 or any future stock buyback program approved by Lead Borrower’s board of
directors, so long as, in each case, as of the date of any payment in respect of
any such purchase, redemption or other acquisition, and after giving effect
thereto, each of the Payment Conditions is satisfied, (e) Lead Borrower may pay
dividends in cash so long as, in each case, as of the date of the declaration of
such dividends, and after giving effect to such declaration, each of the Payment
Conditions is satisfied, provided, that, either (i) such dividends are paid
within sixty (60) days after the date of the declaration thereof or (ii) as of
the date of the payment of such dividends, and after giving effect thereto, each
of the Payment Conditions is satisfied, -125- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre146.jpg]
(f) any Loan Party may make any other Restricted Payment to any other Loan
Party, and any Subsidiary that is not a Loan Party may make any Restricted
Payment to any Loan Party, (g) any Loan Party may make any other Restricted
Payments, so long as, in each case, as of the date of any such Restricted
Payment and after giving effect thereto, each of the Payment Conditions is
satisfied. Section 7.07 Prepayments of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Indebtedness, or make any payment in violation of any subordination
terms of any Subordinated Indebtedness, except (a) payments in respect of the
Obligations, (b) regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of (i) Permitted Indebtedness (other than
Subordinated Indebtedness), and (ii) Subordinated Indebtedness in accordance
with the subordination terms thereof or the applicable subordination agreement
relating thereto, (c) voluntary prepayments, repurchases, redemptions or
defeasances of (i) Permitted Indebtedness (but excluding on account of any
Subordinated Indebtedness) as long as, on the date of any such prepayment,
repurchase, redemption or defeasance, and after giving effect thereto, each of
the Payment Conditions is satisfied, and (ii) Subordinated Indebtedness in
accordance with the subordination terms thereof or the applicable subordination
agreement relating thereto, and as long as on the date of any such prepayment,
repurchase, redemption or defeasance, and after giving effect thereto, each of
the Payment Conditions is satisfied, and (d) Permitted Refinancings of any such
Indebtedness. Section 7.08 Change in Nature of Business (a) In the case of the
Parent, engage in any business or activity other than (i) the direct or indirect
ownership of all outstanding Equity Interests in the other Loan Parties, (ii)
maintaining its corporate existence, (iii) participating in tax, accounting and
other administrative activities as the parent of the consolidated group of
companies, including the Loan Parties, (iv) the execution and delivery of the
Loan Documents to which it is a party and the performance of its obligations
thereunder, and (v) activities incidental to the businesses or activities
described in clauses (i) through (iv) of this Section 7.08(a). (b) In the case
of IPCo, engage in any business or activity other than the ownership and
licensing of Intellectual Property and other related intangible assets to Loan
Parties and activities incidental to such ownership and licensing. (c) In the
case of each of the Loan Parties, engage in any line of business substantially
different from the Business conducted by the Loan Parties and their Subsidiaries
on the Closing Date or any business substantially related or incidental thereto.
Section 7.09 Transactions with Affiliates or Related Parties. Enter into, renew,
extend or be a party to any transaction of any kind with any Affiliate or
Related Party of any Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Loan Parties or such Subsidiary as would be obtainable by the Loan Parties
or such -126- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre147.jpg]
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided, that, the foregoing restriction shall not
apply to: (a) a transaction between or among the Loan Parties, (b) a transaction
between or among any Subsidiaries of the Loan Parties which are not Loan
Parties, (c) transactions described on Schedule 7.09 hereto, (d) advances for
commissions, travel and other similar purposes in the ordinary course of
business to directors, officers and employees, (e) the issuance of Equity
Interests in the Parent to any officer, director, employee or consultant of the
Parent or any of its Subsidiaries, (f) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Parent or any of its Subsidiaries, and (g) any
issuances of securities of the Parent (other than Disqualified Stock and other
Equity Interests not permitted hereunder) or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans (in each case in respect of
Equity Interests in the Parent) of the Parent or any of its Subsidiaries.
Section 7.10 Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction, provided, that, (a) so long as no Default or Event of Default has
occurred and is continuing prior to entering into any Sale and Leaseback
Transaction or would arise after giving effect (including giving effect on a Pro
Forma Basis) thereto, (b) Agent has received a Collateral Access Agreement from
the new landlord, (c) such Sale and Leaseback Transaction is subject to a lease
at market terms and (d) all net cash proceeds received in connection with such
Sale and Leaseback Transaction shall be applied to payment of the Obligations in
accordance with Section 2.05(d) hereof, Loan Parties may enter into Sale and
Leaseback Transactions in respect of which the net cash proceeds received in
connection therewith does not exceed $100,000,000 in the aggregate during any
fiscal year of Lead Borrower, determined on a consolidated basis for Parent and
its Subsidiaries. Section 7.11 Burdensome Agreements . Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or other distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Subsidiary to Guarantee the
Obligations, (iii) of any Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Agent; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person; -127- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre148.jpg]
Provided, that, this Section 7.11 shall not prohibit (A) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
clauses (c) or (d) of the definition of Permitted Indebtedness solely to the
extent any such restriction relates to the property financed by or the subject
of such Indebtedness, (B) provisions in leases of real property that prohibit
mortgages or pledges of the lessee’s interest under such lease or restricting
subletting or assignment of such lease, (C) any encumbrance or restriction
contained in any agreement of a Person acquired in a Permitted Investment, which
encumbrance or restriction was in existence at the time of such Permitted
Investment (but not created in connection therewith or in contemplation thereof)
and which encumbrance or restriction is not applicable to any Person or the
properties or assets of any Person, other than the Person or the property and
assets of the Person so acquired, (D) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures to the
extent such joint ventures are permitted hereunder, (E) prohibitions,
restrictions or conditions contained in any agreement of a Person that becomes a
Subsidiary of Lead Borrower after the Closing Date which existed prior to the
date that such Person became a Subsidiary; provided, that, such prohibitions,
restrictions or conditions existed at the time that such Person became a
Subsidiary and were not created in contemplation of such Person becoming a
Subsidiary and do not apply to any other Subsidiary or any assets other than
those of the Subsidiary so acquired, (F) restrictions contained in Indebtedness
permitted under clause (s) of the definition of Permitted Indebtedness and other
Indebtedness not prohibited hereunder that are, taken as a whole, in each case,
nor materially more restrictive than those contained in this Agreement, taken as
a whole. Section 7.12 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose; (b) to make any payments to a Sanctioned Entity or a
Sanctioned Person, to finance any investments in a Sanctioned Entity or a
Sanctioned Person, to fund any operations of a Sanctioned Entity or a Sanctioned
Person), or in any other manner that would result in a violation of Sanctions by
any Person; or (c) for purposes other than those permitted under this Agreement.
Section 7.13 Amendment of Material Documents. Amend, modify or waive any of a
Loan Party’s rights under (a) its Organization Documents in a manner materially
adverse to the Credit Parties, or (b) any Material Indebtedness (other than on
account of any refinancing thereof otherwise permitted hereunder), in each case
to the extent that such amendment, modification or waiver would result in a
Default or Event of Default under any of the Loan Documents, would be materially
adverse to the Credit Parties or otherwise would be reasonably likely to have a
Material Adverse Effect. -128- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre149.jpg]
Section 7.14 Fiscal Year. Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP. Section 7.15 Deposit Accounts; Credit Card Processors. Open
new Blocked Accounts unless the Loan Parties shall have delivered to the Agent
appropriate Blocked Account Agreements consistent with the provisions of Section
6.13 and otherwise satisfactory to the Agent. No Loan Party shall maintain any
bank accounts or enter into any agreements with Credit Card Issuers or Credit
Card Processors other than the ones expressly contemplated herein or in Section
6.13 hereof. Section 7.16 Consolidated Fixed Charge Coverage RatioExcess
Availability. During the continuance of a Covenant Compliance Event, permit the
Consolidated Fixed Charge Coverage Ratio, calculated as of the last day of each
Fiscal Quarter for the Measurement Period then ended, to be less than 1.0:1.0.
Permit Excess Availability to be less than the greater of $29,250,000 or ten
percent (10%) of the Loan Cap. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default: (a) Non-Payment. The Borrowers or any other Loan Party fails to pay,
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within five (5) days after when and as required to be paid
herein, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after when and as required to be paid
herein, any amount payable hereunder or under any other Loan Document, other
than amounts subject to clauses (i) or (ii) above; or (b) Specific Covenants.
(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 6.01, Section 6.02, Section 6.03, Section 6.05,
Section 6.07, Section 6.10, Section 6.11, Section 6.12, Section 6.13 or Section
6.14 or Article VII; or (ii) any Guarantor fails to perform or observe any term,
covenant or agreement contained in the Facility Guaranty; or (iii) any of the
Loan Parties fails to perform or observe any term, covenant or agreement
contained in Sections 4.2, 4.3, 4.4, 4.7, 4.8, 4.10, 5.1, 5.2, 7.2, 7.4, and 7.5
of the Security Agreement to which it is a party; or (c) Other Defaults. Any
Loan Party fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower or (ii) the date on which written notice thereof
is given to Borrowers by Agent; or (d) Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
(including, without limitation, any Borrowing Base Certificate), or in
completing any request for a Borrowing via the Portal, shall be incorrect or
misleading in any material respect when made or deemed made; or (e)
Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or -129- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre150.jpg]
otherwise) and such payment is not made within any applicable grace period in
respect of any Material Indebtedness (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement), or (B) fails to observe or perform any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness or the beneficiary
or beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary as a result thereof
is greater than $1,000,000; or (f) Insolvency Proceedings, Etc. Any Loan Party
or any of its Subsidiaries (other than any Immaterial Subsidiary) institutes,
consents to the institution of or declares its intention to institute any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or (g) Inability to Pay Debts; Attachment. (i) Any Loan Party
or any Subsidiary thereof (other than any Immaterial Subsidiary) becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person; or (h) Judgments. There is
entered against any Loan Party or any Subsidiary thereof (i) one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $10,000,000 and such judgment or order
shall not have been satisfied, vacated, discharged, stayed or bonded for a
period of thirty (30) consecutive days (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or at any time enforcement proceedings are commenced by any creditor
upon such judgment or order or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) such judgment or order, by reason
of a pending appeal or otherwise, shall not have been satisfied, vacated,
discharged, stayed or bonded for a period of thirty (30) consecutive days; or
-130- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre151.jpg]
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably
likely result in a Material Adverse Effect, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably likely result in a Material Adverse Effect; or (j) Invalidity
of Loan Documents. (i) Any material provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party, any
Subsidiary thereof or any Governmental Authority contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be
(other than solely as a result of an act or failure to act by the Agent or any
other Credit Party), or shall be asserted by any Loan Party, any Subsidiary
thereof or any Governmental Authority not to be, a valid and perfected Lien on
any Collateral (other than an immaterial portion of the Collateral which is of a
type not used in the calculation of the Borrowing Base), with the priority
required by the applicable Security Document except to the extent resulting from
the failure of the Agent to file UCC continuation statements or to maintain
“control” (as such term is defined in the UCC), as applicable; or (k) Change of
Control. There occurs any Change of Control; or (l) Cessation of Business.
Except as otherwise expressly permitted hereunder, any Loan Party shall take any
action, or shall make a determination, whether or not yet formally approved by
any Loan Party’s management or board of directors, to (i) suspend the operation
of all or a material portion of its business in the ordinary course, (ii)
suspend the payment of any material obligations in the ordinary course, (iii)
solicit proposals for the liquidation of, or undertake to liquidate, all or a
material portion of its assets or Store locations, or (iv) solicit proposals for
the employment of, or employ, an agent or other third party to conduct a program
of closings, liquidations, or “Going-Out-Of-Business” sales of any material
portion of its business; provided, that no Default or Event of Default shall be
deemed to have occurred with respect to the foregoing clauses (i), (ii), (iii)
or (iv) to the extent conducted in connection with any Store closings identified
as pursuant to the “fleet optimization plan” disclosed to the Agent and
consistent in all material respects with such publicly available information
with respect thereto set forth in the Form 10-K of Lead Borrower filed with the
SEC for its 2018 Fiscal Year; or (m) Loss of Collateral. There occurs any
uninsured loss to any material portion of the Collateral; or (n) Reserved. (o)
Indictment. The indictment or institution of any legal process or proceeding
against, any Loan Party or any Subsidiary thereof, under any federal, state,
municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony and such indictment remains
undismissed for a period of ninety (90) days, except if Agent determines that
there is any reasonable risk of material liability to Agent or any Lender in
continuing to make Loans or provided Letters of Credit to Borrowers as a result
of such indictment or legal process; -131- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre152.jpg]
(p) Guaranty. The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document; (q)
Subordination. (i) The subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness, or provisions of any intercreditor
agreement entered into by Agent after the date hereof in each case in respect of
Material Indebtedness, any such provisions being referred to as the
“Intercreditor Provisions”, shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Intercreditor Provisions
applicable to Material Indebtedness or that the Obligations or the Liens
securing the same for any reason shall not have the priority contemplated by
this Agreement, the other Loan Documents or such Intercreditor Provisions, (B)
that the Intercreditor Provisions exist for the benefit of the Credit Parties,
or (C) in the case of Subordinated Indebtedness, that all payments of principal
of or premium and interest on the applicable Subordinated Indebtedness, or
realized from the liquidation of any property of any Loan Party, shall be
subject to any of the Intercreditor Provisions. Section 8.02 Remedies Upon Event
of Default. If any Event of Default occurs and is continuing, the Agent may, or,
at the request of the Required Lenders shall, take any or all of the following
actions: (a) declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated; (b) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other Obligations (other than Obligations under any Swap
Contract) to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties; (c) require that the Loan Parties Cash Collateralize the L/C
Obligations; and (d) whether or not the maturity of the Obligations shall have
been accelerated pursuant hereto, proceed to protect, enforce and exercise all
rights and remedies of the Credit Parties under this Agreement, any of the other
Loan Documents or applicable Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties; provided, however, that upon the
occurrence of any Event of Default with respect to any Loan Party or any
Subsidiary thereof under Section 8.01(f), the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Agent or any Lender. -132- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre153.jpg]
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law. Each of the Lenders agrees that it shall not,
unless specifically requested to do so in writing by Agent, take or cause to be
taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Loan Party or to foreclose
any Lien on, or otherwise enforce any security interest in, or other rights to,
any of the Collateral. Section 8.03 Application of Funds. After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Agent in the following order: First, to payment of that portion of the
Obligations (excluding the Other Liabilities) constituting fees, indemnities,
Credit Party Expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent; Second, to payment of that portion of the Obligations
(excluding the Other Liabilities) constituting indemnities, Credit Party
Expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and the L/C Issuer (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuer and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to thembased on each Lender’s Applicable Percentage;
Third, to the extent not previously reimbursed by the ABL Lenders, to payment to
the Agent of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances; Fourth, to the extent that
Swing Line Loans have not been refinanced by a Committedan ABL Loan, payment to
the Swing Line Lender of that portion of the Obligations constituting accrued
and unpaid interest on the Swing Line Loans; Fifth, to payment of that portion
of the Obligations constituting accrued and unpaid interest on the CommittedABL
Loans and other Obligations (other than Other Liabilities and the FILO Loans),
and fees (including Letter of Credit Fees), ratably among the ABL Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fifth payable to them; Sixth, to the extent that Swing Line Loans have not been
refinanced by a Committedan ABL Loan, to payment to the Swing Line Lender of
that portion of the Obligations constituting unpaid principal of the Swing Line
Loans; Seventh, to payment of that portion of the Obligations constituting
unpaid principal of the CommittedABL Loans, ratably among the ABL Lenders in
proportion to the respective amounts described in this clause Seventh held by
them; Eighth, to the Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; -133- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre154.jpg]
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations and subject
to the limitation provided herein, any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them and in the case of any Other Liabilities, up to the amount of
the most recently established Bank Product Reserve or Cash Management Reserve,
as applicable, in respect of such Other Liabilities to (i) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Provider on account of such Other Liabilities (but
not in excess of the Bank Product Reserve or Cash Management Reserve established
for the applicable Other Liabilities owing to such Bank Product Provider), and
(ii) with any balance to be paid to Agent, to be held by Agent, for the ratable
benefit of the Bank Product Providers, as cash collateral (which cash collateral
may be released by Agent to the applicable Bank Product Provider and applied by
such Bank Product Provider to the payment or reimbursement of any amounts due
and payable with respect to Other Liabilities owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Other Liabilities are paid or otherwise satisfied
in full, the cash collateral held by Agent in respect of such Other Liabilities
shall be reapplied pursuant to this Section 8.03 beginning with clause First
above; Tenth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the FILO Loans, ratably among the FILO Lenders in
proportion to the respective amounts described in this clause Tenth payable to
them; Eleventh, to payment of that portion of the Obligations constituting
unpaid principal of the FILO Loans, ratably among the FILO Lenders in proportion
to the respective amounts described in this clause Eleventh held by them;
Twelfth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations and subject
to the limitation provided herein) but excluding Other Liabilities, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Twelfth held by them; Thirteenth, to payment of Other Liabilities in
respect of Cash Management Services (not paid pursuant to clause Ninth above),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause TenthThirteenth held by them; EleventhFourteenth, to
payment of Other Liabilities consisting of Bank Product Obligations (not paid
pursuant to clause Ninth above) ratably among the Credit Parties in proportion
to the respective amounts described in this clause EleventhFourteenth held by
them; and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. -134- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre155.jpg]
ARTICLE IX THE AGENT Section 9.01 Appointment and Authority. Each of the
Lenders, L/C Issuers and the Swing Line Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Agent hereunder and under the other Loan
Documents (other than the Swap Contracts) and authorizes the Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
by the terms hereof or thereof (including, without limitation, acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations), together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the L/C Issuer, and no Loan Party
or any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions (except to the extent of the right of Lead Borrower to
consent to a replacement Agent as set forth in Section 9.06 and the right of
Loan Parties to receive evidence of releases as set forth in Section 9.10).
Section 9.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though they were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
hereunder and without any duty to account therefor to the Lenders. Section 9.03
Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent: (a) shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default or Event
of Default has occurred and is continuing; (b) shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable law; and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Loan Parties or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity. The Agent
shall not be liable for any action taken or not taken by it (i) with the
Consentconsent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.01 and Section 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a final and non-appealable
judgment of a court of competent jurisdiction. -135- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre156.jpg]
The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful. The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent. Section 9.04 Reliance by Agent. The Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including, but not limited to, any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Agent may presume that such condition is satisfactory to such Lender
or the L/C Issuer unless the Agent shall have received written notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. Section 9.05 Delegation of Duties. The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent. Section 9.06
Resignation of Agent. (a) The Agent may at any time give written notice of its
resignation to the Lenders and the Lead Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall appoint a successor from among
the Lenders, with the approval of the Lead Borrower, which approval shall not be
unreasonably withheld or delayed, provided, that, no such approval shall be
required at any time a -136- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre157.jpg]
Default or Event of Default exists or has occurred and is continuing. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Agent that is a bank with an office in
the United States or an Affiliate of such bank with an office in the United
States, provided, that such Affiliate is a “U.S. person” and a “financial
institution “ within the meaning of Treasury Regulations Section 1.1441-7,
provided, that, if the Agent shall notify the Lead Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent hereunder. (b)
Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit. Section 9.07 Non-Reliance on Agent and Other
Lenders. Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
Except as provided in Section 9.12, the Agent shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Agent. Section 9.08 No Other
Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Bookrunners or Arrangers listed on the cover page hereof shall have any powers,
duties or -137- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre158.jpg]
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Agent, a Lender or the L/C Issuer hereunder. Section 9.09
Agent May File Proofs of Claim. In case of the pendency of any proceeding under
any Debtor Relief Law or any other judicial proceeding relative to any Loan
Party, the Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer, the Agent and the other Credit Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer, the Agent, such Credit Parties and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer the Agent and such Credit Parties under Sections 2.03(i) and 2.03(j) as
applicable, 2.09 and 10.04) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Agent and, if the Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Section 2.09 and Section 10.04. Nothing contained herein shall be deemed
to authorize the Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the L/C Issuer or to authorize the Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding. Section 9.10 Collateral and
Guaranty Matters. The Credit Parties irrevocably authorize the Agent, at its
option and in its discretionPermitted Discretion, (a) to release any Lien on any
property granted to or held by the Agent under any Loan Document (i) upon
payment in full of all Obligations and the expiration, termination or Cash
Collateralization of all Letters of Credit, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 10.01; (b) to subordinate any Lien
on any property granted to or held by the Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (h) of the
definition of Permitted Encumbrances; and -138- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre159.jpg]
(c) to release any Guarantor from its obligations under the Facility Guaranty
(and its obligations under any other Loan Document to which such Guarantor is a
party) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Agent at any time, the Applicable
Lenders will confirm in writing the Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Facility Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Agent will, at
the Loan Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Facility Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.
Section 9.11 Notice of Transfer. The Agent may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06. Section
9.12 Reports and Financial Statements. By signing this Agreement, each Lender:
(a) agrees to furnish the Agent with a summary of all Other Liabilities due or
to become due to such Lender. In connection with any distributions to be made
hereunder, the Agent shall be entitled to assume that no amounts are due to any
Lender on account of Other Liabilities unless the Agent has received written
notice thereof from such Lender; (b) is deemed to have requested that the Agent
furnish such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Lead Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agent (collectively, the
“Reports”); (c) expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report; (d) expressly agrees and
acknowledges that the Reports are not comprehensive audits or examinations, that
the Agent or any other party performing any audit or examination will inspect
only specific information regarding the Loan Parties and will rely significantly
upon the Loan Parties’ books and records, as well as on representations of the
Loan Parties’ personnel; (e) agrees to keep all Reports confidential in
accordance with the provisions of Section 10.07 hereof; and (f) without limiting
the generality of any other indemnification provision contained in this
Agreement, agrees: (i) to hold the Agent and any such other Lender preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
Credit Extensions that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect, and
indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any -139- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre160.jpg]
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender. Section 9.13 Agency for Perfection. Each Lender hereby
appoints each other Lender as agent for the purpose of perfecting Liens for the
benefit of the Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable Law of the United States can be
perfected only by possession. Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions. Section 9.14 Indemnification of Agent. Without limiting the
obligations of the Loan Parties hereunder, the Lenders hereby agree to indemnify
the Agent, the L/C Issuer and any Related Party, as the case may be, ratably
according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent, the L/C Issuer and their
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by the Agent, the
L/C Issuer and their Related Parties in connection therewith, to the extent not
reimbursed by the Loan Parties for any reason and without limiting the
obligations of the Loan Parties to do so; provided, that, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence
or willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction. Section 9.15 Relation among Lenders. The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Agent) authorized to act for, any other Lender. Section 9.16 Defaulting Lenders.
(a) Notwithstanding the provisions of Section 2.14 hereof, the Agent shall not
be obligated to transfer to a Defaulting Lender any payments made by the
Borrowers to the Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, the Agent shall
transfer any such payments (i) first, to the Swing Line Lender to the extent of
any Swing Line Loans that were made by the Swing Line Lender and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to the
L/C Issuer, to the extent of the portion of a Letter of Credit Disbursement that
was required to be, but was not, paid by the Defaulting Lender, (iii) third, to
each Non-Defaulting Lender ratably in accordance with their Commitments (but, in
each case, only to the extent that such Defaulting Lender’s portion of a Loan
(or other funding obligation) was funded by such other Non-Defaulting Lender),
(iv) to the Cash Collateral Account, the proceeds of which shall be retained by
the Agent and may be made available to be re-advanced to or for the benefit of
the Borrowers (upon the request of the Lead Borrower and subject to the
conditions set forth in Section 4.02) as if such Defaulting Lender had made its
portion of the Loans (or other funding obligations) hereunder, and (v) from and
after the date on which all other Obligations have been paid in full, to such
Defaulting Lender. Subject to the foregoing, the Agent may hold and, in its
discretionPermitted Discretion, re-lend to the Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by the
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Applicable Percentages in connection -140- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre161.jpg]
therewith) and for the purpose of calculating the fee payable under Section
2.09(a), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 10.01(a) through (c).
The provisions of this Section 9.16 shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, the Agent, the L/C Issuer, and the Borrowers shall have
waived, in writing, the application of this Section 9.16 to such Defaulting
Lender, or (z) the date on which such Defaulting Lender pays to the Agent all
amounts owing by such Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by the Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by the Agent pursuant to Section 9.16(b) shall be
released to the Borrowers). The operation of this Section 9.16 shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Borrower of its duties and obligations hereunder to the Agent, the L/C
Issuer, the Swing Line Lender, or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle the Borrowers, at their option, upon written
notice to the Agent, to arrange for a substitute Lender to assume the Commitment
of such Defaulting Lender, such substitute Lender to be reasonably acceptable to
the Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Assumption in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
paid its share of the outstanding Obligations (other than any Other Liabilities,
but including (1) all interest, fees (except any Commitment Fees or Letter of
Credit Fees not due to such Defaulting Lender in accordance with the terms of
this Agreement), and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Applicable ABL Percentage of its
participation in the Letters of Credit); provided, that, any such assumption of
the Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Credit Parties’ or the Loan Parties’ rights or remedies
against any such Defaulting Lender arising out of or in relation to such failure
to fund. In the event of a direct conflict between the priority provisions of
this Section 9.16 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
9.16 shall control and govern. (b) If any Swing Line Loan or Letter of Credit is
outstanding at the time that a Lender becomes a Defaulting Lender then: (i) such
Defaulting Lender’s participation interest in any Swing Line Loan or Letter of
Credit shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable ABL Percentages but only to the extent (x) the
Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions after
giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time; (ii) if the reallocation described in clause
(b)(i) above cannot, or can only partially, be effected, the Borrowers shall
within one (1) Business Day following notice by the Agent (x) first, prepay such
Defaulting Lender’s participation in any outstanding Swing Line Loans (after
giving effect to any partial reallocation pursuant to clause (b)(i) above) and
(y) second, cash collateralize such Defaulting -141- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre162.jpg]
Lender’s participation in Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (b)(i) above), pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Agent, for so long as such L/C Obligations are outstanding; provided, that
the Borrowers shall not be obligated to cash collateralize any Defaulting
Lender’s participations in Letters of Credit if such Defaulting Lender is also
the L/C Issuer; (iii) if the Borrowers cash collateralize any portion of such
Defaulting Lender’s participation in Letters of Credit Exposure pursuant to this
Section 9.16(b), the Borrowers shall not be required to pay any Letter of Credit
Fees to the Agent for the account of such Defaulting Lender pursuant to Section
2.03 with respect to such cash collateralized portion of such Defaulting
Lender’s participation in Letters of Credit during the period such participation
is cash collateralized; (iv) to the extent the participation by any
Non-Defaulting Lender in the Letters of Credit is reallocated pursuant to this
Section 9.16(b), then the Letter of Credit Fees payable to the Non-Defaulting
Lenders pursuant to Section 2.03 shall be adjusted in accordance with such
reallocation; (v) to the extent any Defaulting Lender’s participation in Letters
of Credit is neither cash collateralized nor reallocated pursuant to this
Section 9.16(b), then, without prejudice to any rights or remedies of the L/C
Issuer or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.03 with respect
to such portion of such participation shall instead be payable to the L/C Issuer
until such portion of such Defaulting Lender’s participation is cash
collateralized or reallocated; (vi) so long as any Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to make any Swing Line Loan
and the L/C Issuer shall not be required to issue, amend, or increase any Letter
of Credit, in each case, to the extent (x) the Defaulting Lender’s Applicable
ABL Percentage of such Swing Line Loans or Letters of Credit cannot be
reallocated pursuant to this Section 9.16(b) or (y) the Swing Line Lender or the
L/C Issuer, as applicable, has not otherwise entered into arrangements
reasonably satisfactory to the Swing Line Lender or the L/C Issuer, as
applicable, and the Borrowers to eliminate the Swing Line Lender’s or L/C
Issuer’s risk with respect to the Defaulting Lender’s participation in Swing
Line Loans or Letters of Credit; and (vii) The Agent may release any cash
collateral provided by the Borrowers pursuant to this Section 9.16(b) to the L/C
Issuer and the L/C Issuer may apply any such cash collateral to the payment of
such Defaulting Lender’s Applicable ABL Percentage of any Letter of Credit
Disbursement that is not reimbursed by the Borrowers pursuant to Section 2.03.
ARTICLE X MISCELLANEOUS Section 10.01 Amendments, Etc. No amendment or waiver of
any provision of this Agreement or any other Loan Document (other than Swap
Contracts), and no Consentconsent to any departure by any Loan Party therefrom,
shall be effective unless in writing signed by the Agent, with the
Consentconsent of the Required Lenders, and the Lead Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Agent, and each such
waiver or Consentconsent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall: -142- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre163.jpg]
(a) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consentconsent of such
Lender; (b) as to any Lender, postpone any date fixed by this Agreement or any
other Loan Document for (i) any scheduled payment (including the Maturity Date)
or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written
Consentconsent of such Lender entitled to such payment, or (ii) any scheduled or
mandatory reduction or termination of the Aggregate CommitmentsCommitment of
such Lender hereunder or under any other Loan Document without the written
Consentconsent of such Lender; (c) as to any Lender, reduce the principal of, or
the rate of interest specified herein on, any Loan held by such Lender, or
(subject to clause (iv) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document to or for the
account of such Lender, without the written Consentconsent of each Lender
entitled to such amount; provided, that, only the Consentconsent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate; (d) as to any Lender, change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written Consentconsent of such Lender; (e) change any provision of
this Section or the definition of “Required Lenders”, “Required ABL Lenders,”
“Supermajority ABL Lenders,” “Required FILO Lenders,” “Supermajority FILO
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consentconsent of each Lender; (f) except as expressly permitted hereunder or
under any other Loan Document, release, or limit the liability of, any Loan
Party without the written Consentconsent of each Lender; (g) except for
Permitted Dispositions, release all or substantially all of the Collateral from
the Liens of the Security Documents without the written Consentconsent of each
Lender; (h) except as provided in Section 2.15, increase the Aggregate ABL
Commitments (or increase the amounts defined as the Commitment Increases in
Section 2.15) without the written Consentconsent of each ABL Lender; (i)
increase the FILO Commitments without the written consent of each FILO Lender;
(j) (i) increase any advance rate percentage set forth in the definition of (A)
“ABL Borrowing Base” or otherwise change the definition of the term “ABL
Borrowing Base” or any component definition thereof if as a result thereof the
amounts available to be borrowed by the Borrowers would be increased, in each
case, without the written Consent of the Supermajority Lenders, provided,
that,consent of the Supermajority ABL Lenders, or (B) “FILO Borrowing Base” or
otherwise change the definition of the term “FILO Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased, in each case, without the written
consent of the Supermajority FILO Lenders, or (ii) change the definition of
“FILO Push Down Reserve” (or any component definition of such term) or cease to
deduct from the ABL Borrowing Base (or fail to establish or maintain) the FILO
Push Down Reserve, in each case, without the written consent of the
Supermajority FILO Lenders; provided, that the foregoing clause (j) shall not
limit the discretion of the Agent to change, establish, reduce or eliminate any
Reservesreserves or to exercise -143- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre164.jpg]
any other discretion that the Agent may have in respect of any of the provisions
referenced in this clause (j); (k) (j) modify the definition of Permitted
Overadvance so as to extend or postpone the date for the repayment thereof if
there is no Liquidation, without the written Consentconsent of each Lender; (l)
at any time that any Real Estate is included in the Collateral, add, increase,
renew or extend any Credit Extension or Commitment hereunder, unless (i) the
Agent shall have received all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Real Estate as required by the Flood Laws and
as otherwise reasonably required by the Agent and (ii) the Agent shall have
received written confirmation from the Lenders that flood insurance due
diligence and flood insurance compliance have been completed by the Lenders
(such written confirmation not to be unreasonably conditioned, withheld or
delayed); and (m) (k) except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents, to any other Indebtedness or Lien, as the
case may be without the written Consentconsent of each Lender; and, provided
further, that (i) no amendment, waiver or Consentconsent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consentconsent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or Consentconsent shall, unless in writing and signed by the Agent in
addition to the Lenders required above, affect the rights or duties of the Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, (A) (1) no provider or holder of
any Bank Products or Cash Management Services shall have any voting or approval
rights hereunder (or be deemed a Lender) solely by virtue of its status as the
provider or holder of such agreements or products or the Obligations owing
thereunder, nor shall the consent of any such provider or holder be required
(other than in their capacities as Lenders, to the extent applicable) for any
matter hereunder or under any of the other Loan Documents, including as to any
matter relating to the Collateral or the release of Collateral or any Loan
Party, and (2) any instrument or agreement relating to Bank Products or Cash
Management Services may be amended by the parties thereto without the consent of
any other Person, and (B) any Loan Document may be amended and waived with the
consent of the Agent (at its option but without any obligation to do so) at the
request of the Lead Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (1) to comply with
local Law or advice of local counsel, (2) to cure ambiguities or defects or (3)
to cause any Loan Document to be consistent with this Agreement and the other
Loan Documents. -144- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre165.jpg]
If any Lender does not Consentconsent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consentconsent of each Lender and that has been approved by the
Required Lenders, the Lead Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided, that, such amendment, waiver, consent
or release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Lead Borrower
to be made pursuant to this paragraph). Section 10.02 Notices; Effectiveness;
Electronic Communications. (a) Notices Generally. Except as provided in
subsection (b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (i) if
to the Loan Parties, the Agent, the L/C Issuer or the Swing Line Lender, to the
address, telecopier number, electronic mail address specified for such Person on
Schedule 10.02; and (ii) if to any other Lender, to the address, telecopier
number, electronic mail address specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (c) Electronic Communications. Notices and other communications
to the Loan Parties, the Lenders and the L/C Issuer hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided, that, approval of such
procedures may be limited to particular notices or communications. Unless the
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (d) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM -145- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre166.jpg]
THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages). (e)
Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer and
the Swing Line Lender may change its address or telecopier for notices and other
communications hereunder, or, solely with respect to communications, may change
its telephone number, by notice to the other parties hereto. Each other Lender
may change its address or telecopier number for notices and other communications
hereunder by notice to the Lead Borrower, the Agent, the L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Agent from time
to time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. (f) Reliance by Agent, L/C Issuer and Lenders. The Agent, the
L/C Issuer and the Lenders shall be entitled to rely and act upon any notices
(including, without limitation, all Requests for Credit Extensions) purportedly
given by or on behalf of the Loan Parties even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify the Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties (including, without limitation, pursuant to any
Requests for Credit Extensions). All telephonic communications with the Agent
may be recorded by the Agent, and each of the parties hereto hereby consents to
such recording. Section 10.03 No Waiver; Cumulative Remedies. No failure by any
Credit Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default or
Event of Default at the time. Section 10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses. -146-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre167.jpg]
(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, any bank advising or confirming
a Letter of Credit or any other nominated person with respect to a Letter of
Credit seeking to be reimbursed or indemnified or compensated, and any third
party seeking to enforce the rights of a Borrower, beneficiary, nominated
person, transferee, assignee of Letter of Credit proceeds, or holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that arise in connection with or relate to
losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee) unrelated to Taxes. (c) Reimbursement by
Lenders. Without limiting their obligations under Section 9.14 hereof, to the
extent that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by it, each
Lender severally agrees to pay to the Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d). -147- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre168.jpg]
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction. (e)
Payments. All amounts due under this Section shall be payable on demand
therefor. (f) Survival. The agreements in this Section shall survive the
resignation of the Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. Section 10.05 Payments Set Aside. To the extent that any
payment by or on behalf of the Loan Parties is made to any Credit Party, or any
Credit Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Credit Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Agent upon demand its Applicable Percentage (without
duplication) of any amount so recovered from or repaid by the Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement. Section 10.06 Successors and Assigns. (a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consentconsent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement. -148- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre169.jpg]
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions: (i) Minimum
Amounts (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and (B) in
any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed and shall be
deemed given if the Lead Borrower has not responded to a request for such
consent within seven (7) Business Days); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment (A) shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and (B) shall include a ratable portion of the assigning Lender’s ABL
Commitment and FILO Commitment, and its ABL Loans and FILO Loans, except that
this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans; (iii) Required Consents. No consent
shall be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition: (A) the consent of the Lead Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (1) a Default or Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; and (B) the consent of the Agent (such consent not
to be unreasonably withheld or delayed) shall be required for assignments in
respect of any Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and (C) the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and -149- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre170.jpg]
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment. (iv) Assignment and Assumption. The parties to
each assignment shall execute and deliver to the Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, provided,
however, that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05, and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d). (c) Register. The Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Agent Payment
Account a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Loan Parties, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Lead
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, the Loan Parties or the Agent, sell participations
to any Person (other than a natural person or the Loan Parties or any of the
Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agent, the Lenders and the L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan -150- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre171.jpg]
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant'’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register. The foregoing clause (c)
and this clause (d) shall be construed so that all Loans are at all times
maintained in “registered form” within the meaning of Section 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related Treasury Regulations (or any other
relevant or successor provisions of the Code or of such Treasury Regulations).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e); it being understood that the documentation required under Section
3.01(e) shall be delivered to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.06(b); provided that such Participant agrees to be subject to the provisions
of Section 3.06 as though it were a Lender. Each Lender that sells a
participation agrees, at the Lead Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Sections 3.06 and 10.13 with respect to any Participant. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. (e) Limitations upon Participant
Rights. A Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Lead Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Loan Parties, to comply with
Section 3.01(e) as though it were a Lender. (f) Certain Pledges. Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (g)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal -151- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre172.jpg]
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. (h) Resignation as L/C Issuer or Swing
Line Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Wells Fargo assigns all of its Commitment and Loans
pursuant to subsection (b) above, Wells Fargo may, (i) upon thirty (30) days’
notice to the Lead Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty (30) days’ notice to the Lead Borrower, Wells Fargo may resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Lead Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of Wells Fargo as L/C Issuer or Swing Line Lender,
as the case may be. If Wells Fargo resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans pursuant to
Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit. Section 10.07 Treatment of Certain Information;
Confidentiality. Each of the Credit Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, funding sources, attorneys,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Lead Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties. For purposes of this Section, “Information”
means all information received from the Loan Parties or any Subsidiary thereof
relating to the Loan Parties or any Subsidiary thereof or their respective
businesses, other than any such information that is available to any Credit
Party on a non-confidential basis prior to disclosure by the Loan Parties or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary after the Closing Date, such information is -152-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre173.jpg]
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. Section 10.08 Right of Setoff. If an Event of Default shall
have occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Agent promptly after any such setoff and application,
provided, that, the failure to give such notice shall not affect the validity of
such setoff and application. Section 10.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. Section 10.10 Counterparts;
Integration; Effectiveness. This Agreement may be executed in any number of
counterparts (and by different parties hereto in differenton separate
counterparts), each of which, when executed and delivered, shall constitutebe
deemed to be an original, butand all of which, when taken together shall
constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been -153-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre174.jpg]
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a, shall constitute but one and the same Agreement.
Execution of any such counterpart may be by means of (a) an electronic signature
that complies with the federal Electronic Signatures in Global and National
Commerce Act, state enactments of the Uniform Electronic Transactions Act, or
any other relevant and applicable electronic signatures law; (b) an original
manual signature; or (c) a faxed, scanned, or photocopied manual signature. Each
electronic signature or faxed, scanned, or photocopied manual signature shall
for all purposes have the same validity, legal effect, and admissibility in
evidence as an original manual signature. Agent reserves the right, in its sole
discretion, to accept, deny, or condition acceptance of any electronic signature
on this Agreement. Any party delivering an executed counterpart of this
Agreement by faxed, scanned or photocopied manual signature shall also deliver
an original manually executed counterpart of this Agreement, but the failure to
deliver an original manually executed counterpart shall not affect the validity,
enforceability and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document, and any notice delivered hereunder or thereunder,
mutatis mutandis. Section 10.11 Survival. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Credit Parties, regardless of
any investigation made by any Credit Party or on their behalf and
notwithstanding that any Credit Party may have had notice or knowledge of any
Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
(other than unasserted contingent indemnification obligations) shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding. Further,
the provisions of Section 3.01, Section 3.04, Section 3.05 and Section 10.04 and
Article IX shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agent may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities and (z) any Obligations (other than unasserted contingent
indemnification obligations). Section 10.12 Severability. If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Section 10.13
Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that -154-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre175.jpg]
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (a) the Borrowers shall have paid to
the Agent the assignment fee specified in Section 10.06(b); (b) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and (d) such assignment does not conflict with applicable Laws. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. Section 10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF -155- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre176.jpg]
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE
OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN
PARTY AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR
COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION, AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION. Section 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the -156- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre177.jpg]
Credit Parties has any obligation to any Loan Party or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Credit
Parties and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty. Section 10.17 USA PATRIOT Act Notice. Each Lender
that is subject to the Act (as hereinafter defined) and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. Section 10.18 Foreign Asset Control Regulations. Neither of
the advance of the Loans nor the use of the proceeds of any thereof will violate
the Trading with the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
with the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of the Borrowers or their Affiliates (a)
is or will become a “blocked person” as described in the Executive Order, the
Trading with the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order. Section 10.19 Time of the Essence. Time is of the essence of the
Loan Documents. Section 10.20 [Reserved]. Section 10.21 Press Releases. Each
Credit Party executing this Agreement agrees that neither it nor its Affiliates
will in the future issue any press releases or other public disclosure using the
name of the Agent or its Affiliates or referring to this Agreement or the other
Loan Documents without at least two (2) Business Days’ prior notice to the Agent
and without the prior written consent of the Agent unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under
applicable Law and then, in any event, such Credit Party or Affiliate will
consult with the Agent before issuing such -157- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre178.jpg]
press release or other public disclosure. Each Loan Party consents to the
publication by the Agent, any Lender or their respective representatives of
advertising material, including any “tombstone,” press release or comparable
advertising, on its website or in other marketing materials of Agent, relating
to the financing transactions contemplated by this Agreement using any Loan
Party’s name, product photographs, logo, trademark or other insignia. The Agent
or such Lender shall provide a draft reasonably in advance of any advertising
material, “tomb stone” or press release to the Lead Borrower for review and
comment prior to the publication thereof. The Agent reserves the right to
provide to industry trade organizations and loan syndication and pricing
reporting services information necessary and customary for inclusion in league
table measurements. Section 10.22 Additional Waivers. (a) The Obligations are
the joint and several obligation of each Loan Party. To the fullest extent
permitted by applicable Law, the obligations of each Loan Party shall not be
affected by (i) the failure of any Credit Party to assert any claim or demand or
to enforce or exercise any right or remedy against any other Loan Party under
the provisions of this Agreement, any other Loan Document or otherwise, (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, this Agreement or any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Agent or any other
Credit Party. (b) The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments). (c) To the fullest extent
permitted by applicable Law, each Loan Party waives any defense based on or
arising out of any defense of any other Loan Party or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any other Loan Party, other than the indefeasible
payment in full in cash of all the Obligations and the termination of the
Commitments. The Agent and the other Credit Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and the
Commitments have been terminated. Each Loan Party waives any defense arising out
of any such election even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Loan Party against any other Loan Party, as the
case may be, or any security. -158- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre179.jpg]
(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or the Uniform Voidable Transaction Act (“UVTA”), Section 2 of the Uniform
Fraudulent Conveyance Act (“UFCA”) or , (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA or the UVTA, or Section 5 of the UFCA, or
(c) leaving such Borrower unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA or UVTA,
or Section 5 of the UFCA. Section 10.23 No Strict Construction. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.
Section 10.24 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail. Section 10.25
Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.25, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor -159- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre180.jpg]
intends that this Section 10.25 constitute, and this Section 10.25 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. Section 10.26 Acknowledgement and Consent to Bail-In of
EEAAffected Financial Institutions. Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by an EEAthe applicable Resolution Authority to
any such liabilities arising hereunder which may be payable to it by any party
hereto that is an EEAAffected Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEAAffected Financial Institution, its parent undertaking, or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEAthe applicable Resolution Authority. Section 10.27 Acknowledgement Regarding
Any Supported QFCs. To the extent that the Loan Documents provide support,
through a guarantee or otherwise, for Hedge Agreements or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States): In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of -160- 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre181.jpg]
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support. -161-
6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre182.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written. [BORROWERS] By: Name: Title: [GUARANTORS] By: Name: Title: 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre183.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By: Name: Its Authorized
Signatory 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre184.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION as L/C Issuer, as a Lender and Swing Line
Lender By: Name: Its Authorized Signatory 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre185.jpg]
JPMorgan Chase Bank, N.A., as a Lender By: Name: Title: 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre186.jpg]
Bank of America, N.A., as a Lender By: Name: Title: 6245414.1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre187.jpg]
EXHIBIT B Attached.



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre188.jpg]
DDFINAL Schedule 1.01 Immaterial Subsidiaries Name State or Other Jurisdiction
of Incorporation Parrot Wings, LLC Florida FAS BP, LLC Florida Telltale, LLC
Florida 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre189.jpg]
Schedule 2.01 Commitments and Applicable Percentages Lender ABL Applicable FILO
Applicable Commitment ABL Commitment FILO Percentage Percentage Wells Fargo
Bank, N.A. $145,000,000 50.877192% $15,000,000 100% JPMorgan Chase Bank, N.A.
$70,000,000 24.561404% $0 0% Bank of America, N.A. $70,000,000 24.561404% $0 0%
Total $285,000,000 100% $15,000,000 100% 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre190.jpg]
DDFINAL Schedule 5.01 Existence, Qualification and Power Jurisdiction of
Organizational Federal Taxpayer Name Type of Organization Organization/
Identification Identification Formation Number Number Chico’s FAS, Inc.
C-Corporation Florida G72585 59-2389435 Soma Intimates, Limited Liability
Florida L04000008599 20-0816178 LLC Company Chico’s Distribution Limited
Liability Georgia 0214389 50-0007034 Services, LLC Company Chico’s Retail
Corporation Florida P98000105999 65-0882960 Services, Inc. White House /
C-Corporation Florida P04000128399 20-1606649 Black Market, Inc. Chico’s Brands
C-Corporation Florida P09000001003 26-3999072 Investments, Inc. Chico’s Retail
C-Corporation Florida P19000045609 84-2003159 Operations, Inc. 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre191.jpg]
Schedule 5.05 Material Indebtedness See Schedule 5.05 attached to the Credit
Agreement as in effect immediately prior to the Amendment No. 1 Effective Date.
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre192.jpg]
Schedule 5.08(b)(1) Owned Real Estate Address Owner Lien Holder 11215 Metro
Pkwy, Fort Myers, FL Chico’s Retail Services, Inc. NONE 33966 1020 Barrow
Industrial Parkway Chico’s Distribution Services, LLC NONE Winder, GA 30680 1025
Barrow Industrial Parkway Chico’s Distribution Services, LLC NONE Winder, GA
30680 815 Progress Drive Winder, GA Chico’s Distribution Services, LLC NONE
30680 1275 Barrow Industrial Parkway Chico’s Distribution Services, LLC NONE
Winder, GA 30680 11100 Plantation Rd., Fort Myers, Chico’s Retail Services, Inc.
NONE FL 33966 6100 Idlewild St., Fort Myers, FL Chico’s Retail Services, Inc.
NONE 33966 6110 Idlewild St., Fort Myers, FL Chico’s Retail Services, Inc. NONE
33966 6120 Idlewild St., Fort Myers, FL Chico’s Retail Services, Inc. NONE 33966
6130 Idlewild St., Fort Myers, FL Chico’s Retail Services, Inc. NONE 33966 6132
Idlewild St., Fort Myers, FL Chico’s Retail Services, Inc. NONE 33966 6150
Idlewild St., Fort Myers, FL Chico’s Retail Services, Inc. NONE 33966 11235
Metro Pkwy., Fort Myers, FL Chico’s Retail Services, Inc. NONE 33966 Barrow
Indust. Pky., Winder, GA Chico’s Distribution Services, LLC NONE 30680 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre193.jpg]
Schedule 5.08(b)(2) Leased Real Estate Address Location Lessor Lessor Contact
Information 3200 Las Vegas Blvd S, Ste 1420 Las Vegas, WHBM General Growth
Properties PO BOX 86 MINNEAPOLIS, MN 55486-2773 NV 89109 #3102 1200 Morris Tpk,
Ste A-123 Short Hills, NJ CHS Taubman PO BOX 67000 DETROIT, MI 48267-0535 7078
#133 73100 El Paseo Dr, Ste 4 Palm Desert, CA CHS 73-061 EL PASEO SUITE 200 PALM
DESERT, CA El Paseo Collection North 92260 #67 92260 5135 W Alabama St, Ste 7070
Houston, TX WHBM Simon Property Group 1481 PAYSPHERE CIRCLE CHICAGO, IL 60674
77056 #3130 6000 Glades Rd, Ste 1061 Boca Raton, FL WHBM Simon Property Group PO
BOX 772846 CHICAGO, IL 60677-2846 33431 #3011 630 Old Country Road, Space #1111
Garden WHBM Simon Property Group PO BOX 772854 CHICAGO, IL 60677-2854 City, NY
11530 #3361 CHS 1961 Chain Bridge Rd. McLean, VA 22102 Macerich Company PO BOX
849554 LOS ANGELES, CA 90084-9554 #213 5435 Tamiami Trail N, Ste 404 Naples, FL
CHS 16316 COLLECTIONS CENTER DRIVE CHICAGO, Forbes 34108 #87 IL 60693-0163 WHBM
7535 N Kendall Dr, Ste 1260 Miami, FL 33156 Simon Property Group PO BOX 644076
PITTSBURGH, PA 15264-4076 #3322 6000 Glades Rd, Ste C1340 Boca Raton, FL CHS
Simon Property Group PO BOX 772846 CHICAGO, IL 60677-2846 33431 #258 1155 Broken
Sound Pkwy Boca Raton, FL BP Office 9050 PINES BLV STE 300 PEMBROKE PINES, FL
ALDER REALTY SERVICES 33487 33024 40 West 25th Street, 11th Fl. New York, NY New
York 450 SEVENTH AVENUE STE 1905 New York, NY Unizo Real Estate NY One, LLC
10010 Office 10123 2160 Breckinridge Boulevard, Suite 250, Winder Building 200,
Lawrenceville, Georgia Storage MIREF Newpoint Commons LLC 51 Madison Avenue New
York, New York 10010



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre194.jpg]
Schedule 5.09 Environmental Compliance (a) None. (b) Chico’s Retail Services,
Inc. has an above-ground storage tank for fuel located at Chico’s Retail
Services, Inc.’s National Store Support Center, 11215 Metro Parkway, Fort Myers,
Florida. (c) 1. Florida DEP Completion of Emergency Response dated July 20, 2017
closing aviation gas release incident. 2. Source Removal Report, prepared by
Apex Companies, LLC dated August 31, 2017 regarding aviation gas release,
assessment, and soil removal. 3. In the ordinary course of business and as
conditions warrant, Borrowers sometimes investigate or assess certain asbestos
or other potential Hazardous Materials potentially present in shopping center
real estate owned and operated by landlords prior to constructing, opening and
operating Borrowers’ retail store locations. 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre195.jpg]
Schedule 5.10 Insurance Insurer Policy Number Type of Insurance ACE/Chubb DON
G24591190 009 Directors & Officers ACE/Chubb DON G23685784 007 Employment
Practices Liability AIG 51569637 Canadian Umbrella Liability AIG 01-582-71-10
Crime AIG 01-583-51-54 Employment Practices Liability AIG 51569636 Umbrella
Liability (Lead $10M) American Intl. Reins. 24542119 Employment Practices
Liability Punitive Wrap Ascot Specialty MLXS2010000116-01 Directors & Officers
Assoc. Industries ANV140798A Directors & Officers AWAC 0311-4448 Directors &
Officers Axis P-001-000160484-01 Directors & Officers Axis P-001-000160963-01
Employment Practices Liability Axis 1142780120QA Employment Practices Liability
Punitive Wrap Axis P-001-000392770-01 Excess Fiduciary Berkley BPRO8052669
Directors & Officers Canopius CUAI0442-00 Directors & Officers Capitol Indemnity
EUW1843260 00 Directors & Officers Chubb XCQG71505819002 Excess Liability $25M x
$25M Chubb 8241-0296 Fiduciary Chubb Bda. PD10817-001-A Employment Practices
Liability Punitive Wrap Endurance ADX30001861400 Directors & Officers Side A DIC
Hartford 10 AB R27114 Automobile Liability Hartford 10CSER27119 Canadian General
Liability Hartford 10CSER27118 General Liability Hartford 10WBRR27117 Worker's
Compensation PR/WI Only Retro Hartford 10WNR27116 Worker's Compensation
Prefunded Deductible Hiscox UKA3007192.20 Special Crime Hudson HN-0303-6622
Directors & Officers Illinois National 01-583-51-99 Directors & Officers Side A
DIC Insurance Co of PA WS11007018 Foreign Package Liberty Mutual ECO2161119710
Excess Liability $15M x $10M National Union 01-583-51-55 Directors & Officers
Old Republic ORPRO 44871 Directors & Officers Travelers 106136055 Directors &
Officers Wesco EUW1843260 00 Directors & Officers XL Specialty ELU169074-20
Directors & Officers XL Specialty ELU169084-20 Directors & Officers Side A DIC
XL Specialty ELU169083-20 Excess Fiduciary 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre196.jpg]
Schedule 5.13 Part (a) - Subsidiaries Material Domestic Subsidiaries: Chico’s
Retail Services, Inc. 65-0882960 A Florida corporation 100% of shares issued and
outstanding owned by Chico’s FAS, Inc. White House | Black Market, Inc.,
20-1606649 A Florida corporation 100% of shares issued and outstanding owned by
Chico’s Retail Services, Inc. (100% indirectly owned by Chico’s FAS) Chico’s
Distribution Services, LLC 50-0007034 A Georgia limited liability company
Chico’s FAS, Inc. is the sole manager Soma Intimates, LLC 20-0816178 A Florida
limited liability company Chico’s FAS, Inc. is the sole manager Chico’s Brands
Investments, Inc. 26-3999072 A Florida corporation 100% of shares issued and
outstanding owned by Chico’s Retail Services, Inc. (100% indirectly owned by
Chico’s FAS) Chico’s Retail Operations, Inc. 84-2003159 A Florida corporation
100% of shares issued and outstanding owned by Chico’s Retail Services, Inc.
(100% indirectly owned by Chico’s FAS) Subsidiaries that are not Material
Domestic Subsidiaries: Telltale, LLC 83-2617244 Incorporated in Florida Chico's
FAS, Inc. is its sole manager. 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre197.jpg]
Parrot Wings, LLC 45-3571906 A Florida limited liability company Chico’s FAS,
Inc. is the sole manager FAS BP, LLC 59-0652291 A Florida limited liability
company Chico’s FAS, Inc. is the sole manager 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre198.jpg]
Schedule 5.13 Part (b) - Other Equity Investments None. 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre199.jpg]
Schedule 5.13 Part (c) - Equity Interests in the Loan Parties Parent Entity
Chico’s FAS, Inc. 59-2389435 A Florida Corporation Material Domestic
Subsidiaries: Chico’s Retail Services, Inc. 65-0882960 A Florida corporation
100% of shares issued and outstanding owned by Chico’s FAS, Inc. White House |
Black Market, Inc., 20-1606649 A Florida corporation 100% of shares issued and
outstanding owned by Chico’s Retail Services, Inc. (100% owned by Chico’s FAS
indirectly) Chico’s Distribution Services, LLC 50-0007034 A Georgia limited
liability company Chico’s FAS, Inc. is the sole manager Soma Intimates, LLC
20-0816178 A Florida limited liability company Chico’s FAS, Inc. is the sole
manager Chico’s Brands Investments, Inc. 26-3999072 A Florida corporation 100%
of shares issued and outstanding owned by Chico’s Retail Services, Inc. (100%
owned by Chico’s FAS indirectly) Chico’s Retail Operations, Inc. 84-2003159
Incorporated in Florida 100% of shares issued and outstanding owned by Chico’s
Retail Services, Inc. (100% indirectly owned by Chico’s FAS) 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre200.jpg]
Schedule 5.17 Intellectual Property Matters None. 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre201.jpg]
Schedule 5.18 Collective Bargaining Agreements None. 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre202.jpg]
Schedule 5.21 (a) DDAs See attached. 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre203.jpg]
Attachment to Schedule 5.21 (a) DDA Accounts and Contact Information 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre204.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre205.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre206.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre207.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre208.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre209.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre210.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre211.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre212.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre213.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre214.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre215.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre216.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre217.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre218.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre219.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre220.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre221.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre222.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre223.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre224.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre225.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre226.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre227.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre228.jpg]
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre229.jpg]
Contact Information BOA: JPM: BB&T: Huntington: Brodrick Drew Michael Diab
Joseph Janoschka Peter M. Kakoules Phone: 614.480.4955 Office: 888.715.1000 ext
20585 T: 813 483 8251 Ph. (239) 246-3430 Peter.M.Kakoules@huntington.co Fax:
904.312.6705 F: 813 579 1422 Fax (239) 225-7951 m Email:
DedicatedService102@BankofAmerica.com michael.diab@jpmorgan.com
JJanoschka@bbandt.com Wells Fargo: HSBC: Banco Popular: UBS: Paul Tashima Kim
Sherrill Peter Hart Norris Marquez Rios Tel. 800-372-1993 Work: 704-444-6017
Phone. +1 305 539 4945 (787) 776-0161 Fax. 312-525-4656 Fax: 877-837-9458
Mobile. +1 786 554 0215 Noris.marquez@popular.co paul.tashima@ubs.com Email:
Kim.Sherrill@WellsFargo.com Email, peter.x.hart@us.hsbc.com m 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre230.jpg]
Schedule 5.21(b) Credit Card Arrangements Name of Document Date of Document
Parties Agreement for American Express® Card American Express Travel Related
7/1/03 Acceptance Services Company, Inc. Merchant Services Agreement No date DFS
Services LLC Merchant Agreement 6/26/15 PayPal, Inc. Vantiv, LLC (f/k/a Fifth
Third The Bank Card Merchant Agreement Multiple Processing Solutions, LLC)
Amendment to the Amazon Payment, 10/5/2018 Amazon Payment, Inc. Inc. Customer
Agreement Afterpay Merchant Agreement 09/16/2020 Afterpay US Services LLC 16
6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre231.jpg]
Schedule 5.24 Material Contracts N/A 17 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre232.jpg]
Schedule 6.02 Financial and Collateral Reporting In addition to, and without
limitation of, the materials and information required to be provided pursuant to
the terms of the Credit Agreement, the Loan Parties shall provide the Agent, on
the applicable day specified below, the following documents (each in such form
and detail as the Agent from time to time may specify): A) BORROWING BASE
CERTIFICATES. THE LOAN PARTIES SHALL PROVIDE, MONTHLY OR WEEKLY, AS APPLICABLE,
WITH THE DELIVERY OF EACH BORROWING BASE CERTIFICATE IN ACCORDANCE WITH SECTION
6.02(B) OF THE CREDIT AGREEMENT: i. Supporting source documents used for
completing the Borrowing Base Certificate. B) QUARTERLY FINANCIAL REPORTS. THE
LOAN PARTIES SHALL PROVIDE (EACH IN SUCH FORM AS THE AGENT FROM TIME TO TIME MAY
SPECIFY), WITHIN 45 DAYS OF THE END OF EACH FISCAL QUARTER OF THE LOAN PARTIES:
i. Reconciliation of the stock ledger (perpetual) to the general ledger to the
financial statements; and ii. Gross margin reconciliation from stock ledger to
financial statements; and iii. Accounts payable aging (summary); and iv.
Inventory aging report; and v. Store activity summary and comparable store sales
report in Administrative Agent's format or similar reports prepared by
management; and vi. Such other information as the Agent may from time to time
reasonably request. For purposes of Section (b) above, the first Fiscal Quarter
in respect of which the items required by such Section shall be provided shall
be for the Fiscal Quarter ending in October 30, 2020. 18 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre233.jpg]
Schedule 7.01 Existing Liens None. 19 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre234.jpg]
Schedule 7.02 Existing Investments None. 20 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre235.jpg]
Schedule 7.03 Existing Indebtedness Amount Obligor or Issuer Maturity Date
$149,000,000 Chico’s Retail Services, Inc. August 2, 2023 21 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre236.jpg]
Schedule 7.09 Affiliate Transactions None. 22 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre237.jpg]
Schedule 10.02 Agent Payment Account; Certain Addresses for Notices Bank: Wells
Fargo Bank, N.A. Bank Address: 420 Montgomery Street, San Francisco CA ABA:
121-000-248 Account Name: Wells Fargo Bank, N.A. Account Number:
37235547964504158 REF: Chico’s FAS, Inc. Party Address Fax Number Email Address
125 High Street, 11th Floor Wells Fargo Bank, Boston, Massachusetts 02110
866-210-8898 michael.s.watson@wellsfargo .com National Association Attention:
Portfolio Manager - Chico’s 11215 Metro Parkway Chico’s FAS, Inc. Fort Myers,
Florida 33966 239-346-0675 greg.baker@chicos.com Attention: Greg Baker 11215
Metro Parkway Soma Intimates, LLC Fort Myers, Florida 33966 239-346-0675
greg.baker@chicos.com Attention: Greg Baker 11215 Metro Parkway Chico’s
Distribution Fort Myers, Florida 33966 239-346-0675 greg.baker@chicos.com
Services, LLC Attention: Greg Baker 11215 Metro Parkway Chico’s Retail Fort
Myers, Florida 33966 239-346-0675 greg.baker@chicos.com Services, Inc.
Attention: Greg Baker 11215 Metro Parkway White House Black Fort Myers, Florida
33966 239-346-0675 greg.baker@chicos.com Market, Inc. Attention: Greg Baker
11215 Metro Parkway 239-346-0675 greg.baker@chicos.com Chico’s Brands Fort
Myers, Florida 33966 Investments, Inc. Attention: Greg Baker 11215 Metro Parkway
239-346-0675 greg.baker@chicos.com Chico’s Retail Fort Myers, Florida 33966
Operations, Inc. Attention: Greg Baker 6310397.3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre238.jpg]
EXHIBIT C Attached.



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre239.jpg]
EXHIBITS TO CREDIT AGREEMENT A Form of LIBO Rate Loan Notice B Form of Swing
Line Loan Notice C-1 Form of ABL Note C-2 Form of Swing Line Note C-3 Form of
FILO Note D Form of Compliance Certificate E Form of Assignment and Assumption F
Form of Borrowing Base Certificate G Form of Credit Card Notifications H Form of
Bank Product Provider Agreement 6274934.5



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre240.jpg]
EXHIBIT A to CREDIT AGREEMENT Form of LIBO Rate Loan Notice To: Wells Fargo
Bank, National Association, as Administrative Agent 125 High Street Boston,
Massachusetts 02110 Ladies and Gentlemen: Reference is made to the Credit
Agreement, dated as of August 2, 2018, as amended by Amendment No. 1 to Credit
Agreement, dated as of October 30, 2020 (and as may be further amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Chico’s FAS,
Inc., a Florida corporation (the “Lead Borrower”), the affiliates of the Lead
Borrower from time to time party thereto, each lender from time to time party
thereto (individually, a “Lender” and collectively, the “Lenders”), Wells Fargo
Bank, National Association (“Wells Fargo”), as administrative agent (in such
capacity, “Agent”) and Wells Fargo, as L/C Issuer and Swing Line Lender. All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement. Lead Borrower hereby requests [a LIBO
Borrowing][a continuation of LIBO Rate Loans]1: (a) On _____________ (a Business
Day)2 (b) In the amount of $_____________________3 (c) Comprised of LIBO Rate
Loans (d) With an Interest Period of ____ months4 [Lead Borrower hereby
represents and warrants that the conditions specified in Sections 4.02(a) and
(b) of the Credit Agreement have been satisfied on and as of the date specified
in Item 1(a) above.]5 [Signature Page Follows] 1 A LIBO Borrowing must have the
same Interest Period. 2 Each notice of a LIBO Borrowing must be received by
Agent not later than 11:00 a.m. three (3) Business Days prior to the requested
date of such LIBO Borrowing. 3 Each LIBO Borrowing or continuation of LIBO Rate
Loans must be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. 4 Borrower may request a LIBO Borrowing with an
Interest Period of one, two, three or six months. If no election of Interest
Period is specified, then Borrower will be deemed to have specified an Interest
Period of one month. 5 To be included for LIBO Borrowings only. A-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre241.jpg]
Dated as of the date above first written. CHICO’S FAS, INC., as Lead Borrower
By: _________________________ Name: _________________________ Title:
_________________________ A-2



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre242.jpg]
EXHIBIT B to CREDIT AGREEMENT Form of Swing Line Loan Notice To: Wells Fargo
Bank, National Association, as Agent and Swing Line Lender 125 High Street
Boston, Massachusetts 02110 Ladies and Gentlemen: Reference is made to the
Credit Agreement, dated as of August 2, 2018, as amended by Amendment No. 1 to
Credit Agreement, dated as of October 30, 2020 (and as may be further amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Chico’s FAS,
Inc., a Florida corporation (the “Lead Borrower”), the affiliates of the Lead
Borrower from time to time party thereto, each lender from time to time party
thereto (individually, a “Lender” and collectively, the “Lenders”), Wells Fargo
Bank, National Association (“Wells Fargo”), as administrative agent (in such
capacity, “Agent”) and Wells Fargo as L/C Issuer and Swing Line Lender. All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement. Lead Borrower hereby requests a Swing
Line Borrowing: 1. On (a Business Day)1 2. In the amount of
$______________________2 Lead Borrower hereby represents and warrants that the
conditions specified in Section 4.02(a) and (b) of the Credit Agreement have
been satisfied on and as of the date specified in Item 1 above. CHICO’S FAS,
INC., as Lead Borrower By: _________________________ Name:
_________________________ Title: _________________________ 1 Each notice of a
Swing Line Borrowing must be received by Swing Line Lender and Agent not later
than 2:00 p.m. on the requested date of any Swing Line Borrowing. 2 Each Swing
Line Borrowing must be in a minimum amount of $100,000. B-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre243.jpg]
EXHIBIT C-1 to CREDIT AGREEMENT Form of ABL Note NOTE $_______________
_______________, ____ FOR VALUE RECEIVED, the undersigned (individually, a
“Borrower” collectively, the “Borrowers”) jointly and severally promise to pay
_____________________ or its registered assigns (hereinafter, with any
subsequent holders, the “Payee”), c/o Wells Fargo Bank, National Association,
125 High Street, Boston, Massachusetts 02110, the principal sum of
___________________ DOLLARS ($______________), or, if less, the aggregate unpaid
principal balance of ABL Loans made by Payee to or for the account of any
Borrower pursuant to the Credit Agreement, dated as of August 2, 2018, as
amended by Amendment No. 1 to Credit Agreement, dated as of October 30, 2020
(and as may be further amended, restated, amended and restated, supplemented, or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among Borrowers, each affiliate of Borrowers from time to time party
thereto, each lender from time to time party thereto (individually, a “Lender”
and collectively, the “Lenders”), Wells Fargo Bank, National Association (“Wells
Fargo”), as administrative agent (in such capacity, “Agent”) and Wells Fargo, as
L/C Issuer and Swing Line Lender, with interest at the rate and payable in the
manner stated therein. This is an “ABL Note” to which reference is made in the
Credit Agreement and is subject to all terms and provisions thereof. The
principal of, and interest on, this ABL Note shall be payable at the times, in
the manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement. Agent’s books and records concerning the ABL
Loans, the accrual of interest thereon, and the repayment of such ABL Loans,
shall be prima facie evidence of the indebtedness to Payee hereunder. No delay
or omission by Agent or Payee in exercising or enforcing any of Agent’s or
Payee’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default. Each Borrower,
and each endorser and guarantor of this ABL Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof.
Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by Agent and/or
Payee with respect to this ABL Note and/or any Collateral or any extension or
other indulgence with respect to any other liability or any collateral given to
secure any other liability of any Borrower or any other Person obligated on
account of this ABL Note. This ABL Note shall be binding upon each Borrower and
upon its successors and assigns, and shall inure to the benefit of Payee and its
permitted successors and permitted assigns. C-1-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre244.jpg]
THIS ABL NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS ABL
NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS ABL NOTE SHALL
AFFECT ANY RIGHT THAT AGENT OR PAYEE MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS ABL NOTE AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS ABL NOTE IN ANY COURT REFERRED TO ABOVE. EACH
BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. EACH OF BORROWERS AND PAYEE, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS ABL NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND WHETHER INITIATED BY OR AGAINST SUCH PERSON OR IN WHICH ANY SUCH
PERSON IS JOINED AS A PARTY LITIGANT). EACH OF BORROWERS AND PAYEE, BY ITS
ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND
THIS ABL NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
HEREIN. [SIGNATURE PAGE FOLLOWS] C-1-2



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre245.jpg]
IN WITNESS WHEREOF, each Borrower has caused this ABL Note to be duly executed
as of the date set forth above. CHICO’S FAS, INC. By: _________________________
Name: _________________________ Title: _________________________ [OTHER
BORROWERS] By: _________________________ Name: _________________________ Title:
_________________________ C-1-3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre246.jpg]
EXHIBIT C-2 to CREDIT AGREEMENT Form of Swing Line Note SWING LINE NOTE
$_____________ _______________, ____ FOR VALUE RECEIVED, the undersigned
(individually, a “Borrower” and collectively the “Borrowers”) jointly and
severally promise to pay WELLS FARGO BANK, NATIONAL ASSOCIATION or its
registered assigns (hereinafter, with any subsequent holders, the “Swing Line
Lender”) the principal sum of __________________ DOLLARS ($____________), or, if
less, the aggregate unpaid principal balance of Swing Line Loans made by the
Swing Line Lender to or for the account of Borrower pursuant to the Credit
Agreement, dated as of August 2, 2018, as amended by Amendment No. 1 to Credit
Agreement, dated as of October 30, 2020 (and as may be further amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Borrowers, each
affiliate of Borrowers from time to time party thereto, each lender from time to
time party thereto (individually, a “Lender” and collectively, the “Lenders”),
Wells Fargo Bank, National Association (“Wells Fargo”), as administrative agent
(in such capacity, “Agent”) and Wells Fargo, as L/C Issuer and Swing Line
Lender, with interest at the rate and payable in the manner stated therein. This
is a “Swing Line Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Swing Line Note shall be payable at the times, in the manner, and in the
amounts as provided in the Credit Agreement and shall be subject to prepayment
and acceleration as provided therein. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Agent’s books and records concerning the Swing Line Loans, the
accrual of interest thereon, and the repayment of such Swing Line Loans, shall
be prima facie evidence of the indebtedness to the Swing Line Lender hereunder.
No delay or omission by Agent or Swing Line Lender in exercising or enforcing
any of Agent’s or Swing Line Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default. Each Borrower, and each endorser and guarantor of this Swing Line Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by Agent and/or Swing Line Lender with respect to this
Swing Line Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note. C-2-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre247.jpg]
This Swing Line Note shall be binding upon Borrower and upon its successors and
assigns, and shall inure to the benefit of the Swing Line Lender and its
permitted successors and permitted assigns. THIS SWING LINE NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SWING LINE NOTE SHALL AFFECT ANY RIGHT THAT
AGENT OR SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS SWING LINE NOTE AGAINST ANY BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE IN ANY COURT REFERRED TO
ABOVE. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. EACH OF BORROWERS AND THE SWING LINE
LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SWING LINE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST ANY SUCH
PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS A PARTY LITIGANT). EACH OF
BORROWERS AND THE SWING LINE LENDER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE
CREDIT AGREEMENT AND THIS SWING LINE NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS HEREIN. [SIGNATURE PAGE FOLLOWS] C-2-2



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre248.jpg]
IN WITNESS WHEREOF, each Borrower has caused this Swing Line Note to be duly
executed as of the date set forth above. CHICO’S FAS, INC. By:
_________________________ Name: _________________________ Title:
_________________________ [OTHER BORROWERS] By: _________________________ Name:
_________________________ Title: _________________________ C-2-3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre249.jpg]
EXHIBIT C-3 to CREDIT AGREEMENT Form of FILO Note NOTE $_______________
_______________, ____ FOR VALUE RECEIVED, the undersigned (individually, a
“Borrower” collectively, the “Borrowers”) jointly and severally promise to pay
_____________________ or its registered assigns (hereinafter, with any
subsequent holders, the “Payee”), c/o Wells Fargo Bank, National Association,
125 High Street, Boston, Massachusetts 02110, the principal sum of
___________________ DOLLARS ($______________), or, if less, the aggregate unpaid
principal balance of FILO Loans made by Payee to or for the account of any
Borrower pursuant to the Credit Agreement, dated as of August 2, 2018, as
amended by Amendment No. 1 to Credit Agreement, dated as of October 30, 2020
(and as may be further amended, restated, amended and restated, supplemented, or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among Borrowers, each affiliate of Borrowers from time to time party
thereto, each lender from time to time party thereto (individually, a “Lender”
and collectively, the “Lenders”), Wells Fargo Bank, National Association (“Wells
Fargo”), as administrative agent (in such capacity, “Agent”) and Wells Fargo, as
L/C Issuer and Swing Line Lender, with interest at the rate and payable in the
manner stated therein. This is a “FILO Note” to which reference is made in the
Credit Agreement and is subject to all terms and provisions thereof. The
principal of, and interest on, this FILO Note shall be payable at the times, in
the manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement. Agent’s books and records concerning the FILO
Loans, the accrual of interest thereon, and the repayment of such FILO Loans,
shall be prima facie evidence of the indebtedness to Payee hereunder. No delay
or omission by Agent or Payee in exercising or enforcing any of Agent’s or
Payee’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default. Each Borrower,
and each endorser and guarantor of this FILO Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof.
Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by Agent and/or
Payee with respect to this FILO Note and/or any Collateral or any extension or
other indulgence with respect to any other liability or any collateral given to
secure any other liability of any Borrower or any other Person obligated on
account of this FILO Note. This FILO Note shall be binding upon each Borrower
and upon its successors and assigns, and shall inure to the benefit of Payee and
its permitted successors and permitted assigns. C-3-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre250.jpg]
THIS FILO NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FILO
NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS FILO NOTE SHALL
AFFECT ANY RIGHT THAT AGENT OR PAYEE MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS FILO NOTE AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS FILO NOTE IN ANY COURT REFERRED TO ABOVE.
EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. EACH OF BORROWERS AND PAYEE, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS FILO NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND WHETHER INITIATED BY OR AGAINST SUCH PERSON OR IN WHICH ANY SUCH
PERSON IS JOINED AS A PARTY LITIGANT). EACH OF BORROWERS AND PAYEE, BY ITS
ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND
THIS FILO NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
HEREIN. [SIGNATURE PAGE FOLLOWS] C-3-2



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre251.jpg]
IN WITNESS WHEREOF, each Borrower has caused this FILO Note to be duly executed
as of the date set forth above. CHICO’S FAS, INC. By: _________________________
Name: _________________________ Title: _________________________ [OTHER
BORROWERS] By: _________________________ Name: _________________________ Title:
_________________________ C-3-3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre252.jpg]
EXHIBIT D to CREDIT AGREEMENT Form of Compliance Certificate [Prepare on Lead
Borrower’s letterhead] To: Wells Fargo Bank, National Association 125 High
Street Boston, Massachusetts 02110 Re: Compliance Certificate dated Ladies and
Gentlemen: Reference is made to the Credit Agreement, dated as of August 2,
2018, as amended by Amendment No. 1 to Credit Agreement, dated as of October 30,
2020 (and as may be further amended, restated, amended and restated,
supplemented, or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among Chico’s FAS, Inc., a Florida corporation (the “Lead
Borrower”), the affiliates of the Lead Borrower from time to time party thereto,
each lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), Wells Fargo Bank, National Association (“Wells
Fargo”), as administrative agent (in such capacity, “Agent”) and Wells Fargo as
L/C Issuer and Swing Line Lender. All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.
Pursuant to Schedule 6.02 of the Credit Agreement, the undersigned, in his or
her capacity as a duly authorized and acting Responsible Officer of Lead
Borrower, and not in an individual capacity, hereby certifies on behalf of Lead
Borrower, that: 1. The financial information of Parent and its Subsidiaries is
furnished in Schedule 1 attached hereto [and fairly presents in all material
respects the financial condition, results of operations, Shareholder’s Equity
and cash flows of Parent and its Subsidiaries as of the end of the Fiscal
Quarter ending __________ in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes]8 [and fairly presents
in all material respects the financial condition, results of operations,
shareholder’s equity and cash flows of Parent and its Subsidiaries as of the end
of the Fiscal Month ending __________]9. 2. Such Responsible Officer has
reviewed the terms of the Credit Agreement and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
condition of Parent and its Subsidiaries during the accounting period covered by
the financial statements delivered pursuant to Section 6.02 of the Credit
Agreement. 3. Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any Default or Event of Default[, except as set forth on
Schedule 2 attached hereto, which Schedule identifies such Default and/or 8
Include if the financial statements being delivered are fiscal quarter-end
financial statements. 9 Include if the financial statements being delivered are
fiscal month-end financial statements. D-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre253.jpg]
Event of Default and what curative action, if any, Parent and its Subsidiaries
have taken, are taking, or propose to take with respect thereto]10. 4. [In
connection with a change in generally accepted accounting principles used in the
preparation of any financial statements described in Section 1 above, attached
hereto as Schedule 3 is Lead Borrower’s statement of reconciliation conforming
such financial statements to GAAP, and attached hereto as Schedule 4 is a
discussion and analysis prepared by management of Lead Borrower with respect to
such financial statements.]11 5. [Set forth on Schedule 5 hereto are the names
of each Immaterial Subsidiary as of the date hereof, and each such Immaterial
Subsidiaries satisfies each of the conditions required by the definition of such
term and including any calculations of amounts with respect thereto as set forth
on Schedule 5.]12 10 Include if any Default or Event of Default exists as of the
date hereof. 11 Include in the event of any change in generally accepted
accounting principles used in the preparation of the financial statements
described in Section 1, to the extent not previously disclosed in Lead
Borrower’s periodic reports with the SEC. 12 Include if the financial statements
being delivered are (a) fiscal year-end financial statements or (b) fiscal
quarter- end financial statements and, in the case of this clause (b), there has
been, since the then most recently delivered Compliance Certificate, a change in
the business of an Immaterial Subsidiary that could reasonably be expected to
cause it to cease being an Immaterial Subsidiary or that would cause the
aggregate amount of assets or Consolidated EBITDA of all Immaterial Subsidiaries
to exceed the amounts set forth in the definition of “Immaterial Subsidiary”.
D-2



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre254.jpg]
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
as of the date first written above. CHICO’S FAS, INC., as Lead Borrower By:
_________________________ Name: _________________________ Title:
_________________________ D-3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre255.jpg]
SCHEDULE 1 TO COMPLIANCE CERTIFICATE Financial Information



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre256.jpg]
SCHEDULE 2 TO COMPLIANCE CERTIFICATE Default or Event of Default13 13 Include if
any Default or Event of Default exists on the date hereof.



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre257.jpg]
SCHEDULE 3 TO COMPLIANCE CERTIFICATE Statement of Reconciliation14 14 Include in
the event of any change in generally accepted accounting principles used in the
preparation of the financial statements described in Section 1.



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre258.jpg]
SCHEDULE 4 TO COMPLIANCE CERTIFICATE Management’s Discussion and Analysis15 15
Include in the event of any change in generally accepted accounting principles
used in the preparation of the financial statements described in Section 1.



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre259.jpg]
SCHEDULE 5 TO COMPLIANCE CERTIFICATE Immaterial Subsidiaries16 16 Include if the
financial statements being delivered are (a) fiscal year-end financial
statements or (b) fiscal quarter- end financial statements and, in the case of
this clause (b), there has been, since the then most recently delivered
Compliance Certificate, a change in the business of an Immaterial Subsidiary
that could reasonably be expected to cause it to cease being an Immaterial
Subsidiary or that would cause the aggregate amount of assets or Consolidated
EBITDA of all Immaterial Subsidiaries to exceed the amounts set forth in the
definition of “Immaterial Subsidiary”.



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre260.jpg]
EXHIBIT E to CREDIT AGREEMENT Form of Assignment and Assumption Agreement This
Assignment and Assumption (this “Assignment and Assumption”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]1
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration,
[the][each] Assignor hereby irrevocably sells and assigns to [the Assignee][the
respective Assignees], and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement,
other Loan Documents and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including, without limitation, the Letters of Credit and Swing Line Loans
included in such facilities5) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor. Assignor[s]:
Assignee[s]: 1 For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language. If the assignment is from multiple Assignors, choose
the second bracketed language. 2 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language. 3 Select as appropriate. 4
Include bracketed language if there are either multiple Assignors or multiple
Assignees. 5 Include all applicable subfacilities, if any. E-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre261.jpg]
[for Assignee(s), indicate [Affiliate(s)][Approved Fund(s)] of [identify
Lender]] Borrowers: Chico’s FAS, Inc., and [________________] Agent: Wells Fargo
Bank, National Association, as the administrative agent under the Credit
Agreement Credit Agreement: Credit Agreement, dated as of August 2, 2018, as
amended by Amendment No. 1 to Credit Agreement, dated as of October 30, 2020
(and as may be further amended, restated, amended and restated, supplemented, or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among Borrowers, each Guarantor (as defined therein) from time to time party
thereto, each lender from time to time party thereto (individually, a “Lender”
and collectively, the “Lenders”), Wells Fargo Bank, National Association (“Wells
Fargo”), as administrative agent (in such capacity, “Agent”) and Wells Fargo, as
L/C Issuer and Swing Line Lender (each, as defined therein) Assigned Interest:
Aggregate Amount Amount of Percentage of Commitment/ Assigned of Facility
Commitment/Loans Loans Commitment/ Assignor[s]6 Assignee[s]7 Assigned 8 for all
Lenders9 Assigned10 Loans11 $ $ % [Trade Date: ]12 Effective Date: , 20 [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] 6 List each Assignor, as appropriate. 7 List
each Assignee, as appropriate. 8 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment and Assumption. 9 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date. 10 Subject to minimum amount requirements pursuant to Section
10.06(b)(i) of the Credit Agreement and to the proportionate amount requirements
pursuant to Section 10.06(b)(ii) of the Credit Agreement. 11 Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder. 12 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date. E-2



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre262.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR: [NAME OF ASSIGNOR] By: Name: Title: ASSIGNEE: [NAME OF ASSIGNEE] By:
Name: Title: [Consented to and]13 Accepted: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent By: Name: Title: [Consented to:]14 CHICO’S FAS, INC., as
Lead Borrower By: Name: Title: 13 To be added only if the consent of Agent is
required under Sections 10.06(b)(i)(B) or 10.06(b)(iii)(B) of the Credit
Agreement. 14 To be added only if the consent of Lead Borrower is required under
Sections 10.06(b)(i)(B) or (10.06(b)(iii)(A) of the Credit Agreement. E-3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre263.jpg]
[Consented to:]15 WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer and
Swing Line Lender By: Name: Title: 15 To be added only if the consent of L/C
Issuer or Swing Line Lender is required under Sections 10.06(b)(iii)(C) or
10.06(b)(iii)(D) of the Credit Agreement. E-4



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre264.jpg]
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION Representations and
Warranties. 1.1 Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto
(other than this Assignment and Assumption), (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of each
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of the Credit Agreement, any Loan Document or any other instrument or
document furnished pursuant thereto, or (iv) the performance or observance by
the Loan Parties or any other Person of any of their respective obligations
under the Credit Agreement, any Loan Document or any other instrument or
document furnished pursuant thereto. 1.2 Assignee. [The][Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets all the requirements to be an Eligible
Assignee under the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b) of the Credit Agreement) and all other
requirements under the Credit Agreement that are required to be satisfied by it
in order to acquire the Assigned Interest and become a Lender, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and the other Loan Documents as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee
(including, without limitation, the documentation required, pursuant to Section
3.01(e) of the Credit Agreement) and (viii) appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under or
pursuant to the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (b) agrees that (i) it will, independently and without
reliance upon Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. E-5



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre265.jpg]
1.3 Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued up to but excluding the Effective Date and to [the][the
relevant Assignee] for amounts which have accrued from and after the Effective
Date. 1.4 General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other means of electronic communication shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claim, controversy or dispute arising
under or related to this Assignment and Assumption, whether in tort, contract
(at law or in equity) or otherwise, shall be governed by, construed and
interpreted in accordance with, the law of the State of New York without giving
effect to the conflict of laws principles thereof, but including Section 5-1401
of the New York General Obligations Law. E-6



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre266.jpg]
EXHIBIT F to CREDIT AGREEMENT Form of Borrowing Base Certificate (See attached.)
F-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre267.jpg]
EXHIBIT G to CREDIT AGREEMENT Form of Credit Card Notification [Prepare on
Borrower’s letterhead – One for each Processor] __________, ____ To: [Name and
Address of Credit Card Processor or Credit Card Issuer] (The “Credit Card
Company”) Re: [___________] (the “Company”) Merchant Account Number:
____________ Dear Sir/Madam: Pursuant to the Credit Agreement, dated as of
August 2, 2018, as amended by Amendment No. 1 to Credit Agreement, dated as of
October 30, 2020 (and as may be further amended, restated, amended and restated,
supplemented, or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among Chico’s FAS, Inc., a Florida corporation (the “Lead
Borrower”), the affiliates of the Lead Borrower from time to time party thereto,
each lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), Wells Fargo Bank, National Association (“Wells
Fargo”), as administrative agent (in such capacity, “Agent”) and Wells Fargo, as
L/C Issuer and Swing Line Lender (each, as defined therein), and the other Loan
Documents (as defined in the Credit Agreement) , the Company has granted to
Agent a security interest in and to, among other things, all payments with
respect to credit card charges (the “Charges”) submitted by the Company to the
Credit Card Company for processing and the amounts which the Credit Card Company
owes to the Company on account thereof (the “Credit Card Proceeds”). 1. Until
the Credit Card Company receives written notification from an officer of Agent
that the interest of the Agent and the other Credit Parties in the Charges and
Credit Card Proceeds has been terminated, all amounts as may become due from
time to time from the Credit Card Company to the Company shall continue to be
transferred only as follows: (a) By ACH, Depository Transfer Check, or
Electronic Depository Transfer to: [Name of Bank] ABA
#:_________________________ Account No.: ____________________ Re:
_______________________ or (b) As the Credit Card Company may be instructed from
time to time in writing by an officer of Agent. G-1



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre268.jpg]
2. Upon request of Agent, a copy of each periodic statement provided by the
Credit Card Company to the Company should be provided to Agent at the following
address (which address may be changed upon seven (7) days’ written notice given
to the Credit Card Company by Agent): Wells Fargo Bank, National Association 125
High Street Boston, Massachusetts 02110 Attention: Portfolio Manager – Chico’s
3. The Credit Card Company shall be fully protected in acting on any order or
direction by Agent respecting the Charges and the Credit Card Proceeds without
making any inquiry whatsoever as to Agent’s right or authority to give such
order or direction or as to the application of any payment made pursuant
thereto. Nothing contained herein is intended to, nor shall it be deemed to,
modify the rights and obligations of the Company and Agent under the terms of
the Credit Agreement and the Loan Documents executed in connection therewith
between, among others, the Company and Agent. This Credit Card Notification may
be amended only by the written agreement of the Credit Card Company, the
Company, and an officer of Agent and may be terminated solely by written notice
signed by an officer of Agent. Very truly yours, [_________________], as the
Company By: _________________________ Name: _________________________ Title:
_________________________ cc: Wells Fargo Bank, National Association G-2



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre269.jpg]
EXHIBIT H to CREDIT AGREEMENT Form of Bank Product Provider Agreement
[Letterhead of Specified Bank Product Provider] [Date] Wells Fargo Bank,
National Association, as Agent 125 High Street Boston, Massachusetts 02110
Attention: Portfolio Manager – Chico’s Fax No.: (877) 497-8640 Reference is
hereby made to the Credit Agreement, dated as of August 2, 2018, as amended by
Amendment No. 1 to Credit Agreement, dated as of October 30, 2020 (and as may be
further amended, restated, amended and restated, supplemented, or modified from
time to time, the “Credit Agreement”), by and among Chico’s FAS, Inc., a
Delaware corporation (“Lead Borrower”), certain of its subsidiaries, the lenders
party thereto (such lenders, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), Wells Fargo Bank, National Association, a
national banking association, as agent for the Lenders (together with its
successors and assigns in such capacity, “Agent”). Capitalized terms used herein
but not specifically defined herein shall have the meanings assigned to them in
the Credit Agreement. Reference is also made to that certain [describe the
agreement with respect to the applicable Bank Product or Cash Management
Service] (the “Specified Bank Product Agreement [Agreements]”) dated as of
[__________] by and between [Agent, Lender or Affiliate of Agent or Lender] (the
“Specified Bank Product Provider”) and [identify the Loan Party or Subsidiary].
1. Appointment of Agent. The Specified Bank Product Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Product Provider hereby acknowledges that it has
reviewed Article IX (collectively such sections therein are referred to herein
as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. The Specified Bank Product Provider and Agent each
agree that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Credit Parties, on the
other hand, shall, from and after the date of this letter agreement also apply
to and govern, mutatis mutandis, the relationship between the Agent, on the one
hand, and the Specified Bank Product Provider with respect to the Bank Products
provided pursuant to the Specified Bank Product Agreement[s], on the other hand.
2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Product Provider hereby acknowledges that it has reviewed the provisions of
Sections 8.02, 8.03, 9.10, 9.12, 9.16, 9.17, 10.01, 10.06, 10.02 and 10.11 of
the Credit Agreement, including, as applicable, the defined terms referenced
therein, and agrees to be bound by the provisions thereof. Without limiting the
generality of any of the foregoing referenced provisions, the Specified Bank
Product Provider understands and agrees that its rights and benefits under the
Loan Documents consist solely of it being a beneficiary of the Liens G-3



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre270.jpg]
and security interests granted to Agent and the right to share in Collateral as
set forth in the Credit Agreement. 3. Reporting Requirements. Agent shall have
no obligation to calculate the amount due and payable with respect to any [Bank
Products][Cash Management Services]. On a monthly basis (not later than the 10th
Business Day of each calendar month) or as more frequently as Agent shall
reasonably request, the Specified Bank Product Provider agrees to provide Agent
with a written report, in form and substance satisfactory to Agent, detailing
the Specified Bank Product Provider’s reasonable determination of the credit
exposure (and mark-to-market exposure) of Lead Borrower and its Subsidiaries in
respect of the [Bank Products][Cash Management Services], provided by the
Specified Bank Product Provider pursuant to the Specified Bank Products
Agreement[s]. If Agent does not receive such written report within the time
period provided above, the credit exposure of Lead Borrower and its Subsidiaries
with respect to the [Bank Products][Cash Management Services] provided pursuant
to the Specified Bank Products Agreement[s] shall be deemed to be zero; except,
that, notwithstanding the foregoing, to the extent that Agent has previously
received a written report from such Specified Bank Product Provider that
includes the credit exposure, the credit exposure shall be deemed to be the
amount set forth in the most recently delivered written report (less any
distributions made to such Specified Bank Product Provider on account thereof),
unless such Specified Bank Product Provider notifies Agent otherwise. 4. [Bank
Product Reserve][Cash Management Reserve] Conditions. The Specified Bank Product
Provider further acknowledges and agrees that Agent shall have the right, but
shall have no obligation to establish, maintain, relax or release reserves in
respect of any of the [Bank Product Obligations][obligations in respect of Cash
Management Services] and that if Reserves are established there is no obligation
on the part of the Agent to determine or insure whether the amount of any such
Reserve is appropriate or not. If Agent so chooses to implement a Reserve, the
Specified Bank Product Provider acknowledges and agrees that Agent shall be
entitled to rely on the information in the reports described above to establish
the [Bank Product Reserve][Cash Management Reserve] amount. 5. Bank Product
Obligations. From and after the delivery to Agent of this letter agreement duly
executed by the Specified Bank Product Provider and the acknowledgement of this
letter agreement by Agent and Lead Borrower, the obligations and liabilities of
Lead Borrower and its Subsidiaries to the Specified Bank Product Provider in
respect of [Bank Products][Cash Management Services] evidenced by the Specified
Bank Product Agreement[s] shall constitute [Bank Product
Obligations][obligations in respect of Cash Management Services] (and which, in
turn, shall constitute Obligations), and the Specified Bank Product Provider
shall constitute a Bank Product Provider. The Specified Bank Product Provider
acknowledges that other Bank Products or Cash Management Services (which may or
may not be Specified Bank Products) may exist at any time. 6. Notices. All
notices and other communications provided for hereunder shall be given in the
form and manner provided in Section 10.02 of the Credit Agreement, and, if to
Agent, shall be mailed, sent, or delivered to Agent in accordance with Section
10.02 in the Credit Agreement, if to Borrowers, shall be mailed, sent, or
delivered to Borrowers in accordance with Section 10.02 in the Credit Agreement,
and, if to the Specified Bank Product Provider, shall be mailed, sent or
delivered to the address set forth below, or, in each case as to any party, at
such other address as shall be designated by such party in a written notice to
the other party. If to the Specified Bank Product Provider:
_______________________ _________________________ _________________________ G-4



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre271.jpg]
Attn: ____________________ Fax No. __________________ 7. Miscellaneous. This
letter agreement is for the benefit of the Agent, the Specified Bank Product
Provider, the Borrowers and each of their respective permitted successors and
permitted assigns (including any successor agent pursuant to Section 9.06 of the
Credit Agreement, but excluding any successor or assignee of a Specified Bank
Product Provider that does not qualify as a Bank Product Provider). Unless the
context of this letter agreement clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, the
terms “includes” and “including” are not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.” This letter agreement may be executed in any number of counterparts
and by different parties on separate counterparts. Each of such counterparts
shall be deemed to be an original, and all of such counterparts, taken together,
shall constitute but one and the same agreement. Delivery of an executed
counterpart of this letter by telefacsimile or other means of electronic
transmission shall be equally effective as delivery of a manually executed
counterpart. 8. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW. (b) EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02 OF THE CREDIT AGREEMENT. G-5



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre272.jpg]
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. [Signature Pages Follow] G-6



--------------------------------------------------------------------------------



 
[amendmentno1tocreditagre273.jpg]
Sincerely, [SPECIFIED BANK PRODUCT PROVIDER] By: ____________________________
Name: ____________________________ Title: ____________________________
Acknowledged, accepted, and agreed as of the date first written above: CHICO’S
FAS, INC., as Lead Borrower By: __________________________ Name:
__________________________ Title: __________________________ Acknowledged,
accepted, and agreed as of the date first written above: WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Agent By: __________________________ Name:
__________________________ Title: __________________________ G-7



--------------------------------------------------------------------------------



 